   Case 18-33678-sgj11 Doc 241 Filed 12/20/18                       Entered 12/20/18 13:06:37               Page 1 of 128




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed December 19, 2018
______________________________________________________________________



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION
          In re:                                 §    Case No. 18-33678
                                                 §
          TACO BUENO RESTAURANTS, INC., et §          (Chapter 11)
          al.,                                   §
                                                 §    (Jointly Administered)
                 Debtors.1                       §

                             FINDINGS OF FACT, CONCLUSIONS
                      OF LAW, AND ORDER (I) APPROVING THE DEBTORS’
                 DISCLOSURE STATEMENT AND (II) CONFIRMING THE DEBTORS’
                 JOINT PREPACKAGED CHAPTER 11 PLAN OF REORGANIZATION

               The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

     having:

                      a. distributed, through Prime Clerk, LLC (the “Notice and Claims Agent”), on or
                         about November 6, 2018 (i) the Disclosure Statement for the Debtors’ Joint
                         Prepackaged Chapter 11 Plan of Reorganization [Docket No. 22] (the “Disclosure
                         Statement”); (ii) the Debtors’ Joint Prepackaged Chapter 11 Plan of
                         Reorganization [Docket No. 21] (as amended on December 18, 2018 [Docket No.

     1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
           number, are as follows: CBI Restaurants, Inc. (3490); Taco Bueno Equipment Company (0677); Taco Bueno
           Franchise Company L.P. (2397); Taco Bueno Restaurants, Inc. (8214); Taco Bueno Restaurants L.P.
           (6189); Taco Bueno West, Inc. (6200); TB Corp. (8535); TB Holdings II, Inc. (7703); TB Holdings II Parent,
           Inc. (3347); and TB Kansas LLC (6158). The location of the Debtors’ corporate headquarters and the Debtors’
           service address is: 300 East John Carpenter Freeway, Suite 800, Irving, Texas 75062.

         US 5969520
Case 18-33678-sgj11 Doc 241 Filed 12/20/18                      Entered 12/20/18 13:06:37             Page 2 of 128



                    219], and as further modified, amended, or supplemented from time to time, the
                    “Plan”), a copy of which is annexed hereto as Exhibit A; and (iii) a ballot for voting
                    on the Plan to the holder of Class 3 Prepetition Lender Secured Claims in
                    accordance with title 11 of the United States Code (the “Bankruptcy Code”), the
                    Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), the Local Rules
                    of the United States Bankruptcy Court for the Northern District of Texas (the
                    “Local Rules”), and applicable nonbankruptcy law, as evidenced by the Affidavit
                    of Service of Solicitation Materials [Docket No. 7] (the “Solicitation Affidavit”);2

           b.       commenced the Chapter 11 Cases by filing voluntary petitions for relief under
                    chapter 11 of the Bankruptcy Code on November 6, 2018 (the “Petition Date”)
                    after the conclusion of the prepetition solicitation described in the preceding
                    paragraph;

           c.       filed,3 on November 6, 2018, the Plan and the Disclosure Statement;

           d.       filed, on November 6, 2018, the Motion for Entry of an Order (I) Scheduling
                    Combined Hearing on (A) Adequacy of Disclosure Statement and (B) Confirmation
                    of Prepackaged Plan; (II) Fixing Deadline to Object to Disclosure Statement and
                    Prepackaged Plan; (III) Approving Prepetition Solicitation Procedures and Form
                    and Manner of Notice of Commencement, Combined Hearing, and Objection
                    Deadline; and (IV) Granting Related Relief [Docket No. 12] (the “Scheduling
                    Motion”), which, among other things, requested approval of the Debtors’
                    prepetition solicitation procedures (the “Solicitation Procedures”) with respect to
                    the Plan, including the form of ballot (the “Ballot”)4 transmitted to the class of
                    Claims for voting on the Plan;

           e.       filed, on November 6, 2018, the Declaration of Haywood Miller in Support of
                    Chapter 11 Petitions and First Day Pleadings [Docket No. 5] and the Declaration
                    of Adam Dunayer in Support of Chapter 11 Petitions and First Day Pleadings
                    [Docket No. 4], detailing certain facts and circumstances of the Chapter 11 Cases;

           f.       filed, on November 6, 2018, the Declaration of James Daloia of Prime Clerk LLC
                    Regarding the Solicitation of Votes and Tabulation of Ballots Cast on the Debtors’
                    Joint Prepackaged Chapter 11 Plan of Reorganization [Docket No. 17] (the
                    “Voting Certification”), which detailed the results of the Plan solicitation and
                    voting process;

           g.       filed, on November 9, 2018, the Notice of (A) Commencement of Prepackaged
                    Chapter 11 Bankruptcy Cases, (B) Combined Hearing on the Disclosure Statement,

 2     Capitalized terms used but not otherwise defined herein have the meanings given to such terms in the Plan. The
       rules of interpretation set forth in Article I.B of the Plan apply.
 3     Unless otherwise indicated, use of the term “filed” herein refers also to the service of the applicable document
       filed on the docket in the Chapter 11 Cases, as applicable.
 4     The Ballot was attached as Exhibit 2 to the Scheduling Order.

     US 5969520                                             2
Case 18-33678-sgj11 Doc 241 Filed 12/20/18           Entered 12/20/18 13:06:37       Page 3 of 128



               Confirmation of the Joint Prepackaged Chapter 11 Plan, and Related Matters, (C)
               Objection Deadlines, and Summary of the Debtors’ Joint Prepackaged Chapter 11
               Plan [Docket No. 60] (the “Combined Notice”), which, inter alia, contained notice
               of the commencement of the Chapter 11 Cases, the date and time set for the hearing
               to consider approval of the Disclosure Statement and Confirmation of the Plan (the
               “Confirmation Hearing”), and the deadline for filing objections to the Plan and the
               Disclosure Statement, and which provided excerpts of, and advised parties to
               carefully review, the release, exculpation, and injunction provisions in the Plan, as
               evidenced by the Affidavit of Service [Docket No. 88] and the Supplemental
               Affidavit of Service [Docket No. 93] (collectively, the “Combined Notice
               Affidavit”), consistent with the order approving the Scheduling Motion [Docket
               No. 56] (the “Scheduling Order”);

        h.     caused the Combined Notice, as modified for publication, to be published in USA
               Today (National Edition) on November 12, 2018, and in the Dallas Morning News
               on November 12, 2018, as evidenced by the Affidavit of Publication [Docket No.
               80] (the “Publication Affidavit” and, together with the Combined Notice Affidavit,
               the “Service Affidavits”), consistent with the Scheduling Order;

        i.     filed, on November 30, 2018, the Notice of Filing Supplement to the Debtors’ Joint
               Prepackaged Chapter 11 Plan of Reorganization [Docket No. 161], on December
               4, 2018, the Notice of Filing Second Supplement to the Debtors’ Joint Prepackaged
               Chapter 11 Plan of Reorganization [Docket No. 172], on December 7, 2018, the
               Notice of Filing Third Supplement to the Debtors’ Joint Prepackaged Chapter 11
               Plan of Reorganization [Docket No. 183], on December 18, 2018, the Notice of
               Filing Fourth Supplement to the Debtors’ Joint Prepackaged Chapter 11 Plan of
               Reorganization [Docket No. 222] and the Notice of Filing Fifth Supplement to the
               Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization [Docket No. 229],
               and on December 19, 2019 the Notice of Filing Sixth Supplement to the Debtors’
               Joint Prepackaged Chapter 11 Plan of Reorganization [Docket No. 232] (as the
               documents therein have been or may be modified, amended, or supplemented from
               time to time, collectively, the “Plan Supplement” and which, for purposes of the
               Plan and this Confirmation Order, is included in the definition of “Plan”);

        j.     filed, on November 30, 2018, and supplemented on December 7, 2018, as an exhibit
               to the Plan Supplement, the Schedule of Assumed Executory Contracts and
               Unexpired Leases, as such schedule was replaced and superseded in its entirety by
               Exhibit C to the Plan Supplement filed on December 18, 2018;

        k.     filed, on December 4, 2018, the Notice of (I) Proposed Cure Amounts Associated
               with Possible Assumption of Executory Contracts and Unexpired Leases, and (II)
               Deadline to Object Thereto [Docket No. 175], (the “Cure Notice”), notifying all
               non-Debtor parties to Executory Contracts and Unexpired Leases being assumed
               by the Debtors of such assumption and the estimated amounts necessary to cure any
               defaults thereunder (the “Proposed Cure Amounts”), and further notifying such
               parties of the deadline to object to such cure amounts;


  US 5969520                                     3
Case 18-33678-sgj11 Doc 241 Filed 12/20/18           Entered 12/20/18 13:06:37       Page 4 of 128



        l.     filed, on December 17, 2018, the Declaration of Haywood Miller in Support of
               Confirmation of Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization
               [Docket No. 213], the Declaration of Adam Dunayer in Support Confirmation of
               Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization [Docket No. 214],
               and the Declaration of Guillermo Perales in Support of Confirmation of Debtors’
               Joint Prepackaged Chapter 11 Plan of Reorganization [Docket No. 215]
               (collectively, the “Confirmation Affidavits”);

        m.     filed, on December 17, 2018, the Debtors’ Memorandum of Law in Support of (I)
               Approval of Disclosure Statement, and (II) Confirmation of the Debtors’ Joint
               Prepackaged Chapter 11 Plan of Reorganization [Docket No. 212] (the
               “Confirmation Brief”); and

        n.     continued to operate their businesses and manage their properties during the
               Chapter 11 Cases as debtors in possession pursuant to sections 1107(a) and 1108
               of the Bankruptcy Code.

        The Court having:

        a.     entered, on November 8, 2018, the Scheduling Order;

        b.     set December 19, 2018, at 9:30 a.m. (prevailing Central Time) as the date and time
               for the Confirmation Hearing pursuant to Bankruptcy Rules 3017 and 3018 and
               sections 1126, 1128, and 1129 of the Bankruptcy Code;

        c.     reviewed the Plan, the Disclosure Statement, the Confirmation Brief, the Plan
               Supplement, the Voting Certification, the Confirmation Affidavits, and all
               pleadings, exhibits, statements, responses, and comments regarding Confirmation,
               including any and all objections, statements, and reservations of right filed by
               parties in interest on the docket of the Chapter 11 Cases;

        d.     held the Confirmation Hearing;

        e.     heard the statements, arguments, and objections, if any, made by counsel in respect
               of Confirmation;

        f.     considered all oral representations, testimony, documents, filings, and other
               evidence regarding Confirmation;

        g.     taken judicial notice of all pleadings and other documents filed, all orders entered,
               and all evidence and arguments presented in the Chapter 11 Cases; and

        h.     overruled any and all objections to the Plan and to Confirmation and all statements
               and reservations of right not consensually resolved or withdrawn unless otherwise
               indicated herein.




  US 5969520                                     4
Case 18-33678-sgj11 Doc 241 Filed 12/20/18             Entered 12/20/18 13:06:37        Page 5 of 128



        NOW, THEREFORE, the Court having found that notice of the Confirmation Hearing

 and the opportunity for any party in interest to object to Confirmation have been adequate and

 appropriate as to all parties affected or to be affected by the Plan and the transactions contemplated

 thereby, and the legal and factual bases set forth in the documents filed in support of Confirmation

 and all evidence proffered or adduced by counsel at the Confirmation Hearing and the entire record

 of the Chapter 11 Cases establish just cause for the relief granted herein; and after due deliberation

 thereon and good cause appearing therefor, the Court hereby makes and issues the following

 Findings of Fact, Conclusions of Law, and Orders:

                    FINDINGS OF FACT AND CONCLUSIONS OF LAW

        IT IS HEREBY DETERMINED, FOUND, ADJUDGED, DECREED, AND

 ORDERED THAT:

 A.     Findings and Conclusions.

        1.      The findings and conclusions set forth herein and in the record of the Confirmation

 Hearing constitute the Court’s findings of fact and conclusions of law under Rule 52 of the Federal

 Rules of Civil Procedure, as made applicable herein by Bankruptcy Rules 7052 and 9014. The

 findings and conclusions of the Court pursuant to Bankruptcy Rule 7052 set forth in the record at

 the Confirmation Hearing, if any, are incorporated as if set forth herein. To the extent any of the

 following conclusions of law constitute findings of fact, or vice versa, they are adopted as such.

 B.     Jurisdiction, Venue, and Core Proceeding.

        2.      The Court has jurisdiction over the Chapter 11 Cases pursuant to sections 157 and

 1334 of title 28 of the United States Code. The Court has exclusive jurisdiction to determine

 whether the Disclosure Statement and Plan comply with the applicable provisions of the

 Bankruptcy Code and should be approved and confirmed, respectively. Venue is proper in this

 district pursuant to sections 1408 and 1409 of title 28 of the United States Code. Approval of the

  US 5969520                                       5
Case 18-33678-sgj11 Doc 241 Filed 12/20/18             Entered 12/20/18 13:06:37       Page 6 of 128



 Disclosure Statement, including the associated Solicitation Procedures, and Confirmation of the

 Plan are core proceedings within the meaning of section 157(b)(2) of title 28 of the United States

 Code and the Court may enter a final order consistent with Article III of the United States

 Constitution.

 C.     Eligibility for Relief.

        3.        The Debtors were and are entities eligible for relief under section 109 of the

 Bankruptcy Code.

 D.     Commencement and Joint Administration of the Chapter 11 Cases.

        4.        On the Petition Date, each Debtor commenced a chapter 11 case by filing a

 voluntary petition for relief under chapter 11 of the Bankruptcy Code. By prior order of the Court,

 the Chapter 11 Cases have been consolidated for procedural purposes only and are being jointly

 administered pursuant to Bankruptcy Rule 1015 [Docket No. 39]. The Debtors have operated their

 businesses and managed their properties as debtors in possession pursuant to sections 1107(a) and

 1108 of the Bankruptcy Code. On November 16, 2018, the U.S. Trustee (as defined below)

 appointed an Official Unsecured Creditors’ Committee (the “Committee”) in the Chapter 11 Cases.

 E.     Judicial Notice.

        5.        The Court takes judicial notice of the docket of the Chapter 11 Cases maintained

 by the Clerk of the Court, including all pleadings and other documents filed, all orders entered, all

 hearing transcripts, and all evidence and arguments made, proffered, or adduced at the hearings

 held before the Court during the pendency of the Chapter 11 Cases.

 F.     Notice.

        6.        As evidenced by the Service Affidavits, due, timely, proper, and adequate notice of

 the Plan, the Disclosure Statement, and the Confirmation Hearing, together with the deadlines for

 voting to accept or reject the Plan as well as objecting to the Disclosure Statement and the Plan,

  US 5969520                                       6
Case 18-33678-sgj11 Doc 241 Filed 12/20/18              Entered 12/20/18 13:06:37         Page 7 of 128



 has been provided to the Core/2002 Service List, including: (a) the Office of the United States

 Trustee for the Northern District of Texas (the “U.S. Trustee”), (b) the Debtors’ 30 largest

 unsecured creditors on the Petition Date (on a consolidated basis); (c) those persons who have

 formally appeared in these chapter 11 cases and requested service pursuant to Bankruptcy Rule

 2002; (d) the Internal Revenue Service; (e) all other applicable government agencies to the extent

 required by the Bankruptcy Rules or the Local Rules; (f) Taco Supremo; (g) Scheef and Stone,

 L.L.P., as counsel to Taco Supremo; (h) the Committee; and (i) all parties in interest listed on the

 Debtors’ creditor matrix.

        7.      Given the expedited nature of the Chapter 11 Cases, the Debtors have gone to great

 lengths to ensure that all parties in interest received sufficient due process. As a direct result of

 these efforts, all impaired creditors have either: (a) cast a vote to accept the Plan; (b) received

 actual notice of the Disclosure Statement and Plan and provided no indication that they object to

 confirmation of the Plan; or (c) asserted an objection to the Plan that is, to the extent not withdrawn,

 overruled on the merits herein. Further, the Combined Notice, as modified for publication, was

 published in USA Today (National Edition) on November 12, 2018 and in the Dallas Morning

 News on November 12, 2018 in accordance with the Scheduling Order and Bankruptcy Rule

 2002(l). Such notice was adequate and sufficient based upon the facts and circumstances of the

 Chapter 11 Cases and pursuant to section 1128 of the Bankruptcy Code, Bankruptcy Rules 2002

 and 3020, and other applicable law and rules, and no other or further notice is or shall be required.

 G.     Disclosure Statement.

        8.      The Disclosure Statement contains (a) sufficient information of a kind consistent

 with the disclosure requirements of all applicable nonbankruptcy laws, rules, and regulations,

 including the Securities Act (to the extent applicable), and (b) “adequate information” (as such

 term is defined in section 1125(a) of the Bankruptcy Code and used in section 1126(b)(2) of the
  US 5969520                                        7
Case 18-33678-sgj11 Doc 241 Filed 12/20/18                  Entered 12/20/18 13:06:37           Page 8 of 128



 Bankruptcy Code) with respect to the Debtors, the Plan, and the transactions contemplated therein,

 and is approved in all respects.

 H.        Solicitation.

           9.      Prior to the commencing these Chapter 11 Cases, the Debtors, through the Notice

 and Claims Agent, caused the Plan, the Disclosure Statement (which included as exhibits thereto,

 the Plan, a corporate structure chart, a Liquidation Analysis, Financial Projections, a Valuation

 Analysis, and the Restructuring Support Agreement (as each term is defined in the Disclosure

 Statement), a Ballot, the proposed Interim DIP Order,5 and a cover letter (collectively the

 “Solicitation Package”), to be transmitted and served in compliance with sections 1125(g) and

 1126(b) of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the Scheduling Order,

 all other applicable provisions of the Bankruptcy Code, and all other applicable rules, laws, and

 regulations applicable to such solicitation.

           10.     As set forth in the Solicitation Affidavit, on November 6, 2018, the Solicitation

 Package was transmitted to and served on the eligible holder of Claims of the Class of Claims

 entitled to vote to accept or reject the Plan (the “Voting Class”). Taco Supremo, the only eligible

 holder of a Claim in the Voting Class, received a Ballot. The form of the Ballot adequately

 addressed the particular needs of the Chapter 11 Cases and was appropriate for Taco Supremo.

 The instructions on the Ballot advised Taco Supremo that for the Ballot to be counted, the Ballot

 must be properly executed, completed, and delivered to the Notice and Claims Agent so that it was

 actually received by the Notice and Claims Agent no later than 1:00 p.m. (prevailing Central Time)

 on November 6, 2018 (the “Voting Deadline”), unless such time was extended by the Debtors.



 5     “Interim DIP Order” shall mean the Interim Order Authorizing Debtors to Utilize Cash Collateral, Obtain
       Postpetition Credit Secured by Senior Liens, Granting Adequate Protection to Prepetition Secured Parties,
       Scheduling a Final Hearing, and Granting Related Relief [Docket No. 41].

     US 5969520                                         8
Case 18-33678-sgj11 Doc 241 Filed 12/20/18            Entered 12/20/18 13:06:37        Page 9 of 128



 The period during which the Debtors solicited Taco Supremo’s acceptance to the Plan was a

 reasonable period of time for Taco Supremo to make an informed decision to accept or reject the

 Plan.

         11.    The Debtors were not required to solicit votes from the holders of Claims in

 Class 1—Other Priority Claims and Class 2—Other Secured Claims (collectively, the

 “Unimpaired Classes”), as each such class is Unimpaired under the Plan and thus presumed to

 have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code. The Debtors were not

 required to solicit votes from the holders of Claims and Interests in Class 5—Intercompany Claims

 and Class 6—Intercompany Interests (collectively, the “Unimpaired or Deemed Rejecting

 Classes”), as each such class is either Unimpaired under the Plan and thus presumed to have

 accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code, or Impaired under the Plan

 and deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code. The

 Debtors also were not required to solicit votes from the holders of Claims in Class 4—General

 Unsecured Claims and Interests in Class 7—TB Holdings Interests (the “Deemed Rejecting

 Classes”), as such classes are Impaired and not entitled to receive distributions on account of their

 Claims or Interests under the Plan and, thus, are deemed to have rejected the Plan pursuant to

 section 1126(g) of the Bankruptcy Code.

         12.    No other or further solicitation was or shall be required on account of the global

 settlement reached among the Debtors, Taco Supremo, TPG, senior management, and the

 Committee (the “Committee Settlement”). Taco Supremo, which holds valid liens on substantially

 all of the Debtors’ assets, is owed approximately $140 million on account of its Prepetition Lender

 Claim and DIP Facility Claim, and is expected to recover between 24.3% and 31.4% on account

 of such Claims under the Plan. No Class of Claims or Interests junior to the Voting Class,


  US 5969520                                      9
Case 18-33678-sgj11 Doc 241 Filed 12/20/18             Entered 12/20/18 13:06:37       Page 10 of 128



  including Class 4—General Unsecured Claims, is entitled to receive any recovery under the

  Bankruptcy Code, and section 1126(g) of the Bankruptcy Code provides that creditors who are

  entitled to no recovery are deemed to reject and their votes are not required. The opportunity for

  holders of Class 4—General Unsecured Claims to receive a distribution from the GUC Cash Pool

  under the Committee Settlement embodied in the Plan does not entitle such holders to vote. Even

  if votes were solicited from holders of Class 4—General Unsecured Claims, and the Class voted

  to reject the Plan, the Plan could be confirmed over any such objection by “cram down” under

  section 1129(b) of the Bankruptcy Code since the Debtors have received acceptance of the Plan

  by the Voting Class and have satisfied the other requirements for Confirmation, so no further

  solicitation is necessary.

          13.     As described in and as evidenced by the Voting Certification and the Solicitation

  Affidavit, the transmittal and service of the Solicitation Package (all of the foregoing, the

  “Solicitation”) was timely, adequate, and sufficient under the circumstances and no other or further

  Solicitation was or shall be required. The Solicitation complied with the Solicitation Procedures,

  was appropriate and satisfactory based upon the circumstances of the Chapter 11 Cases, was

  conducted in good faith and was in compliance with the provisions of the Bankruptcy Code, the

  Bankruptcy Rules, the Local Rules, the Scheduling Order, and any other applicable rules, laws,

  and regulations.

  I.      Voting.

          14.     On November 6, 2018, the Voting Certification was filed with the Court, certifying

  the method and results of the Ballots tabulated for the Voting Class. As of the Voting Deadline,

  100% in number and 100% in dollar amount of the holders of claims in the Voting Class that

  timely voted, voted to accept the Plan, without counting the votes of any insider (as such term is

  defined in section 101(31) of the Bankruptcy Code). As evidenced by the Voting Certification,
   US 5969520                                     10
Case 18-33678-sgj11 Doc 241 Filed 12/20/18              Entered 12/20/18 13:06:37       Page 11 of 128



  votes to accept or reject the Plan have been solicited and tabulated fairly, in good faith, and in a

  manner consistent with the Bankruptcy Code, the Bankruptcy Rules, the Solicitation Procedures,

  and the Local Rules.

  J.     Plan Supplement.

         15.     The Debtors filed the Plan Supplement consisting of: (a) the Consulting

  Agreements; (b) the form of the New Organizational Documents of Reorganized Taco Bueno; (c)

  the Schedule of Assumed Executory Contracts and Unexpired Leases; (d) the identity of the

  member of the New Board and the officers of Reorganized Taco Bueno as of the Effective Date;

  (e) the List of Retained Causes of Action; (f) the Financial Projections; (g) the Opt-In Procedures;

  and (h) the Opt-In Notice.

         16.     All such materials comply with the terms of the Plan, and the filing and notice of

  the Plan Supplement was proper and in accordance with the Bankruptcy Code, the Bankruptcy

  Rules, and the Local Rules and no other or further notice is or shall be required. All documents

  included in the Plan Supplement are integral to, part of, and incorporated by reference into the

  Plan as if set forth in full therein. The Debtors reserve the right to alter, amend, update, or modify

  the Plan Supplement before the Effective Date (subject, in each case, to any consultation and

  approval rights and conditions set forth in the Plan and the Restructuring Support Agreement).

  K.     Modifications of the Plan.

         17.     Pursuant to and in compliance with section 1127 of the Bankruptcy Code and

  Bankruptcy Rule 3019, the Debtors proposed certain modifications to the Plan as reflected herein

  and/or in the amended Plan filed with the Court prior to entry of this Confirmation Order

  (collectively, the “Plan Modifications”). In accordance with Bankruptcy Rule 3019, the Plan

  Modifications do not (i) constitute material modifications of the Plan under section 1127 of the

  Bankruptcy Code, (ii) cause the Plan to fail to meet the requirements of sections 1122 or 1123 of
   US 5969520                                      11
Case 18-33678-sgj11 Doc 241 Filed 12/20/18             Entered 12/20/18 13:06:37       Page 12 of 128



  the Bankruptcy Code, (iii) materially and adversely change the treatment of any Claims,

  (iv) require re-solicitation of any holders of any Claims or Interests, or (v) require that Taco

  Supremo, as the sole holder of a Claim in the Voting Class, be afforded an opportunity to change

  its previously cast acceptance of the Plan. Under the circumstances, the form and manner of notice

  of the proposed Plan Modifications are adequate, and no other or further notice of the proposed

  Plan Modifications is necessary or required. In accordance with section 1127 of the Bankruptcy

  Code and Bankruptcy Rule 3019, all holders of Claims who voted to accept the Plan or who are

  conclusively presumed to have accepted the Plan are deemed to have accepted the Plan as modified

  by the Plan Modifications. Taco Supremo, as the sole holder of a Claim in the Voting Class, shall

  not be permitted to change its acceptance to a rejection as a consequence of the Plan Modifications.

  L.     Resolution of Objections and Other Issues.

         18.     To the extent that any objections, reservations of rights, statements or joinders to

  Confirmation have not been resolved, withdrawn, waived, or settled prior to entry of this

  Confirmation Order or otherwise resolved herein or as stated on the record of the Confirmation

  Hearing, they are hereby overruled on the merits based on the record before this Court.

         19.     Rosebriar Stipulation.      The Debtors and Rosebriar/Caruth Haven, L.P.

  (“Rosebriar/Caruth”) have consensually resolved disputes (the “Rosebriar Disputes”) regarding:

  (a) the alleged termination, prior to the Petition Date, of a Net Land and Building Lease applicable

  to 7940 N Central Expressway, Dallas, Texas 75206 (as amended, the “Store 3177 Lease”), and

  (b) Debtor Taco Bueno Restaurants, L.P.’s ability to assume the Store 3177 Lease. The resolution

  of such disputes is hereby approved on the following terms:

                 a. This Confirmation Order approves Taco Bueno Restaurants, L.P.’s assumption
                    of the Store 3177 Lease as of the Effective Date, and constitutes the Court’s
                    findings that: (i) the Store 3177 Lease has not terminated; and (ii) Taco Bueno’s
                    leasehold interest under the Store 3177 Lease became property of Debtor Taco
                    Bueno Restaurants, L.P.’s bankruptcy Estate on the Petition Date;
   US 5969520                                     12
Case 18-33678-sgj11 Doc 241 Filed 12/20/18             Entered 12/20/18 13:06:37       Page 13 of 128



                b. Rosebriar/Caruth shall have an Allowed Cure Claim of $32,167.00, and shall
                   have no further Claim or Claims against the Debtors;

                c. The Debtors shall return Check No. 11478 (dated October 5, 2018, in the
                   amount of $12,166.67, made by Rosebriar/Caruth and payable to Taco Bueno
                   Restaurants, L.P.), undeposited, to Rosebriar/Caruth within five days after entry
                   of this Confirmation Order;

                d. All claims asserted by Taco Bueno Restaurants, L.P. and/or Rosebriar/Caruth
                   in Adv. Proc. No. 18-03344 shall be dismissed with prejudice by stipulation
                   within five days after entry of this Confirmation Order, with each party to bear
                   its own attorneys’ fees, costs, and expenses;

                e. Rosebriar/Caruth shall dismiss, with prejudice, Case No. JE18-02597A in the
                   Justice Court, Precinct 3, Place 1 (Dallas County, Texas) within five days after
                   entry of this Confirmation Order, with each party to bear its own attorneys’ fees,
                   costs, and expenses;

                f. Rosebriar/Caruth, on behalf of itself, its predecessors, successors, direct and
                   indirect parent companies, direct and indirect subsidiary companies, companies
                   under common control with any of the foregoing, affiliates, and assigns, and
                   their past, present, and future officers, directors, shareholders, interest holders,
                   members, partners, attorneys, agents, employees, managers, representatives,
                   assigns, and successors in interest, and all persons acting by, through, under, or
                   in concert with them, and each of them (collectively, the “Rosebriar
                   Releasors”), hereby releases and discharges the Debtors, together with their
                   predecessors, successors, direct and indirect parent companies, direct and
                   indirect subsidiary companies, companies under common control with any of
                   the foregoing, affiliates and assigns and their past, present, and future officers,
                   directors, shareholders, interest holders, members, partners, attorneys, agents,
                   employees, managers, representatives, assigns, and successors in interest, and
                   all persons acting by, through, under, or in concert with them, and each of them
                   (collectively, the “Debtor Releasees”), from all known and unknown charges,
                   complaints, claims, grievances, liabilities, obligations, promises, agreements,
                   controversies, damages, actions, causes of action, suits, rights, demands, costs,
                   losses, debts, penalties, fees, wages, medical costs, pain and suffering, mental
                   anguish, emotional distress, expenses (including attorneys’ fees and costs
                   actually incurred), and punitive damages, of any nature whatsoever, known or
                   unknown (each a “Rosebriar Released Claim”) which any Rosebriar Party has
                   or may have had based on any facts or circumstances existing, in whole or in
                   part, through midnight on the date of the entry of this Confirmation Order,
                   including without limitation any claim alleging that the Store 3177 Lease
                   terminated prior to the Petition Date. Notwithstanding anything to the contrary
                   in this subparagraph, nothing in this Confirmation Order shall be construed to
                   release any of the Debtors from its or their obligations to comply, after entry of
                   this Confirmation Order, with the Store 3177 Lease or any other lease or
                   contract between one or more Debtors and one or more Rosebriar Releasors,

   US 5969520                                     13
Case 18-33678-sgj11 Doc 241 Filed 12/20/18            Entered 12/20/18 13:06:37       Page 14 of 128



                    including without limitation the Reverse Build to Suit Lease Agreement
                    between Rosebriar Prosper Plaza, L.P. and Taco Bueno Restaurants, L.P., dated
                    as of March 21, 2013 (as amended, the “Prosper Lease”).

                g. Each Debtor, on behalf of itself, its predecessors, successors, direct and indirect
                   parent companies, direct and indirect subsidiary companies, companies under
                   common control with any of the foregoing, affiliates, and assigns, and their past,
                   present, and future officers, directors, shareholders, interest holders, members,
                   partners, attorneys, agents, employees, managers, representatives, assigns, and
                   successors in interest, and all persons acting by, through, under, or in concert
                   with them, and each of them (collectively, the “Debtor Releasors”), hereby
                   releases and discharges Rosebriar/Caruth, together with its predecessors,
                   successors, direct and indirect parent companies, direct and indirect subsidiary
                   companies, companies under common control with any of the foregoing,
                   affiliates and assigns and their past, present, and future officers, directors,
                   shareholders, interest holders, members, partners, attorneys, agents, employees,
                   managers, representatives, assigns, and successors in interest, and all persons
                   acting by, through, under, or in concert with them, and each of them
                   (collectively, the “Rosebriar Releasees”), from all known and unknown
                   charges, complaints, claims, grievances, liabilities, obligations, promises,
                   agreements, controversies, damages, actions, causes of action, suits, rights,
                   demands, costs, losses, debts, penalties, fees, wages, medical costs, pain and
                   suffering, mental anguish, emotional distress, expenses (including attorneys’
                   fees and costs actually incurred), and punitive damages, of any nature
                   whatsoever, known or unknown (each a “Debtor Released Claim”) which any
                   Debtor has or may have had based on any facts or circumstances existing, in
                   whole or in part, through midnight on the date of the entry of this Confirmation
                   Order. Notwithstanding anything to the contrary in this subparagraph, nothing
                   in this Confirmation Order shall be construed to release any of the Rosebriar
                   Releasees from its or their obligations to comply, after entry of this
                   Confirmation Order, with the Store 3177 Lease or any other lease or contract
                   between one or more Debtors and one or more Rosebriar Releasees, including
                   without limitation the Prosper Lease.

         20.    Taxing Authorities. Angelina County, Arlington ISD, Bell County Tax Appraisal

  District, Brown Central Appraisal District, City of Burleson, Burleson ISD, City of Carrollton,

  Carrollton-Farmers Branch ISD, City of Cleburne, Cleburne ISD, Crowley ISD, Dallas County,

  Denton County, Ellis County, City of Garland, Garland ISD, City of Grapevine, Grapevine-

  Colleyville ISD, Grayson County, City of Greenville, Greenville ISD, Gregg County, City of

  Haltom City, City of Haslet, Hood CAD, Hopkins County, Hunt County, Irving ISD, Johnson

  County, Kaufman County, City Lake Worth, Lewisville ISD, Mansfield ISD, McLennan County,
   US 5969520                                    14
Case 18-33678-sgj11 Doc 241 Filed 12/20/18               Entered 12/20/18 13:06:37        Page 15 of 128



  Northwest ISD, Town of Pantego, Parker CAD, Potter County Tax Office, City of Roanoke,

  Richardson ISD, Rockwall CAD, City of Sulphur Springs, Sulphur Springs ISD, Tarrant County,

  Taylor County Central Appraisal District, Valwood Improvement Authority, City Of Waco,

  Wichita County, City of Wichita Falls, Wichita Falls ISD, and Williamson County (collectively,

  the “Texas Tax Authorities”) assert that they are the holders of prepetition claims for unpaid 2018

  ad valorem real and business personal property taxes. The Debtors/Reorganized Debtors shall pay

  all amounts owed to the Texas Tax Authorities in the ordinary course of business no later than

  January 31, 2019. In the event the Claims are paid after January 31, 2019, regardless of whether

  the Claims are disputed or undisputed, the Texas Tax Authorities shall receive interest from the

  Petition Date through the Effective Date and from the Effective Date through payment in full at

  the state statutory rate pursuant to 11 U.S.C. Sections 506(b), 511, and 1129. The Texas Tax

  Authorities shall retain the liens that secure all amounts ultimately owed on their Claims as well

  as the state law priority of those liens until the Claims are paid in full. In the event that collateral

  that secures the Claim of one or more of the Texas Tax Authorities is returned to a creditor that is

  junior to the Texas Tax Authorities, the Debtor/Reorganized Debtor shall first pay all ad valorem

  property taxes that are secured by the collateral.

         21.      In the event the Confirmation Order is entered on the docket after December 31,

  2018, the Texas Tax Authorities will be the holders of Administrative Claims for year 2019 ad

  valorem real and business personal property taxes; provided, however, that notwithstanding any

  other deadlines in this Confirmation Order for the payment of other administrative expenses, the

  Texas Tax Authorities shall receive payment of such taxes in the ordinary course of business prior

  to the state law delinquency date without being required to file and serve an Administrative Claim

  and request for payment as a condition of allowance as provided in 11 U.S.C. Section


   US 5969520                                       15
Case 18-33678-sgj11 Doc 241 Filed 12/20/18               Entered 12/20/18 13:06:37       Page 16 of 128



  503(b)(1)(D). The Texas Tax Authorities shall retain the liens that secure all amounts ultimately

  owed for year 2019 along with the state law priority of those liens. The Texas Tax Authorities’

  Administrative Claims, if any, for year 2019 ad valorem real and business personal property taxes

  shall not be discharged until such time as the amounts owed are paid in full. In the event of a

  default in the payment of the tax Claims as provided herein, the Texas Tax Authorities shall

  provide notice to counsel for the Debtors/Reorganized Debtors who shall have twenty (20) days

  from the date of the notice to cure the default. If the default is not cured, the Texas Tax Authorities

  shall be entitled to pursue collection of all amounts owed pursuant to state law outside this

  Court. Failure to pay the 2019 ad valorem taxes prior to the state law delinquency date shall

  constitute an event of default only as to the relevant Texas Tax Authority. The

  Debtors’/Reorganized Debtors’ rights and defenses under Texas state law and the Bankruptcy

  Code with respect to the foregoing are fully preserved.

         22.     Cure Claim Objections. Notwithstanding anything to the contrary in the Plan or

  this Confirmation Order, the Debtors or the Reorganized Debtors shall pay the parties below the

  following payments as full and final satisfaction of any Cure Claim associated with the assumption

  of each party’s applicable Unexpired Lease(s) on the Effective Date in compliance with section

  365(b)(1) of the Bankruptcy Code, provided that the Unexpired Lease(s) below shall not be

  deemed assumed until such Cure Claims are paid in full. Accordingly, the following parties’

  objections are resolved and withdrawn.

                     a. National Retail Properties, LP
                              i. 4500 Long Prairie Road, Flower Mound, TX 75028 - $39,184.50
                             ii. 1324 S Broadway Street, Sulphur Springs, TX 75482 – $16,169.11
                            iii. 2004 S Service Road, Moore, OK 73160 – $16,046.51
                     b. JAHCO Virginia Square, LP
                              i. 302 N. Central Expressway, McKinney, TX 75069 – $18,322.02
                     c. Hiser Lane LLC
   US 5969520                                       16
Case 18-33678-sgj11 Doc 241 Filed 12/20/18                     Entered 12/20/18 13:06:37           Page 17 of 128



                                   i. 1380 FM 148, Terrell, TX 75160 - $20,500 for obligations owed as
                                      of the date of confirmation of the Plan, and all other amounts then
                                      due and payable by the Debtors as of the Effective Date pursuant to
                                      Section 4.04 of the applicable Unexpired Lease and the Plan.

             23.     Chymiak Investments KS, LLC. Notwithstanding anything to the contrary in the

  Plan or this Confirmation Order, the Debtors or the Reorganized Debtors shall pay Chymiak

  Investments KS, LLC (“Chymiak”) the amount of $37,913.32 as full and final satisfaction of any

  Cure Claim associated with the assumption of Chymiak’s Unexpired Lease located at 18016 W.

  119th Street, Olathe, KS 66061 (the “Chymiak Lease”) on the Effective Date or as soon as

  reasonably practicable thereafter in compliance with section 365(b)(1) of the Bankruptcy

  Code.6 Following assumption of the Chymiak Lease, any other obligations, including, but not

  limited to, rent or other obligations accruing after the confirmation date, owed to Chymiak in

  connection with the Chymiak Lease, and all real estate taxes, and interest, payable under the

  Chymiak Lease to taxing entities with respect to the leased property, shall be paid in the ordinary

  course of business, with any dispute to be determined in accordance with the procedures set forth

  in Article V.C of the Plan, and applicable bankruptcy and nonbankruptcy law. Accordingly,

  Chymiak’s objection [Docket No. 190] is resolved and withdrawn.

             24.     Oracle. Notwithstanding anything to the contrary in the Plan, the Plan Supplement,

  or this Confirmation Order, the Debtors or the Reorganized Debtors shall pay Oracle America,

  Inc. (“Oracle”) the amount of $16,514.48 as full and final satisfaction of any Cure Claim

  associated with the assumption of the Cloud Services Agreement, inclusive of the Universal

  Credits and the CPQ #784424, between Oracle and Taco Bueno Restaurants, Inc. (collectively, the

  “CSA”) on the Effective Date or as soon as reasonably practicable thereafter in compliance with



  6   This payment includes rent obligations owed by the Debtors for the month of December 2018.


      US 5969520                                          17
Case 18-33678-sgj11 Doc 241 Filed 12/20/18              Entered 12/20/18 13:06:37       Page 18 of 128



  section 365(b)(1) of the Bankruptcy Code, but in no event later than fourteen (14) days after the

  Effective Date. Following assumption of the CSA, any other obligations, accruing after the

  Confirmation Date owed to Oracle in connection with the CSA shall be paid in the ordinary course

  of business, with any dispute to be determined in accordance with the CSA and applicable

  nonbankruptcy law. Any other executory contracts between Oracle and any Debtor shall be

  deemed rejected under the Plan.

         25.     Spirit. Notwithstanding anything to the contrary in the Plan, the Plan Supplement,

  or this Confirmation Order, the Debtors and Spirit Master Funding III, LLC (“Spirit III”) and

  Spirit Master Funding X, LLC (as assignee from TABU Property I, LLC) (“Spirit X” and,

  collectively with Spirit III, “Spirit”) agree that the assumption or rejection of the Master Lease

  agreement between Spirit and the Taco Bueno Restaurants, Inc. (the “Spirit Master Lease”) and

  the individual leases between Spirit and the Debtors (collectively the “Spirit Leases”) are deferred

  pending the filing of a notice with the Court executed by or on behalf of both Spirit and the Debtors

  assuming or rejecting the Spirit Leases, at which time the assumption or rejection, as applicable,

  of the Spirit Master Lease and/or Spirit Leases, as applicable, shall be deemed approved pursuant

  to this Confirmation Order. The Debtors and Spirit reserve all rights, claims and defenses with

  respect to assumption or rejection of the Spirit Leases, including with respect to the amounts of

  any cure payments or cure obligations and neither the Plan or this Order shall be construed as an

  order assuming the Spirit Leases, pending filing of the notice as described in this paragraph. In

  the event that no notice of assumption is filed by the Effective Date with respect to any particular

  Spirit Lease, such Spirit Lease shall be deemed rejected unless otherwise agreed to by the parties.

  Accordingly, Spirit’s objection [Docket No. 195] is withdrawn.




   US 5969520                                      18
Case 18-33678-sgj11 Doc 241 Filed 12/20/18             Entered 12/20/18 13:06:37       Page 19 of 128



         26.     U.S. Realty. Notwithstanding anything to the contrary in the Plan, the Plan

  Supplement, or this Confirmation Order, the Debtors and U.S. Realty Advisors, LLC (“U.S.

  Realty”) agree that (a) the Master Lease agreement between TABU Property II, LLC and Taco

  Bueno Restaurants, Inc. and (b) the Master Lease agreement between TABU Property III, LLC

  and Taco Bueno Restaurants, Inc. ((a) and (b) together, the “U.S. Realty Master Leases”) are

  assumed as amended pursuant to the Plan and this Confirmation Order, subject to execution of all

  final documentation and agreement in writing by the Debtors and U.S. Realty prior to the Effective

  Date; nothwithstanding the foregoing, if the parties do not execute all final documentation and

  agree in writing prior to the Effective Date, the Debtors and U.S. Realty reserve all rights related

  to assumption, assignment, and/or rejection of the U.S. Realty Master Leases, including the

  amount of any cure payment in compliance with section 365(b)(1) of the Bankruptcy Code and

  the Plan.

         27.     Lehigh Hanson, Inc. Subject to the occurrence of the Effective Date, entry of this

  Confirmation Order shall constitute approval of the assumption of the Sublease Agreement, dated

  November 30, 2016 between Lehigh Hanson, Inc. (“Lehigh”) and Taco Bueno Restaurants, L.P.

  (“Taco Bueno”) pursuant to sections 365(a) and 1123 of the Bankruptcy Code as provided for in

  the Plan and the approval of the First Amendment to Sublease Agreement dated as of December

  6, 2018 (the “First Amendment”) between Lehigh and Taco Bueno and authorization of Taco

  Bueno to execute the First Amendment.

         28.     Windstream. Notwithstanding anything to the contrary in the Plan, the Plan

  Supplement, or this Confirmation Order, the agreements (collectively, the “Windstream

  Agreements”) among any of the Debtors and Windstream and/or its affiliates, as applicable, shall

  not be rejected on the Effective Date, but shall be rejected effective as of 11:59 p.m. Central Time


   US 5969520                                     19
Case 18-33678-sgj11 Doc 241 Filed 12/20/18             Entered 12/20/18 13:06:37       Page 20 of 128



  on January 31, 2019 (as may be extended from time to time in accordance with the terms of this

  Confirmation Order, the “Windstream Rejection Date”), or such other date as agreed to by the

  Reorganized Debtors and Windstream in writing prior to the Windstream Rejection Date;

  provided, however, that (a) the Debtors reserve all rights with respect to the effective date of

  rejection of any of the Windstream Agreements through and including the Effective Date, (b) the

  Debtors or the Reorganized Debtors, as applicable, shall pay all allowed post-Petition Date

  Administrative Claims of Windstream against the Debtors, and (c) the Reorganized Debtors and

  Windstream and/or its affiliates, as applicable, shall remain subject to the terms of the Windstream

  Agreements through and including the Windstream Rejection Date.

  M.     Bankruptcy Rule 3016.

         29.     In accordance with Bankruptcy Rule 3016(a), the Plan is dated and identifies the

  Debtors as the Plan proponents. The Debtors appropriately filed the Disclosure Statement and the

  Plan with the Court, thereby satisfying Bankruptcy Rule 3016(b).           The discharge, release,

  injunction, and exculpation provisions of the Plan are set forth in bold and with specific and

  conspicuous language, thereby complying with Bankruptcy Rule 3016(c).

  N.     Burden of Proof—Confirmation of the Plan.

         30.     The Debtors, as proponents of the Plan, have met their burden of proving the

  applicable elements of sections 1129(a) and 1129(b) of the Bankruptcy Code by a preponderance

  of the evidence, which is the applicable evidentiary standard for Confirmation. In addition, and to

  the extent applicable, the Plan is confirmable under the clear and convincing evidentiary standard.

  O.     Compliance with Bankruptcy Code RequirementsSection 1129(a)(1).

         31.     The Plan complies with all applicable provisions of the Bankruptcy Code as

  required by section 1129(a)(1) of the Bankruptcy Code, including, more particularly:



   US 5969520                                     20
Case 18-33678-sgj11 Doc 241 Filed 12/20/18               Entered 12/20/18 13:06:37       Page 21 of 128



                 (i)     Proper ClassificationSections 1122 and 1123(a)(1).

         32.     In addition to Administrative Claims (including Professional Fee Claims) and

  Priority Tax Claims, which need not be classified, Article III of the Plan provides for the separate

  classification of Claims and Interests into seven Classes at each Debtor (as applicable). Valid

  business, factual, and legal reasons exist for the separate classification of such Classes of Claims

  and Interests. The classifications reflect no improper purpose and do not unfairly discriminate

  between, or among, holders of Claims or Interests. Each Class of Claims and Interests contains

  only Claims or Interests that are substantially similar to other Claims or Interests within that Class.

  The Plan therefore satisfies sections 1122 and 1123(a)(1) of the Bankruptcy Code.

                 (ii)    Specified Unimpaired ClassesSection 1123(a)(2).

         33.     Article III of the Plan specifies that Class 1—Other Priority Claims and Class 2—

  Other Secured Claims are Unimpaired under the Plan, thereby satisfying section 1123(a)(2) of the

  Bankruptcy Code.

                 (iii)   Specified Treatment of Impaired ClassesSection 1123(a)(3).

         34.     Article III of the Plan specifies that Class 3—Prepetition Lender Secured Claims,

  Class 4—General Unsecured Claims, Class 5—Intercompany Claims, Class 6—Intercompany

  Interests, and Class 7—TB Holdings Interests are Impaired (holders of Claims or Interests in

  Classes 5 and 6 are either Unimpaired or Impaired) under the Plan, and describes the treatment of

  such Classes, thereby satisfying section 1123(a)(3) of the Bankruptcy Code.

                 (iv)    No DiscriminationSection 1123(a)(4).

         35.     Article III of the Plan provides for the same treatment by the Debtors for each Claim

  or Interest in each respective Class unless the holder of a particular Claim or Interest has agreed to

  a less favorable treatment of such Claim or Interest in accordance with the Plan, thereby satisfying

  section 1123(a)(4) of the Bankruptcy Code.
   US 5969520                                       21
Case 18-33678-sgj11 Doc 241 Filed 12/20/18             Entered 12/20/18 13:06:37       Page 22 of 128



                 (v)     Adequate Means for Plan ImplementationSection 1123(a)(5).

         36.     The Plan, including the various documents and agreements in the Plan Supplement,

  provides adequate and proper means for implementation of the Plan, including, without limitation:

  (a) the restructuring of the Debtors’ balance sheet and other financial transactions provided for by

  the Plan; (b) the adoption, filing, and implementation of the New Organizational Documents;

  (c) the consummation of the Restructuring Transactions in accordance with the Plan; (d) the

  general authority for the Debtors to take all actions necessary or appropriate to effect any

  transaction described in, approved by, or necessary or appropriate to effectuate Plan, as set forth

  more fully in Article IV of the Plan; (e) the issuance of securities, including the New Common

  Stock; (f) the cancellation of certain existing agreements, obligations, instruments, and Interests;

  (g) the continued vesting of the assets of the Debtors’ Estates in the Reorganized Debtors; (h) the

  execution, delivery, filing, or recording of all contracts, instruments, releases, and other

  agreements or documents in furtherance of the Plan, including those certain Consulting

  Agreements filed in the Plan Supplement and any other Definitive Documentation; and (i)

  provisions governing distributions under the Plan, thereby satisfying section 1123(a)(5) of the

  Bankruptcy Code.

                 (vi)    Voting Power of Equity SecuritiesSection 1123(a)(6).

         37.     The New Organizational Documents, as applicable, of each Debtor have been or

  will be amended on or prior to the Effective Date to prohibit the issuance of non-voting equity

  securities. In addition, the New Common Stock is being issued pursuant to the Plan and does not

  constitute non-voting equity securities within the meaning of section 1123(a)(6). As such, the Plan

  satisfies the requirements of section 1123(a)(6) of the Bankruptcy Code.




   US 5969520                                     22
Case 18-33678-sgj11 Doc 241 Filed 12/20/18              Entered 12/20/18 13:06:37       Page 23 of 128



                 (vii)   Designation of Directors and OfficersSection 1123(a)(7).

          38.    The Debtors’ initial director and officer, to the extent known, has been disclosed in

  the Plan Supplement and, to the extent not known, will be determined in accordance with the New

  Organizational Documents and the Plan, which is consistent with the interests of creditors and

  equity holders and with public policy, and, therefore, satisfies section 1123(a)(7) of the Bankruptcy

  Code.

                 (viii) Impairment / Unimpairment of ClassesSection 1123(b)(1).

          39.    The Plan is consistent with section 1123(b)(1) of the Bankruptcy Code.

  Specifically, Article III of the Plan impairs or leaves Unimpaired each Class of Claims and

  Interests.

                 (ix)    Assumption and Rejection of Executory Contracts and Unexpired
                         LeasesSection 1123(b)(2).

          40.    The Plan is consistent with section 1123(b)(2) of the Bankruptcy Code. Article V.A

  of the Plan provides for the rejection of the Debtors’ Executory Contracts and Unexpired Leases

  on the Effective Date, in accordance with the provisions of sections 365 and 1123 of the

  Bankruptcy Code, (a) except as otherwise provided in the Plan or this Confirmation Order and

  (b) except for those Executory Contracts or Unexpired Leases: (1) that are identified on the

  Schedule of Assumed Executory Contracts and Unexpired Leases; or (2) that have been previously

  rejected by a Final Order.

                 (x)     Settlement, Releases, Exculpation, Injunction, and Preservation of Claims
                         and Causes of ActionSection 1123(b)(3).

          41.    The Plan is consistent with section 1123(b)(3) of the Bankruptcy Code.             In

  accordance with section 363 of the Bankruptcy Code and Bankruptcy Rule 9019, and in

  consideration of the distributions, settlements, and other benefits provided under the Plan, except

  as stated otherwise in the Plan, the provisions of the Plan constitute a good-faith compromise of
   US 5969520                                      23
Case 18-33678-sgj11 Doc 241 Filed 12/20/18               Entered 12/20/18 13:06:37      Page 24 of 128



  all Claims, Interests, and controversies relating to the contractual, subordination, and other legal

  rights that a holder of a Claim or Interest may have with respect to any Allowed Claim or Interest,

  or any distribution to be made on account of such Allowed Claim or Interest. The compromise

  and settlement of such Claims and Interests embodied in the Plan, including the Committee

  Settlement, are in the best interests of the Debtors, the Estates, and all holders of Claims and

  Interests, and are fair, equitable, and reasonable.

         42.     Article VIII.E of the Plan describes certain releases granted by the Debtors and their

  Estates (the “Debtor Releases”). The Debtors have satisfied the business judgment standard with

  respect to the propriety of the Debtor Releases. For the reasons set forth on the record of these

  Chapter 11 Cases and the evidence proffered or adduced at the Confirmation Hearing, such

  releases are a necessary and integral part of the Plan, and are fair and equitable and in the best

  interests of the Debtors, the Estates, and the holders of Claims and Interests. The Debtor Releases

  are “fair and equitable” and “in the best interests of the estate” considering the (i) the probability

  of success in litigation of the released Claims and Causes of Action given uncertainty in fact and

  law with respect to the Claims and Causes of Action; (ii) the complexity and likely duration and

  expense of litigating the released Claims and Causes of Action; and (iii) the arm’s-length

  negotiations which produced the settlement embodied in the Plan. Additionally, the Debtor

  Releases are: (a) a good-faith settlement and compromise of the Claims and Causes of Action

  released by Article VIII.E of the Plan; (b) given, and made, after due notice and opportunity for

  hearing; and (c) a bar to any of the Debtors or the Reorganized Debtors asserting any Claim or

  Cause of Action released by Article VIII.E of the Plan.

         43.     Article VIII.F of the Plan describes certain consensual releases granted by the

  Releasing Parties (the “Third-Party Releases”). The Third-Party Releases provide finality for the


   US 5969520                                       24
Case 18-33678-sgj11 Doc 241 Filed 12/20/18              Entered 12/20/18 13:06:37       Page 25 of 128



  Debtors, the Reorganized Debtors, and the Released Parties regarding the parties’ respective

  obligations under the Plan and with respect to the Reorganized Debtors. The Ballot sent to all

  holders of Claims entitled to vote on the Plan unambiguously stated that the Plan contains the

  Third-Party Releases and set forth the terms of the Third-Party Releases. The Combined Notice

  sent to holders of Claims and Interests included the terms of the Third-Party Releases and an

  explanation of how to object to the Plan, including the Third-Party Release provisions thereof. In

  addition, the Combined Notice advised careful review of the release, exculpation, and injunction

  provisions and emphasized in bold and capitalized typeface that any party should file a timely

  objection if they oppose the Plan, including the Third-Party Releases. And, the Combined Notice

  published in the each of USA Today (National Edition) and the Dallas Morning News similarly

  highlighted the Third-Party Releases and provided an explanation of how to object to the Plan,

  including the Third-Party Release provisions thereof.

         44.     The Third-Party Releases are (a) consensual; (b) specific in language; (c) integral

  to the Plan; (d) a condition of the settlements embodied in the Plan; and (e) given for consideration

  and not violative of the bankruptcy Code. The Third-Party Releases are fully consensual because

  all parties in interest, including all Releasing Parties, were provided with extensive notice of the

  Chapter 11 Cases, the Plan, and the deadline to object to confirmation of the Plan, and were

  properly informed that the Plan contained release provisions that could affect such parties’ rights.

         45.     The Third-Party Releases are sufficiently specific as to put the Releasing Parties on

  notice of the nature of the released Claims and Causes of Action, and they are appropriately

  tailored under the facts and circumstances of these Chapter 11 Cases. The Third-Party Releases

  are conspicuous and emphasized with boldface type in the Plan, the Disclosure Statement, the

  Ballot, and the Combined Notice.


   US 5969520                                      25
Case 18-33678-sgj11 Doc 241 Filed 12/20/18              Entered 12/20/18 13:06:37       Page 26 of 128



         46.     Like the Debtor Releases, the Third-Party Releases are integral to the Plan because

  they facilitated participation in both the formation of the Plan and the chapter 11 process generally

  and were critical in incentivizing the parties to support the Plan. The Third-Party Releases were

  an important point of negotiation in connection with the Restructuring Support Agreement that

  formed the basis for the Plan, which equitizes a significant portion of the Debtors’ prepetition

  indebtedness and maximizes value for, and is overwhelmingly supported by, all of the Debtors’

  key stakeholders. As such, the Third-Party Releases offer certain protections to parties, including

  Taco Supremo, that participated constructively in the Debtors’ restructuring process by, among

  other things, supporting the Plan and the Restructuring Transactions.

         47.     The Third-Party Releases are given in exchange for good and valuable

  consideration provided by the Released Parties. Each of the Released Parties provided for a

  corresponding release under the Plan and provided other benefits to these Chapter 11 Cases, such

  as providing, or agreeing to provide, valuable services or financing to the Debtors during these

  Chapter 11 Cases and upon emergence. The Consenting Equity Holders, the Committee and its

  members, and Taco Supremo provided further consideration by consenting to their treatment under

  the Plan. Further, the Consenting Equity Holders, Taco Supremo, and certain members of the

  Debtors’ senior management team that are entering into Consulting Agreements are waiving any

  recovery from the GUC Cash Pool on account of their TPG Claim, Prepetition Lender Deficiency

  Claim, and Employee Claims, respectively, in connection with the Committee Settlement,

  constituting additional consideration to support the Third-Party Releases.

         48.     The Third-Party Releases are therefore: (a) in exchange for the good and valuable

  consideration provided by the Released Parties; (b) a good faith settlement and compromise of the

  Claims and Causes of Action released thereby; (c) in the best interests of the Debtors, their Estates,


   US 5969520                                      26
Case 18-33678-sgj11 Doc 241 Filed 12/20/18               Entered 12/20/18 13:06:37       Page 27 of 128



  and all holders of Claims and Interests; (d) fair, equitable, and reasonable; (e) given and made after

  due notice and opportunity for hearing; and (f) a bar to any of the Releasing Parties asserting any

  Claim or Cause of Action released pursuant to the Third-Party Releases. The Third-Party Releases

  are consistent with established practice in this jurisdiction and others.

         49.     The exculpation, described in Article VIII.G of the Plan (the “Exculpation”), is

  appropriate under applicable law because it was proposed in good faith and is appropriately limited

  in scope. Without limiting anything in the Exculpation, each Exculpated Party is appropriately

  released and exculpated from any Claim, Cause of Action, obligation, suit, judgment, damage,

  demand, loss, liability or remedy for any claim related to any act or omission in connection with,

  relating to, or arising out of, the Chapter 11 Cases, the formulation, preparation, dissemination,

  negotiation, Filing, or termination of the Restructuring Support Agreement and related prepetition

  transactions, the Disclosure Statement, the Plan (including the Committee Settlement embodied

  therein), the Plan Supplement, the related agreements, instruments, and other documents

  (including the Definitive Documentation), the solicitation of votes with respect to the Plan, or any

  Restructuring Transaction, contract, instrument, release or other agreement or document (including

  providing any legal opinion requested by any Entity regarding any transaction, contract,

  instrument, document, or other agreement contemplated by the Plan or the reliance by any

  Exculpated Party on the Plan or the Confirmation Order in lieu of such legal opinion) created or

  entered into in connection with the Debtors’ in- or out-of-court restructuring efforts, the Disclosure

  Statement, the Plan, the Restructuring Support Agreement, the related agreements, instruments,

  and other documents (including the Definitive Documentation), the Filing of the Chapter 11 Cases,

  the pursuit of Confirmation, the pursuit of Consummation, the administration and implementation

  of the Plan, including the issuance of Securities pursuant to the Plan, or the distribution of property


   US 5969520                                       27
Case 18-33678-sgj11 Doc 241 Filed 12/20/18               Entered 12/20/18 13:06:37       Page 28 of 128



  under the Plan, the related agreements, instruments, and other documents (including the Definitive

  Documentation), or any other related agreement, except for claims related to any act or omission

  by such Exculpated Party that is determined in a Final Order to have constituted actual fraud,

  willful misconduct, or gross negligence, but in all respects such Entities shall be entitled to

  reasonably rely upon the advice of counsel with respect to their duties and responsibilities pursuant

  to the Plan. The Exculpation, including its carve-out for actual fraud, gross negligence, and willful

  misconduct, is consistent with established practice in this jurisdiction and others.

         50.     The injunction provision set forth in Article VIII.H of the Plan is necessary to

  implement, preserve, and enforce the Debtors’ discharge, the Debtor Releases, the Third-Party

  Releases, and the Exculpation and by extension the compromise and settlement upon which the

  Plan is founded, and is narrowly tailored to achieve this purpose.

         51.     Article IV.L of the Plan appropriately provides that in accordance with section

  1123(b) of the Bankruptcy Code, but subject in all respects to Article VIII of the Plan, the

  Reorganized Debtors will retain, and may enforce, all rights to commence and pursue, as

  appropriate, any and all Causes of Action other than the Avoidance Actions, whether arising before

  or after the Petition Date. The provisions regarding the preservation of Causes of Action in the

  Plan are appropriate, fair, equitable, and reasonable, and are in the best interests of the Debtors,

  the Estates, and holders of Claims and Interests.

         52.     The release and discharge of all mortgages, deeds of trust, Liens, pledges, or other

  security interests against any property of the Estates described in Article VIII.D of the Plan

  (the “Lien Release”) is necessary to implement the Plan. The provisions of the Lien Release are

  appropriate, fair, equitable, and reasonable and are in the best interests of the Debtors, the Estates,

  and holders of Claims and Interests.


   US 5969520                                       28
Case 18-33678-sgj11 Doc 241 Filed 12/20/18             Entered 12/20/18 13:06:37       Page 29 of 128



                 (xi)    Modification of RightsSection 1123(b)(5).

          53.    The Plan modifies the rights of holders of Claims or Interests, as applicable, in

  Class 3—Prepetition Lender Secured Claims, Class 4—General Unsecured Claims, Class 5—

  Intercompany Claims, Class 6—Intercompany Interests, and Class 7—TB Holdings Interests

  (holders of Claims or Interests in Classes 5 and 6 are either Unimpaired or Impaired), and leaves

  Unimpaired the rights of holders of Claims in Class 1—Other Priority Claims and Class 2—Other

  Secured Claims, and as permitted by section 1123(b)(5) of the Bankruptcy Code.

                 (xii)   Additional Plan ProvisionsSection 1123(b)(6).

          54.    The other discretionary provisions of the Plan are appropriate and consistent with

  the applicable provisions of the Bankruptcy Code, including provisions for (a) distributions to

  holders of Claims and Interests, (b) allowance of certain Claims, (c) Indemnification Obligations,

  and (d) retention of Court jurisdiction, thereby satisfying section 1123(b)(6) of the Bankruptcy

  Code.

                 (xiii) Cure of DefaultsSection 1123(d),

          55.    Article V.C of the Plan provides for the satisfaction of Cure Claims associated with

  each Executory Contract and Unexpired Lease to be assumed in accordance with section 365(b)(1)

  of the Bankruptcy Code. The Debtors or the Reorganized Debtors, as applicable, shall pay Cure

  Claims, if any, on the Effective Date or as soon as reasonably practicable thereafter in the amounts

  set forth on the Cure Notice or as otherwise agreed by the Debtors and any non-Debtor

  counterparty to any assumed Executory Contract or Unexpired Lease. Any disputed Cure Claims

  will be determined in accordance with the procedures set forth in Article V.C of the Plan, and

  applicable bankruptcy and nonbankruptcy law. As such, the Plan provides that the Debtors will

  cure, or provide adequate assurance that the Debtors will promptly cure, defaults with respect to



   US 5969520                                     29
Case 18-33678-sgj11 Doc 241 Filed 12/20/18             Entered 12/20/18 13:06:37       Page 30 of 128



  assumed Executory Contracts or Unexpired Leases in compliance with section 365(b)(1) of the

  Bankruptcy Code. Thus, the Plan complies with section 1123(d) of the Bankruptcy Code.

  P.     Debtor Compliance with the Bankruptcy CodeSection 1129(a)(2).

         56.     The Debtors have complied with the applicable provisions of the Bankruptcy Code

  and, thus, satisfied the requirements of section 1129(a)(2) of the Bankruptcy Code. Specifically,

  each Debtor:

                 a. is an eligible debtor under section 109, and a proper proponent of the Plan under
                    section 1121(a), of the Bankruptcy Code;

                 b. has complied with applicable provisions of the Bankruptcy Code, except as
                    otherwise provided or permitted by orders of the Court; and

                 c. complied with the applicable provisions of the Bankruptcy Code, the
                    Bankruptcy Rules, the Local Rules, any applicable nonbankruptcy law, rule and
                    regulation, the Scheduling Order, and all other applicable law, in transmitting
                    the Solicitation Package and related documents and notices, and in soliciting
                    and tabulating the votes on the Plan.

  Q.     Plan Proposed in Good FaithSection 1129(a)(3).

         57.     The Debtors have negotiated, developed, and proposed the Plan (including the Plan

  Supplement and all other documents and agreements necessary to effectuate the Plan) in good faith

  and not by any means forbidden by law, thereby satisfying section 1129(a)(3) of the Bankruptcy

  Code. In so determining, the Court has considered the facts and record of the Chapter 11 Cases,

  the Disclosure Statement, and evidence proffered or adduced at the Confirmation Hearing, and

  examined the totality of the circumstances surrounding the filing of the Chapter 11 Cases, the Plan,

  and the process leading to Confirmation, including the overwhelming support from the Voting

  Class, the Committee, and other stakeholders for the Plan. The Debtors’ Chapter 11 Cases were

  filed, and the Plan was proposed, with the legitimate purpose of allowing the Debtors to implement

  the Restructuring Transactions, reorganize, and emerge from chapter 11 with a financially

  deleveraged capital structure, which will allow them to conduct their businesses and satisfy their

   US 5969520                                     30
Case 18-33678-sgj11 Doc 241 Filed 12/20/18             Entered 12/20/18 13:06:37       Page 31 of 128



  ongoing obligations with adequate liquidity and capital resources.        The Plan (including all

  documents necessary to effectuate the Plan), the Plan Supplement, and the Plan Documents (as

  defined below) were negotiated in good faith and at arm’s length among the Debtors, Taco

  Supremo, and the Committee. Additionally, the deal that the Debtors negotiated with Taco

  Supremo and the Committee that is embodied in the Plan, including the Committee Settlement and

  support for the Consulting Agreements, reflects the best possible compromise that could be

  reached given the facts and circumstances surrounding the Debtors and these Chapter 11 Cases.

  Further, the Plan’s classification, indemnification, exculpation, release, and injunction provisions

  have been negotiated in good faith and at arm’s length, are consistent with sections 105, 1122,

  1123(b)(6), 1123(b)(3)(A), 1129, and 1142 of the Bankruptcy Code, and are each integral to the

  Plan, supported by valuable consideration, and necessary for the Debtors’ successful

  reorganization.

  R.     Payment for Services or Costs and ExpensesSection 1129(a)(4).

         58.     The Debtors have satisfied section 1129(a)(4) of the Bankruptcy Code. Any

  payment made or to be made by the Debtors for services or for costs and expenses of the Debtors’

  professionals in connection with the Chapter 11 Cases, or in connection with the Plan and incident

  to the Chapter 11 Cases, has been approved by, or is subject to the approval of, the Court as

  reasonable.

         59.     All payments to be made by the Reorganized Debtors on the Effective Date

  pursuant to the Consulting Agreements are hereby approved as reasonable.

  S.     Directors, Officers, and InsidersSection 1129(a)(5).

         60.     The Debtors have complied with the requirements of section 1129(a)(5) of the

  Bankruptcy Code. The Plan Supplement discloses the identity and affiliations of the individual

  proposed to serve as the initial director and officer of the Reorganized Debtors, to the extent such
   US 5969520                                     31
Case 18-33678-sgj11 Doc 241 Filed 12/20/18              Entered 12/20/18 13:06:37       Page 32 of 128



  information is available, and the identity, title, and nature of any compensation for any insider who

  will be employed or retained by the Reorganized Debtors. The proposed director and officer for

  the Reorganized Debtors is qualified, and the appointment to such offices by the proposed director

  and officer is consistent with the interests of the holders of Claims and Interests and with public

  policy. Such person shall serve pursuant to the terms of the applicable New Organizational

  Documents of such Reorganized Debtor.           Additionally, the Debtors have filed Consulting

  Agreements as Exhibit A to the Plan Supplement wherein the Debtors disclosed the identities of,

  and described the nature of compensation for, certain members of the Debtors’ existing senior

  management team who have agreed to provide post-Effective Date consulting services to the

  Reorganized Debtors.

  T.     No Rate ChangesSection 1129(a)(6).

         61.     Section 1129(a)(6) of the Bankruptcy Code is not applicable to the Chapter 11

  Cases. The Plan proposes no rate change subject to the jurisdiction of any governmental regulatory

  commission.

  U.     Best Interest of CreditorsSection 1129(a)(7).

         62.     The Plan satisfies section 1129(a)(7) of the Bankruptcy Code. The liquidation

  analysis attached to the Disclosure Statement and the other evidence related thereto in support of

  the Plan that was proffered or adduced at or prior to the Confirmation Hearing: (a) are reasonable,

  persuasive, credible, and accurate as of the dates such analyses or evidence was prepared,

  presented, or proffered; (b) utilize reasonable and appropriate methodologies and assumptions;

  (c) have not been controverted by other evidence; and (d) establish that each holder of an Impaired

  Claim or Interest against a Debtor either has accepted the Plan or will receive or retain under the

  Plan, on account of such Claim or Interest, property of a value, as of the Effective Date, that is not



   US 5969520                                      32
Case 18-33678-sgj11 Doc 241 Filed 12/20/18              Entered 12/20/18 13:06:37       Page 33 of 128



  less than the amount that such holder would receive or retain if such Debtors were liquidated under

  chapter 7 of the Bankruptcy Code.

  V.     Acceptance by Certain ClassesSection 1129(a)(8).

         63.     The Unimpaired Classes are Unimpaired by the Plan and, accordingly, holders of

  Claims in such Classes are conclusively deemed to have accepted the Plan pursuant to section

  1126(f) of the Bankruptcy Code. The Voting Class is Impaired and has voted to accept the Plan,

  as established by the Voting Certification. The Unimpaired or Deemed Rejecting Classes are

  either Unimpaired and conclusively presumed to have accepted the Plan (to the extent reinstated),

  pursuant to section 1126(f) of the Bankruptcy Code, or are Impaired and deemed to reject the Plan,

  pursuant to section 1126(g) of the Bankruptcy Code, and, in either event, are not entitled to vote

  to accept or reject the Plan. Holders of Claims or Interests of the Deemed Rejecting Classes will

  not receive or retain any property on account of their Claims or Interests and, accordingly, such

  holders are deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code,

  and are not entitled to vote to accept or reject the Plan. Therefore, the Plan does not satisfy the

  requirements of section 1129(a)(8), solely with respect to the Deemed Rejecting Classes.

  Notwithstanding the foregoing, the Plan is confirmable because it satisfies sections 1129(a)(10)

  and, with respect to the Deemed Rejecting Classes, 1129(b) of the Bankruptcy Code.

  W.     Treatment of Claims Entitled to Priority Under Section 507(a) of the Bankruptcy
         CodeSection 1129(a)(9).

         64.     The treatment of Allowed Administrative Claims, Allowed Professional Fee

  Claims, Allowed Priority Tax Claims, and statutory fees imposed by 28 U.S.C. § 1930 under

  Article II of the Plan, and of Allowed Other Priority Claims under Article III of the Plan, satisfies

  the requirements of, and complies in all respects with, section 1129(a)(9) of the Bankruptcy Code.




   US 5969520                                      33
Case 18-33678-sgj11 Doc 241 Filed 12/20/18               Entered 12/20/18 13:06:37       Page 34 of 128



  X.       Acceptance by At Least One Impaired ClassSection 1129(a)(10).

           65.   The Plan satisfies the requirements of section 1129(a)(10) of the Bankruptcy Code.

  As evidenced by the Voting Certification, the Voting Class, which is Impaired, voted to accept the

  Plan in accordance with section 1126 of the Bankruptcy Code, determined without including any

  acceptance of the Plan by any insider (as that term is defined in section 101(31) of the Bankruptcy

  Code).

  Y.       FeasibilitySection 1129(a)(11).

           66.   The Plan satisfies the requirements of section 1129(a)(11) of the Bankruptcy Code.

  The financial projections filed with the Plan Supplement and the other evidence supporting

  Confirmation of the Plan proffered or adduced by the Debtors at or prior to the Confirmation

  Hearing: (a) are reasonable, persuasive, credible, and accurate as of the dates such analyses or

  evidence was prepared, presented, or proffered; (b) utilize reasonable and appropriate

  methodologies and assumptions; (c) have not been controverted by other evidence; (d) establish

  that the Plan is feasible and Confirmation of the Plan is not likely to be followed by the liquidation,

  or the need for further financial reorganization of the Reorganized Debtors or any successor to the

  Reorganized Debtors under the Plan; and (e) establish that the Reorganized Debtors will have

  sufficient funds available to meet their obligations under the Plan.

  Z.       Payment of FeesSection 1129(a)(12).

           67.   The Plan satisfies the requirements of section 1129(a)(12) of the Bankruptcy Code.

  Article II.E of the Plan provides for the payment of all fees payable by the Debtors under 28 U.S.C.

  § 1930(a).

  AA.      Continuation of Employee BenefitsSection 1129(a)(13).

           68.   The Plan satisfies the requirements of section 1129(a)(13) of the Bankruptcy Code.

  Article IV.N of the Plan provides that, on and after the Effective Date, all retiree benefits, as
   US 5969520                                       34
Case 18-33678-sgj11 Doc 241 Filed 12/20/18              Entered 12/20/18 13:06:37       Page 35 of 128



  defined in section 1114 of the Bankruptcy Code, shall continue to be paid in accordance with

  applicable law.

  BB.    Non-Applicability of Certain Sections 1129(a)(14), (15), and (16).

         69.     Sections 1129(a)(14), 1129(a)(15), and 1129(a)(16) of the Bankruptcy Code do not

  apply to the Chapter 11 Cases. The Debtors (a) are not required by a judicial or administrative

  order, or by statute, to pay a domestic support obligation, (b) are not individuals, and (c) are each

  a moneyed, business, or commercial corporation.

  CC.    “Cram Down” RequirementsSection 1129(b).

         70.     The Plan satisfies the requirements of section 1129(b) of the Bankruptcy Code.

  Notwithstanding the fact that Class 4—General Unsecured Claims, Class 5—Intercompany

  Claims, Class 6—Intercompany Interests, and Class 7—TB Holdings Interests have been or may

  be deemed to reject the Plan, the Plan may be confirmed pursuant to section 1129(b) of the

  Bankruptcy Code. The evidence in support of the Plan that was proffered or adduced at or prior

  to the Confirmation Hearing establishes that the Plan satisfies the requirements of section 1129(b)

  of the Bankruptcy Code. First, all of the requirements of section 1129(a) of the Bankruptcy Code

  other than section 1129(a)(8) have been met. Second, the Plan is fair and equitable with respect to

  such Classes. The Plan has been proposed in good faith, is reasonable, and meets the requirements

  that (a) no holder of any Claim or Interest that is junior to each such Classes will receive or retain

  any property under the Plan on account of such junior Claim or Interest and (b) no holder of a

  Claim or Interest in a Class senior to such Classes is receiving more than 100% on account of its

  Claim. Third, the Plan does not discriminate unfairly with respect to such Classes because

  similarly situated holders of Claims and Interests will receive substantially similar treatment on

  account of their Claims and Interests irrespective of Class. Accordingly, the Plan satisfies the



   US 5969520                                      35
Case 18-33678-sgj11 Doc 241 Filed 12/20/18              Entered 12/20/18 13:06:37       Page 36 of 128



  requirement of section 1129(b)(1) and (2) of the Bankruptcy Code. The Plan may therefore be

  confirmed despite the fact that not all Impaired Classes have voted to accept the Plan.

  DD.    Only One PlanSection 1129(c).

         71.     The Plan satisfies the requirements of section 1129(c) of the Bankruptcy Code. The

  Plan is the only chapter 11 plan filed in each of the Chapter 11 Cases.

  EE.    Principal Purpose of the PlanSection 1129(d).

         72.     The Plan satisfies the requirements of section 1129(d) of the Bankruptcy Code. The

  principal purpose of the Plan is not the avoidance of taxes or the avoidance of the application of

  section 5 of the Securities Act.

  FF.    Not Small Business CasesSection 1129(e).

         73.     The Chapter 11 Cases are not small business cases, and accordingly section 1129(e)

  of the Bankruptcy Code is inapplicable in the Chapter 11 Cases.

  GG.    Good Faith SolicitationSection 1125(e).

         74.     Based on the record before the Court in these Chapter 11 Cases, including evidence

  proffered or adduced at or prior to the Confirmation Hearing, the Debtors and the other Exculpated

  Parties (i) have acted in “good faith” within the meaning of section 1125(e) of the Bankruptcy

  Code in compliance with the applicable provisions of the Bankruptcy Code, Bankruptcy Rules,

  the Local Rules, and any applicable nonbankruptcy law, rule, or regulation governing the adequacy

  of disclosure in connection with all their respective activities relating to the solicitation of

  acceptances to the Plan and their participation in the activities described in section 1125 of the

  Bankruptcy Code, and (ii) shall be deemed to have participated in good faith and in compliance

  with the applicable provisions of the Bankruptcy Code in the offer and issuance of any securities

  under the Plan, and therefore are not, and on account of such offer, issuance, and solicitation will

  not be, liable at any time for the violation of any applicable law, rule, or regulation governing the
   US 5969520                                      36
Case 18-33678-sgj11 Doc 241 Filed 12/20/18               Entered 12/20/18 13:06:37       Page 37 of 128



  solicitation of acceptances or rejections of the Plan or the offer and issuance of the securities under

  the Plan, and are entitled to the protections afforded by section 1125(e) of the Bankruptcy Code

  and the Exculpation set forth in Article VIII.G of the Plan.

  HH.    Satisfaction of Confirmation Requirements.

         75.     Based upon the foregoing, all other pleadings, documents, exhibits, statements,

  declarations, and affidavits filed in connection with confirmation of the Plan, and all evidence and

  arguments made, proffered, or adduced at the Confirmation Hearing, the Plan satisfies the

  requirements for Confirmation set forth in section 1129 of the Bankruptcy Code.

  II.    Likelihood of Satisfaction of Conditions Precedent to the Effective Date.

         76.     Without limiting or modifying the rights of any party set forth in Article IX.B or

  Article IX.C of the Plan, each of the conditions precedent to the Effective Date, as set forth in

  Article IX.B of the Plan, has been or is reasonably likely to be satisfied or waived in accordance

  with Article IX.C of the Plan.

   JJ.    Implementation.

         77.     The terms of the Plan, including, without limitation, the Plan Supplement and all

  exhibits and schedules thereto, and all other documents filed in connection with the Plan, and/or

  executed or to be executed in connection with the transactions contemplated by the Plan and all

  amendments and modifications of any of the foregoing made pursuant to the provisions of the Plan

  governing such amendments and modifications (collectively, the “Plan Documents”) are

  incorporated by reference and constitute essential elements of the Plan and this Confirmation

  Order. Consummation of each such Plan Document is in the best interests of the Debtors, the

  Debtors’ Estates, and holders of Claims and Interests, and such Plan Documents are hereby

  approved. The Debtors have exercised reasonable business judgment in determining to enter into

  the Plan Documents, and the Plan Documents have been negotiated in good faith, at arm’s-length,

   US 5969520                                       37
Case 18-33678-sgj11 Doc 241 Filed 12/20/18             Entered 12/20/18 13:06:37       Page 38 of 128



  are fair and reasonable, are supported by reasonably equivalent value and fair consideration, and

  shall, upon completion of documentation and execution, be valid, binding, and enforceable

  agreements and not be in conflict with any federal or state law.

  KK.    Binding and Enforceable.

         78.     The Plan and the Plan Documents have been negotiated in good faith and at arm’s

  length and, subject to the occurrence of the Effective Date, shall bind any holder of a Claim or

  Interest and such holder’s respective successors and assigns, whether or not the Claim or Interest

  is Impaired under the Plan, whether or not such holder has accepted the Plan, and whether or not

  such holder is entitled to a distribution under the Plan. The Plan and the Plan Documents constitute

  legal, valid, binding, and authorized obligations of the respective parties thereto and shall be

  enforceable in accordance with their terms. Pursuant to section 1142(a) of the Bankruptcy Code,

  the Plan and the Plan Documents shall apply and be enforceable notwithstanding any otherwise

  applicable nonbankruptcy law.

  LL.    New Organizational Documents.

         79.     The New Organizational Documents are necessary for Confirmation and

  Consummation of the Plan, and are critical to the overall success and feasibility of the Plan. Entry

  into the New Organizational Documents is in the best interests of the Debtors, their Estates, and

  all holders of Claims and Interests. The Debtors have exercised reasonable business judgment in

  determining to enter into the New Organizational Documents and have provided sufficient and

  adequate notice of the material terms of the New Organizational Documents, which material terms

  were filed in the Plan Supplement.       The terms and conditions of the New Organizational

  Documents are fair and reasonable, and were negotiated in good faith and at arm’s-length.




   US 5969520                                     38
Case 18-33678-sgj11 Doc 241 Filed 12/20/18             Entered 12/20/18 13:06:37      Page 39 of 128



  MM. Consulting Agreements.

         80.     The Debtors have provided sufficient and adequate notice of the terms of the

  Consulting Agreements. The terms and conditions of the Consulting Agreements have been

  negotiated in good faith and at arm’s length. The Consulting Agreements are essential elements

  of the Plan, and the terms of the Consulting Agreements and the payments contemplated therein

  are reasonable and comparable or better than terms otherwise available in the market. The

  Consulting Agreements (which shall be effective as executed on the Effective Date of the Plan)

  are hereby approved in their entirety.

  NN.    Employment Agreement.

         81.     On the Effective Date, the Debtors will reject Tony Darden’s employment

  agreement, and Tony Darden will enter into a new employment agreement with Sun Holdings, Inc.


  OO.    Issuance of the New Common Stock.

         82.     Pursuant to section 1145 of the Bankruptcy Code, the offering, issuance, and

  distribution of the New Common Stock, whether on the Effective Date or any other date of a

  distribution thereafter, pursuant to the terms of the Plan and/or in accordance with this

  Confirmation Order, comply with section 1145 of the Bankruptcy Code and shall be exempt from

  registration and prospectus delivery requirements under (a) the Securities Act and all rules and

  regulations promulgated thereunder and (b) any applicable U.S. state or local law requiring

  registration for the offer, issuance, or distribution of securities. The issuance of the New Common

  Stock is or was in exchange for a portion of an Allowed Claim.

         83.     In addition, under section 1145 of the Bankruptcy Code, any issuance of securities

  contemplated by the Plan, including the New Common Stock shall be freely tradable by the

  recipients thereof, subject to: (a) the provisions of section 1145(b)(1) of the Bankruptcy Code


   US 5969520                                     39
Case 18-33678-sgj11 Doc 241 Filed 12/20/18                Entered 12/20/18 13:06:37         Page 40 of 128



  relating to the definition of an underwriter in section 2(a)(11) of the Securities Act, and compliance

  with applicable state or foreign securities laws, if any, and the rules and regulations of the United

  States Securities and Exchange Commission, if any, applicable at the time of any future transfer

  of such Securities or instruments; (b) the restrictions, if any, on the transferability of such securities

  or instruments, including, any restrictions on the transferability under the terms of the New

  Organizational Documents; and (c) any other applicable regulatory approval.

  PP.     Executory Contracts and Unexpired Leases.

          84.     The Debtors have exercised sound business judgment in determining whether to

  assume or reject each of their Executory Contracts and Unexpired Leases pursuant to sections 365

  and 1123(b)(2) of the Bankruptcy Code, and Article V of the Plan. Each assumption of an

  Executory Contract or Unexpired Lease pursuant to Article V of the Plan, including any

  amendments to each such Executory Contract or Unexpired Lease, shall be legal, valid, and

  binding upon the Debtors or Reorganized Debtors and their successors and assigns and all non-

  Debtor parties and their successors and assigns to such executory contract or unexpired lease, all

  to the same extent as if such assumption were effectuated pursuant to an order of the Court under

  section 365 of the Bankruptcy Code entered before entry of this Confirmation Order. The Cure

  Notice constituted good, proper, and sufficient notice to Non-Debtor counterparties to Executory

  Contracts and Unexpired Leases that are being assumed by the Debtors, including notice of the

  deadline to object to the assumption of such Executory Contracts or Unexpired Leases and the

  Proposed Cure Amounts. Moreover, the Debtors have cured, or provided adequate assurance that

  the Debtors or Reorganized Debtors or their successors and assigns, as applicable, will cure

  defaults (if any) under or relating to each of the executory contracts and unexpired leases that are

  being assumed by the Debtors pursuant to the Plan.



   US 5969520                                        40
Case 18-33678-sgj11 Doc 241 Filed 12/20/18               Entered 12/20/18 13:06:37       Page 41 of 128



  QQ.    Good Faith.

         85.     The Debtors and the Released Parties have been acting in good faith and will be

  acting in good faith if they proceed to: (a) consummate the Plan and the agreements, settlements,

  transactions, and transfers contemplated thereby in accordance with the Plan; and (b) take the

  actions authorized and directed by this Confirmation Order.

  RR.    Disclosure of Facts.

         86.     The Debtors have disclosed all material facts regarding the Plan, the Plan

  Documents, and the adoption, execution, and implementation of the other matters provided for

  under the Plan involving corporate action to be taken by or required of the Debtors.

  SS.    Retention of Jurisdiction.

         87.     The Court may properly, and upon the Effective Date shall, retain exclusive

  jurisdiction over all matters arising in or related to, the Chapter 11 Cases, including the matters set

  forth in Article XI of the Plan and section 1142 of the Bankruptcy Code.

                                                ORDER

         IT IS ORDERED, ADJUDGED, DECREED, AND DETERMINED THAT:

         88.     Findings of Fact and Conclusions of Law. The above-referenced findings of fact

  and conclusions of law are hereby incorporated by reference as though fully set forth herein and

  shall constitute findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052, made

  applicable herein by Bankruptcy Rule 9014. To the extent that any finding of fact shall be

  determined to be a conclusion of law, it shall be deemed so, and vice versa.

         89.     Confirmation of the Plan. The Plan is approved in its entirety and CONFIRMED

  under section 1129 of the Bankruptcy Code. The documents contained in or contemplated by the

  Plan, including, without limitation, the Plan Supplement and Plan Documents, are hereby



   US 5969520                                       41
Case 18-33678-sgj11 Doc 241 Filed 12/20/18             Entered 12/20/18 13:06:37       Page 42 of 128



  authorized and approved. The terms of the Plan are incorporated by reference into and are an

  integral part of this Confirmation Order.

         90.     Objections. All objections to Confirmation of the Plan and other responses,

  comments, statements, or reservation of rights, if any, in opposition to the Plan have been

  withdrawn, waived, or otherwise resolved by the Debtors prior to entry of this Confirmation Order.

  To the extent that any objections (including any reservations of rights contained therein) to

  confirmation of the Plan or other responses, comments, statements, or reservation of rights with

  respect to Confirmation of the Plan have not been withdrawn prior to entry of this Confirmation

  Order, such objections or other responses, comments, statements, or reservations of rights shall be,

  and hereby are, overruled on the merits.

         91.     Combined Notice.       The Combined Notice complied with the terms of the

  Scheduling Order, was appropriate and satisfactory based upon the circumstances of the

  Chapter 11 Cases, and was in compliance with the provisions of the Bankruptcy Code, the

  Bankruptcy Rules, the Local Rules, and applicable nonbankruptcy law.

         92.     Solicitation. The solicitation of votes on the Plan complied with the Solicitation

  Procedures, was appropriate and satisfactory based upon the circumstances of the Chapter 11

  Cases, and was in compliance with the provisions of the Bankruptcy Code, the Bankruptcy Rules,

  the Local Rules, the Scheduling Order, and applicable nonbankruptcy law. To the extent that the

  Debtors’ solicitation was deemed to constitute an offer of new securities, such solicitation was

  exempt from registration pursuant to section 4(a)(2) and Regulation D of the Securities Act.

  Specifically, section 4(a)(2) and Regulation D of the Securities Act create an exemption from the

  registration requirements under the Securities Act for transactions not involving a “public

  offering.” 15 U.S.C. § 77d(a)(2). The Debtors have complied with the requirements of section


   US 5969520                                     42
Case 18-33678-sgj11 Doc 241 Filed 12/20/18             Entered 12/20/18 13:06:37      Page 43 of 128



  4(a)(2) and Regulation D of the Securities Act as the prepetition solicitation of acceptances was

  made in a manner that would not constitute a public offering. The solicitation was made only to

  holders of Class 3—Prepetition Lender Secured Claims, and the sole such holder was understood

  to be a sophisticated investor as of the Voting Record Date. See Regulation D, 17 C.F.R.

          93.     Solicitation of Disclosure Statement. The Disclosure Statement (a) contains

  adequate information of a kind that is consistent with the disclosure requirements of applicable

  nonbankruptcy law, including the Securities Act, (b) contains “adequate information” (as such

  term is defined in section 1125(a)(1) and used in section 1126(b)(2) of the Bankruptcy Code) with

  respect to the Debtors, the Plan, and the transactions contemplated therein, and (c) is approved in

  all respects.

          94.     Plan Modifications. The modifications, amendments, and supplements made to

  the Plan following the solicitation of votes thereon constitute technical changes and do not

  materially adversely affect or change the treatment of any Claims or Interests. After giving effect

  to such modifications, the Plan continues to satisfy the requirements of sections 1122 and 1123 of

  the Bankruptcy Code. The filing of the amended Plan and this Confirmation Order with the Court

  on December 18, 2018, which contain such modifications, and the disclosure of such modifications

  on the record at the Confirmation Hearing constitute due and sufficient notice thereof.

  Accordingly, such modifications do not require additional disclosure or re-solicitation of votes

  under sections 1125, 1126, or 1127 of the Bankruptcy Code or Bankruptcy Rule 3019, nor do they

  require that Taco Supremo, as the sole holder of a Class 3—Prepetition Lender Secured Claim be

  afforded an opportunity to change its previously cast vote on the Plan. Taco Supremo, as the sole

  holder of a Class 3—Prepetition Lender Secured Claim, who voted to accept the solicitation

  version of the Plan is deemed to accept the Plan as modified. The Plan, as modified, is, therefore,


   US 5969520                                     43
Case 18-33678-sgj11 Doc 241 Filed 12/20/18                Entered 12/20/18 13:06:37        Page 44 of 128



  properly before this Court and all votes cast with respect to the Plan prior to such modification

  shall be binding and shall apply with respect to the Plan.

          95.     Binding Effect. On the date of and after entry of this Confirmation Order, subject

  to the occurrence of the Effective Date and notwithstanding Bankruptcy Rules 3020(e), 6004(h),

  or otherwise, the terms of the Plan, the Plan Documents, and this Confirmation Order shall be

  immediately effective and enforceable and deemed binding upon the Debtors or the Reorganized

  Debtors, as applicable, and any and all holders of Claims or Interests and such holder’s respective

  successors and assigns (regardless of whether or not (a) the holders of such Claims or Interests

  voted to accept or reject, or are deemed to have accepted or rejected, the Plan or (b) the holders of

  such Claims or Interests are entitled to a distribution under the Plan), all Entities that are parties to

  or are subject to the settlements, compromises, releases (including the releases set forth in Article

  VIII of the Plan), waivers, discharges, exculpations, and injunctions provided for in the Plan, each

  Entity acquiring property under the Plan or this Confirmation Order, and any and all non-Debtor

  parties to Executory Contracts and Unexpired Leases. All Claims and debts shall be fixed,

  adjusted, or compromised, as applicable, pursuant to the Plan regardless of whether any holder of

  a Claim or debt has voted on the Plan. The Plan and the Plan Documents constitute legal, valid,

  binding, and authorized obligations of the respective parties thereto and shall be enforceable in

  accordance with their terms. Pursuant to section 1142(a) of the Bankruptcy Code, the Plan and

  the Plan Documents, and any amendments or modifications thereto, shall apply and be enforceable

  notwithstanding any otherwise applicable nonbankruptcy law.

          96.     No Action Required. No action of the respective directors, boards of directors,

  equity holders, managers, officers, or members of the Debtors or the Reorganized Debtors is

  required to authorize the Debtors or the Reorganized Debtors, as applicable, to enter into, execute,


   US 5969520                                        44
Case 18-33678-sgj11 Doc 241 Filed 12/20/18             Entered 12/20/18 13:06:37       Page 45 of 128



  deliver, file, adopt, amend, restate, consummate, or effectuate, as the case may be, the Plan, the

  Restructuring Transactions, and any contract, assignment, certificate, instrument, or other

  document to be executed, delivered, adopted, or amended in connection with the implementation

  of the Plan.

         97.     Effectiveness of All Actions. All actions contemplated by the Plan, including all

  actions pursuant to, in accordance with, or in connection with the Plan Documents, are hereby

  effective and authorized to be taken on, prior to, or after the Effective Date, as applicable, under

  this Confirmation Order, without further application to, or order of the Court, or further action by

  the respective officers, directors, managers, members, or equity holders of the Debtors or the

  Reorganized Debtors and with the effect that such actions had been taken by unanimous action of

  such officers, directors, managers, members, or equity holders.

         98.     Plan Implementation.

                 (a)     In accordance with section 1142 of the Bankruptcy Code and any provisions

  of the business corporation law of any applicable jurisdiction (collectively, the “Reorganization

  Effectuation Statutes”), without further action by the Court or the equity holders, managers,

  officers, or directors of any of the Debtors or Reorganized Debtors, the Debtors and the

  Reorganized Debtors, as well as the managers and officers of the Debtors or Reorganized Debtors

  are authorized to: (i) take any and all actions necessary or appropriate to implement, effectuate

  and consummate the Plan, the Plan Supplement, the Plan Documents, this Order, and the

  transactions contemplated thereby or hereby, including the transactions identified in Article IV of

  the Plan, and (ii) execute and deliver, adopt or amend, as the case may be, any contracts,

  instruments, releases, agreements, and documents necessary to implement, effectuate, and




   US 5969520                                     45
Case 18-33678-sgj11 Doc 241 Filed 12/20/18              Entered 12/20/18 13:06:37       Page 46 of 128



  consummate the Plan, the Plan Supplement, and the Plan Documents, including those contracts,

  instruments, releases, agreements, and documents identified in Article IV of the Plan.

                 (b)     Except as set forth in the Plan, all actions authorized to be taken pursuant to

  the Plan, the Plan Supplement, and the Plan Documents including, (i) the adoption or assumption,

  as appropriate, of any Executory Contracts and Unexpired Leases, (ii) issuances and distributions

  of the New Common Stock, and (iii) entry into any contracts, instruments, releases, agreements,

  and documents necessary to implement, effectuate, and consummate the Plan, including, without

  limitation, those contracts, instruments, releases, agreements, and documents identified in Article

  IV of the Plan, shall be effective prior to, on, or after the Effective Date pursuant to this Order,

  without further notice, application to, or order of this Court, or further action by the respective

  managers, officers, directors, members, or equity holders of the Debtors or Reorganized Debtors.

                 (c)     To the extent that, under applicable nonbankruptcy law, any of the

  foregoing actions would otherwise require the consent or approval of the equity holders, members,

  managers, or directors of any of the Debtors or Reorganized Debtors, this Confirmation Order

  shall, pursuant to section 1142 of the Bankruptcy Code and the Reorganization Effectuation

  Statutes, constitute such consent or approval, and such actions are deemed to have been taken by

  unanimous action of the directors, managers, members, and equity holders of the appropriate

  Debtors or Reorganized Debtors, as applicable.

                 (d)     All such transactions effected by the Debtors during the pendency of the

  Chapter 11 Cases from the Petition Date through the Confirmation Date (or as otherwise

  contemplated by this Order) are approved and ratified, subject to the satisfaction of any applicable

  terms and conditions to effectiveness of such transactions and the occurrence of the Effective Date.




   US 5969520                                      46
Case 18-33678-sgj11 Doc 241 Filed 12/20/18             Entered 12/20/18 13:06:37       Page 47 of 128



          99.     Vesting of Assets in the Reorganized Debtors. Except as otherwise provided in

  the Plan, this Confirmation Order, or in any agreement, instrument, or other document incorporated

  in the Plan (including the Plan Documents), on the Effective Date, pursuant to sections 1141(b)

  and 1141(c) of the Bankruptcy Code, all property in each Estate, including all Causes of Action,

  and any property acquired by any of the Debtors shall vest in each applicable Reorganized Debtor,

  free and clear of all Liens, Claims, charges, or other encumbrances. On and after the Effective

  Date, except as otherwise provided in the Plan, each Reorganized Debtor may operate its business

  and may use, acquire, or dispose of property, and compromise or settle any Claims, Interests, or

  Causes of Action without supervision or approval by the Court and free of any restrictions of the

  Bankruptcy Code or Bankruptcy Rules. To the extent that the retention by the Debtors of assets

  held immediately prior to emergence in accordance with the Plan is deemed, in any instance, to

  constitute a “transfer” of property, such transfer of property to the Reorganized Debtors (a) is or

  shall be a legal, valid and effective transfer, (b) vests or shall vest the Reorganized Debtors with

  good title to such property, free and clear of all Liens, Claims, changes or other encumbrances,

  except as provided in the Plan or this Confirmation Order, (c) does not and shall not constitute an

  avoidable or fraudulent transfer under the Bankruptcy Code or under applicable nonbankruptcy

  law, and (d) does not and shall not subject the Reorganized Debtors to any liability by reason of

  such transfer under the Bankruptcy Code or under nonbankruptcy law, including by laws relating

  to successor or transferee liability.

          100.    Cancellation of Existing Securities and Agreements. On the Effective Date,

  except as otherwise provided herein or in the Plan, all notes, instruments, certificates, and other

  instruments or documents, directly or indirectly, evidencing any Claim or Interest, including the

  obligation of the Debtors under the Prepetition Credit Agreement and all TB Holdings Interests,


   US 5969520                                     47
Case 18-33678-sgj11 Doc 241 Filed 12/20/18             Entered 12/20/18 13:06:37      Page 48 of 128



  shall be deemed cancelled and the obligations of the Debtors or Reorganized Debtors thereunder

  or in any way related thereto shall be discharged; provided, however, that notwithstanding the

  releases set forth in Article VIII.F of the Plan, Confirmation, or the occurrence of the Effective

  Date, any credit document or agreement that governs the rights of the holder of a Claim or Interest

  shall continue in effect solely for purposes of enabling holders of Allowed Claims and Allowed

  Interests to receive distributions under the Plan as provided therein; provided, however, that

  nothing in the Plan or Confirmation Order shall effectuate a cancellation of any New Common

  Stock.

           101.   New Organizational Documents.          The New Organizational Documents are

  approved in all respects. The Debtors and the Reorganized Debtors, as applicable, are authorized,

  without further approval of the Court, to make modifications to the New Organizational

  Documents in accordance with the Plan and the Restructuring Support Agreement, and to execute

  and deliver all agreements, documents, instruments, and certificates relating to the New

  Organizational Documents and take such other actions as deemed reasonably necessary and

  appropriate to perform their obligations thereunder. Notwithstanding anything to the contrary in

  this Confirmation Order or Article XI of the Plan, after the Effective Date, any disputes arising

  under the New Organizational Documents will be governed by the choice of law and jurisdictional

  provisions therein.

           102.   Directors and Officers of Reorganized Debtors. In accordance with Article IV.H

  of the Plan and the Plan Supplement, the New Board shall consist of one member, composed of

  Guillermo Perales as the Chairman. The identity of the director of the New Board has been

  disclosed prior to the Confirmation Hearing. The director of the New Board shall be deemed

  elected or appointed, as applicable, and authorized to serve as the director of Reorganized Taco


   US 5969520                                     48
Case 18-33678-sgj11 Doc 241 Filed 12/20/18               Entered 12/20/18 13:06:37       Page 49 of 128



  Bueno pursuant to the terms of the applicable New Organizational Documents of Reorganized

  Taco Bueno. Mr. Perales shall also be the sole director of each of the subsidiaries of Reorganized

  Taco Bueno as of the Effective Date. Such appointment and designation is hereby approved and

  ratified as being in the best interests of the Debtors and creditors and consistent with public policy,

  and such director and officer hereby is deemed elected and appointed, as applicable, to serve in

  such capacity as of the Effective Date without further action of the Court, the Reorganized Debtors,

  or their equity holders.

         103.    Exemption from Transfer Taxes. Pursuant to section 1146(a) of the Bankruptcy

  Code, any transfers (whether from a Debtor to a Reorganized Debtor or to any other Person) of

  property under the Plan or pursuant to: (a) the issuance, distribution, transfer, or exchange of any

  debt, equity security, or other interest in the Debtors or the Reorganized Debtors; (b) the

  Restructuring Transactions; (c) the creation, modification, consolidation, termination, refinancing,

  and/or recording of any mortgage, deed of trust, or other security interest, or the securing of

  additional indebtedness by such or other means; (d) the making, assignment, or recording of any

  lease or sublease; or (e) the making, delivery, or recording of any deed or other instrument of

  transfer under, in furtherance of, or in connection with, the Plan, including any deeds, bills of sale,

  assignments, or other instrument of transfer executed in connection with any transaction arising

  out of, contemplated by, or in any way related to the Plan, shall not be subject to any document

  recording tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, real estate

  transfer tax, mortgage recording tax, Uniform Commercial Code filing or recording fee, regulatory

  filing or recording fee, or other similar tax or governmental assessment to the fullest extent

  contemplated by section 1146(a) of the Bankruptcy Code, and upon entry of this Confirmation

  Order, the appropriate state or local governmental officials or agents shall forego the collection of


   US 5969520                                       49
Case 18-33678-sgj11 Doc 241 Filed 12/20/18               Entered 12/20/18 13:06:37        Page 50 of 128



  any such tax or governmental assessment and accept for filing and recordation of any of the

  foregoing instruments or other documents without the payment of any such tax, recordation fee,

  or governmental assessment.

          104.    Exemption from Registration Requirements. To the maximum extent provided

  by section 1145 of the Bankruptcy Code and applicable nonbankruptcy law, the offering, issuance,

  and distribution of the New Common Stock, whether on the Effective Date or any other date of

  distribution thereafter, pursuant to the terms of the Plan or the Confirmation Order, shall be exempt

  from registration and prospectus delivery requirements under (a) the Securities Act and all rules

  and regulations promulgated thereunder and (b) any applicable U.S. state or local law requiring

  registration for the offer, issuance, or distribution of securities. The issuance of the New Common

  Stock is or was in exchange for a portion of an Allowed Claim.

          105.    Pursuant to section 1145 of the Bankruptcy Code, any issuance of securities

  contemplated by the Plan, including the New Common Stock, shall be freely tradable by the

  recipients thereof, subject to: (a) the provisions of section 1145(b)(1) of the Bankruptcy Code

  relating to the definition of an underwriter in section 2(a)(11) of the Securities Act, and compliance

  with any applicable state or foreign securities laws, if any, and the rules and regulations of the

  United States Securities and Exchange Commission, if any, applicable at the time of any future

  transfer of such Securities or instruments; (b) the restrictions, if any, on the transferability of such

  securities or instruments, including, any restrictions on the transferability under the terms of the

  New Organizational Documents; and (c) any other applicable regulatory approval.

          106.    Preservation of Rights of Action. Unless any Causes of Action against an Entity

  are expressly waived, relinquished, exculpated, released, compromised, or settled in the Plan or by

  a Final Order, in accordance with section 1123(b) of the Bankruptcy Code, the Reorganized


   US 5969520                                       50
Case 18-33678-sgj11 Doc 241 Filed 12/20/18             Entered 12/20/18 13:06:37       Page 51 of 128



  Debtors shall retain and may enforce all rights to commence and pursue, as appropriate, any and

  all Causes of Action, whether arising before or after the Petition Date, including any actions

  specifically enumerated in the List of Retained Causes of Action, as set forth in the Plan. The

  Reorganized Debtors’ rights to commence, prosecute, or settle such Causes of Action shall be

  preserved notwithstanding the occurrence of the Effective Date. For the avoidance of doubt, the

  Debtors’ failure to specify a Cause of Action in the Disclosure Statement, the Plan, the Plan

  Supplement, or otherwise in no way limits the rights of the Reorganized Debtors as set forth above.

  No Entity may rely on the absence of a specific reference in the Plan, the Plan Supplement, or the

  Disclosure Statement to any Cause of Action against it as an indication that the Debtors or

  Reorganized Debtors, as applicable, will not pursue any and all available Causes of Action against

  it. The Debtors or Reorganized Debtors, as applicable, expressly reserve all rights to prosecute

  any and all Causes of Action against any Entity, except as otherwise expressly provided in the Plan

  or this Confirmation Order.

          107.   Notwithstanding the foregoing, the Debtors shall retain and release all Avoidance

  Actions. For the avoidance of doubt, the Avoidance Actions shall be released and waived on the

  Effective Date by the Debtors and shall not vest in the Reorganized Debtors, and the Debtors and

  the Plan Administrator shall not pursue or prosecute any Avoidance Actions; provided, however,

  that notwithstanding anything to the contrary, neither the Debtors nor the Plan Administrator shall

  waive Avoidance Actions as a defense to any General Unsecured Claims asserted against the

  Debtors, their Estates, or the Reorganized Debtors, pursuant to section 502(d) of the Bankruptcy

  Code.

          108.   Professional Compensation.         The provisions governing compensation of

  Professionals set forth in Article II.B and Article IX.B of the Plan are approved in their entirety.


   US 5969520                                     51
Case 18-33678-sgj11 Doc 241 Filed 12/20/18               Entered 12/20/18 13:06:37       Page 52 of 128



  All final requests for Professional Fee Claims through and including the Effective Date shall be

  Filed no later than 45 days after the Effective Date. Any objections to Professional Fee Claims

  shall be served and filed no later than 21 days after the filing of such final applications for payment

  of Professional Fee Claims.

         109.    Subordination.       Except as otherwise expressly provided in the Plan, this

  Confirmation Order, and any other order of the Court: (a) the classification and manner of

  satisfying all Claims and Interests under the Plan takes into consideration all subordination rights,

  whether arising by contract or under general principles of equitable subordination, section 510 of

  the Bankruptcy Code, or otherwise; (b) all subordination rights that a holder of a Claim or Interest

  may have with respect to any distribution to be made under the Plan shall be discharged and

  terminated and all actions related to the enforcement of such subordination rights shall be enjoined

  permanently; and (c) the distributions under the Plan to the holders of Allowed Claims will not be

  subject to payment of a beneficiary of such subordination rights, or to levy, garnishment,

  attachment, or other legal process by a beneficiary of such terminated subordination rights.

         110.    Release of Liens. Except as otherwise provided in the Plan, this Confirmation

  Order, or in any contract, instrument, release, or other agreement or document created pursuant

  to the Plan, on the Effective Date, all mortgages, deeds of trust, Liens, pledges, or other security

  interests against any property of the Estates shall be fully released and discharged, and all of the

  right, title, and interest of any holder of such mortgages, deeds of trust, Liens, pledges, or

  other security interests shall revert to the Reorganized Debtors and their successors and assigns, in

  each case, without any further approval or order of the Court and without any action or Filing

  being required to be made by the Debtors. In addition, on or after the Effective Date, the Agent

  shall execute and deliver all documents reasonably requested by the Reorganized Debtors to


   US 5969520                                       52
Case 18-33678-sgj11 Doc 241 Filed 12/20/18             Entered 12/20/18 13:06:37       Page 53 of 128



  evidence the release of all mortgages, deeds of trust, Liens, pledges, and other security interests,

  and authorize the Reorganized Debtors to file UCC-3 termination statements and other release

  documentation (to the extent applicable) with respect thereto.

         111.    Assumption of Contracts and Leases. Pursuant to Article V of the Plan, as of and

  subject to the occurrence of the Effective Date, all Executory Contracts and Unexpired Leases to

  which the Debtors are party shall be deemed rejected (a) except as otherwise provided in the Plan

  or this Confirmation Order or (b) except for any Executory Contract or Unexpired Lease that (i) is

  identified on the Schedule of Assumed Executory Contracts and Unexpired Leases; or (ii) has been

  previously rejected by a Final Order, in each case of (i) and (ii), subject to the consent of Taco

  Supremo. Subject to the occurrence of the Effective Date, entry of this Confirmation Order by the

  Court shall constitute approval of the assumptions provided for in the Plan, including any

  amendments agreed to by the Debtors during these Chapter 11 Cases to any Executory Contracts

  or Unexpired Leases being assumed by the Debtors, pursuant to sections 365(a) and 1123 of the

  Bankruptcy Code and a determination by the Court that the Reorganized Debtors have provided

  adequate assurance of future performance under such assumed Executory Contracts and Unexpired

  Leases. Each Executory Contract and Unexpired Lease assumed pursuant to the Plan, as each such

  Executory Contract and Unexpired Lease may have been amended by agreement of the Debtors

  during these Chapter 11 Cases, shall vest in and be fully enforceable by the applicable Reorganized

  Debtor in accordance with its terms, except as modified by the provisions of the Plan, this

  Confirmation Order, or any Final Order of the Court authorizing and providing for its assumption,

  or applicable law.

         112.    Subject to resolution of any dispute regarding any Cure Claims and except as

  otherwise provided herein, all Cure Claims shall be satisfied by the Debtors or Reorganized


   US 5969520                                     53
Case 18-33678-sgj11 Doc 241 Filed 12/20/18               Entered 12/20/18 13:06:37       Page 54 of 128



  Debtors, as the case may be, upon assumption or assignment, as applicable, of the underlying

  contracts and unexpired leases. Except as otherwise provided herein, assumption or assignment,

  as applicable, of any Executory Contract or Unexpired Lease pursuant to the Plan, or otherwise,

  shall result in the full release and satisfaction of any Claims or defaults, subject to satisfaction of

  the Cure Claims, if any, whether monetary or nonmonetary, arising under any assumed Executory

  Contract or Unexpired Lease at any time before the effective date of the assumption or assumption

  and assignment, as applicable. Any Proof of Claim filed with respect to an Executory Contract or

  Unexpired Lease that has been assumed or assigned shall be deemed disallowed and expunged,

  without further notice to or action, order or approval of the Court or any other entity, upon the

  deemed assumption of such contract or unexpired lease.

         113.    Executory Contracts or Unexpired Leases entered into by the Debtors after the

  Petition Date remain enforceable after the Effective Date by all parties pursuant to their terms.

         114.    Indemnification.      Pursuant to Article V.D of the Plan, the Indemnification

  Obligations shall apply only following the prior exhaustion or unavailability of all D&O Insurance

  Policies, including any Side A coverage thereunder. For purposes of such D&O Liability

  Insurance Policies, any claims or causes of action against the Debtors’ directors and officers shall

  be deemed to be “Non-Indemnifiable Loss” until all limits, including any Side A excess limits,

  have been exhausted through payment by the insurers of such D&O Liability Insurance Policies.

  For the avoidance of doubt, any claims or causes of action against any of the Debtors’ directors

  and/or officers shall not give rise to any Indemnification Obligations unless and until the limits

  under all Side A coverage of all D&O Liability Insurance Policies have been exhausted or are

  otherwise unavailable; provided, however, that to the extent such coverage under such D&O

  Liability Insurance Policies has been exhausted or is otherwise unavailable, such claims or causes


   US 5969520                                       54
Case 18-33678-sgj11 Doc 241 Filed 12/20/18              Entered 12/20/18 13:06:37      Page 55 of 128



  of action shall constitute Indemnification Obligations, and the Indemnification Obligations shall

  not be discharged or impaired by Confirmation of the Plan, and, notwithstanding anything in the

  Plan to the contrary, the Indemnification Obligations shall be deemed and treated as Executory

  Contracts assumed by the Debtors under the Plan effective as of the Effective Date and shall

  continue as obligations of the Reorganized Debtors. No assumption of an Indemnification

  Obligation shall in any way extend the scope or term of any Indemnification Obligation beyond

  that contemplated in the applicable agreement governing such Indemnification Obligation.

         115.    Insurance. As of the Effective Date, all of the Debtors’ insurance policies and any

  agreements, documents, or instruments relating thereto (including all D&O Liability Insurance

  Policies) shall be deemed to be assumed by the Reorganized Debtors under the Plan pursuant to

  section 365(a) of the Bankruptcy Code, to the extent such insurance policies are found to be

  Executory Contracts. Such insurance policies and any agreements, documents, and instruments

  related thereto shall be assumed by the applicable Debtors or Reorganized Debtor and shall

  continue in full force and effect thereafter in accordance with their respective terms.

         116.    Distributions. All distributions pursuant to the Plan shall be made in accordance

  with Article VI of the Plan, and such methods of distribution are approved. For the avoidance of

  doubt, except as otherwise provided in the Plan or this Confirmation Order, nothing in the Plan or

  this Confirmation Order shall affect the Debtors’ or the Reorganized Debtors’ rights regarding any

  Claim or Unimpaired Claim, including all rights regarding legal and equitable defenses to or

  setoffs or recoupments against any such Claim or Unimpaired Claim, and the right to dispute or

  object to any such Claim or Unimpaired Claim.

         117.    Issuance of New Common Stock. On the Effective Date, Reorganized Taco

  Bueno is authorized to and shall issue the New Common Stock in accordance with the terms of


   US 5969520                                      55
Case 18-33678-sgj11 Doc 241 Filed 12/20/18                Entered 12/20/18 13:06:37        Page 56 of 128



  the Plan and without the need for any further corporate or shareholder action. All of the New

  Common Stock when so issued, shall be duly authorized, validly issued, enforceable, and fully

  paid and non-assessable.

          118.    Compromise and Settlement of Claims, Interests, and Controversies. Pursuant

  to section 1123(b)(3)(a) of the Bankruptcy Code and Bankruptcy Rule 9019 and in consideration

  for the distributions and other benefits provided pursuant to the Plan, the provisions of the Plan,

  including the Committee Settlement, constitute a good faith compromise of Claims, Interests, and

  controversies relating to the contractual, legal, and subordination rights that a creditor or an Interest

  holder may have with respect to any Allowed Claim or Interest or any distribution to be made on

  account of such Allowed Claim or Interest. The entry of this Confirmation Order constitutes

  approval of the compromise or settlement of all such Claims, Interests, and controversies

  (including the Committee Settlement), as well as a finding that such compromise or settlement is

  in the best interests of the Debtors, their Estates, and holders of such Claims and Interests, and is

  fair, equitable, and reasonable.

          119.    Opt-In Procedures. The procedures for holders of Allowed Class 4—General

  Unsecured Claims to elect to opt-in to the Committee Settlement, including the election to opt-in

  to certain third-party releases as set forth in the Opt-In Procedures in the form attached as Exhibit

  G to the Plan Supplement, the form used to effectuate such process, and the notice of such Opt-In

  Procedures in the form attached as Exhibit H to the Plan Supplement (the “Opt-In Notice”) are

  hereby approved in all respects. The Opt-In Notice and the Opt-In Procedures shall be served by

  the Reorganized Debtors upon the Debtors’ known holders of General Unsecured Claims, which

  service will occur within three (3) Business Days following the Effective Date. The Reorganized

  Debtors shall cause the Opt-In Notice to be published in USA Today (National Edition), and The


   US 5969520                                        56
Case 18-33678-sgj11 Doc 241 Filed 12/20/18                Entered 12/20/18 13:06:37        Page 57 of 128



  Dallas Morning News in Dallas, Texas, within five (5) Business Days following the Effective

  Date, and shall make all reasonable payments required for such publication. The provision of

  notice in accordance with this paragraph shall be deemed good and sufficient notice of the Opt-In

  Procedures.

          120.    Release, Exculpation, Discharge, and Injunction Provisions. All discharge,

  injunction, release, and exculpation provisions set forth in the Plan, including but not limited to

  those contained in Articles VIII.B, VIII.C, VIII.D, VIII.E, VIII.F, VIII.G, and VIII.H of the Plan,

  are approved and shall be effective and binding on all persons and entities, to the extent provided

  therein, and as if fully set forth herein.

          121.    Discharge of Claims and Termination of Interests. Pursuant to section 1141(d)

  of the Bankruptcy Code, and except as otherwise specifically provided in the Plan and the Plan

  Supplement, or in any contract, instrument, or other agreement or document created pursuant to

  the Plan and the Plan Supplement, the distributions, rights, and treatment that are provided in the

  Plan shall be in complete satisfaction, discharge, and release, effective as of the Effective Date, of

  Claims (including any Intercompany Claims resolved or compromised after the Effective Date by

  the Reorganized Debtors), Interests, and Causes of Action of any nature whatsoever, including any

  interest accrued on Claims or Interests from and after the Petition Date, whether known or

  unknown, against, liabilities of, liens on, obligations of, rights against, and interests in, the Debtors

  or any of their assets or properties, regardless of whether any property shall have been distributed

  or retained pursuant to the Plan on account of such Claims and Interests, including demands,

  liabilities, and Causes of Action that arose before the Effective Date, any contingent or non-

  contingent liability on account of representations or warranties issued on or before the Effective

  Date, and all debts of the kind specified in sections 502(g), 502(h), or 502(i) of the Bankruptcy


   US 5969520                                        57
Case 18-33678-sgj11 Doc 241 Filed 12/20/18              Entered 12/20/18 13:06:37       Page 58 of 128



  Code, in each case whether or not: (a) a Proof of Claim based upon such debt or right is Filed or

  deemed Filed pursuant to section 501 of the Bankruptcy Code; (b) a Claim or Interest based upon

  such debt, right, or Interest is Allowed pursuant to section 502 of the Bankruptcy Code; or (c) the

  holder of such a Claim or Interest has accepted the Plan. Any default or “event of default” by the

  Debtors or Affiliates with respect to any Claim or Interest that existed immediately before or on

  account of the Filing of the Chapter 11 Cases shall be deemed cured (and no longer continuing) as

  of the Effective Date. This Confirmation Order shall be a judicial determination of the discharge

  of all Claims and Interests subject to the Effective Date occurring.

         122.     Tax Withholding. Pursuant to the Plan, including Article VI.C thereof, to the

  extent applicable, the Reorganized Debtors shall comply with all tax withholding and reporting

  requirements imposed on them by any Governmental Unit, and all distributions pursuant to the

  Plan shall be subject to such withholding and reporting requirements. Notwithstanding any

  provision in the Plan to the contrary, the Debtors or Reorganized Debtors, as applicable, are

  authorized to take all actions necessary or appropriate to comply with such withholding and

  reporting requirements, including liquidating a portion of the distribution to be made under the

  Plan to generate sufficient funds to pay applicable withholding taxes, withholding distributions

  pending receipt of information necessary to facilitate such distributions, or establishing any other

  mechanisms they believe are reasonable and appropriate. The Debtors or the Reorganized Debtors,

  as applicable, reserve the right to allocate all distributions made under the Plan in compliance with

  applicable wage garnishments, alimony, child support, and other spousal awards, liens, and

  encumbrances.

         123.     Payment of Statutory Fees. On the Effective Date and thereafter as may be

  required, the Reorganized Debtors shall pay all fees incurred pursuant to sections 1911 through


   US 5969520                                      58
Case 18-33678-sgj11 Doc 241 Filed 12/20/18                Entered 12/20/18 13:06:37        Page 59 of 128



  1930 of chapter 123 of title 28 of the United States Code, together with interest, if any, pursuant

  to § 3717 of title 31 of the United States Code for the Chapter 11 Cases.

          124.    Documents, Mortgages and Instruments. Each federal, state, local, foreign or

  other governmental agency is authorized to accept any and all documents, mortgages or

  instruments necessary or appropriate to effectuate, implement or consummate the Plan.

          125.    Return of Deposits. All utilities, including any Person who received a deposit or

  other form of “adequate assurance” of performance pursuant to section 366 of the Bankruptcy

  Code during the Chapter 11 Cases (collectively, the “Deposits”), whether pursuant to the Order

  (I) Approving Debtors’ Proposed Adequate Assurance of Payment for Future Utility Services, (II)

  Prohibiting Utility Companies from Altering, Refusing, or Discontinuing Services, and

  (III) Approving Debtors’ Proposed Procedures Resolving Additional Assurance Requests [Docket

  No. 155] (the “Utilities Order”) or otherwise, including, but not limited to, gas, electric, telephone,

  data, cable, trash, freight, and waste management services, are directed to return such Deposits to

  the Reorganized Debtors, either by setoff against postpetition indebtedness or by Cash refund,

  within thirty (30) days following the Effective Date or as otherwise specifically provided in the

  Utilities Order. Additionally, the Debtors or Reorganized Debtors, as applicable, are hereby

  authorized to close the Adequate Assurance Account (as defined in the Utilities Order) and utilize

  such funds in the operation of their businesses.

          126.    Committee Objections Withdrawn. All objections filed by the Committee in

  these Chapter 11 Cases are hereby deemed withdrawn with prejudice.

          127.    Filing and Recording. This Confirmation Order is and shall be binding upon and

  shall govern the acts of all persons or entities including, without limitation, all filing agents, filing

  officers, title agents, title companies, recorders of mortgages, recorders of deeds, registrars of


   US 5969520                                        59
Case 18-33678-sgj11 Doc 241 Filed 12/20/18              Entered 12/20/18 13:06:37       Page 60 of 128



  deeds, administrative agencies, governmental departments, secretaries of state, federal, state, and

  local officials, and all other persons and entities who may be required, by operation of law, the

  duties of their office, or contract, to accept, file, register, or otherwise record or release any

  document or instrument. Each and every federal, state, and local government agency is hereby

  directed to accept any and all documents and instruments necessary, useful, or appropriate

  (including financing statements under the applicable uniform commercial code) to effectuate,

  implement, and consummate the transactions contemplated by the Plan and this Confirmation

  Order without payment of any stamp tax or similar tax imposed by state or local law.

         128.    Continued Effect of Stays and Injunctions. Unless otherwise provided in the

  Plan or this Confirmation Order, all injunctions or stays arising under or entered during the Chapter

  11 Cases under section 362 of the Bankruptcy Code or otherwise, and in existence on the

  Confirmation Date, shall remain in full force and effect until the later of the Effective Date and the

  date indicated in the order providing for such injunction or stay.

         129.    Debtors’ Actions Post-Confirmation Through the Effective Date. During the

  period from entry of this Confirmation Order through and until the Effective Date, each of the

  Debtors shall continue to operate its business as a debtor in possession, subject to the oversight of

  the Court as provided under the Bankruptcy Code, the Bankruptcy Rules, and this Confirmation

  Order and any order of the Court that is in full force and effect.

         130.    Authorization to Consummate. The Debtors are authorized to consummate the

  Plan and the Restructuring Transactions at any time after entry of this Confirmation Order subject

  to satisfaction, or waiver in accordance with Article IX.C of the Plan, of the conditions precedent

  to Consummation set forth in Article IX of the Plan.




   US 5969520                                      60
Case 18-33678-sgj11 Doc 241 Filed 12/20/18              Entered 12/20/18 13:06:37       Page 61 of 128



         131.    Nonseverability of Plan Provisions Upon Confirmation. Each provision of the

  Plan is: (a) valid and enforceable in accordance with its terms; (b) integral to the Plan and may not

  be deleted or modified without the Debtors’ consent (and subject to other consents and consultation

  rights set forth in the Plan) in accordance with the terms set forth in the Plan; and (c) nonseverable

  and mutually dependent. The provisions of this Confirmation Order and the provisions of the Plan

  are hereby deemed mutually nonseverable and mutually dependent.

         132.    Post-Confirmation Modifications.            Without need for further order or

  authorization of the Court, the Debtors or the Reorganized Debtors, as applicable, are authorized

  and empowered to make any and all modifications to any and all Plan Documents that are

  necessary to effectuate the Plan that do not materially modify the terms of such documents and are

  consistent with the Plan and the Restructuring Support Agreement, in each case, subject to any

  applicable consultation and approval rights and conditions set forth therein. Subject to certain

  restrictions and requirements set forth in section 1127 of the Bankruptcy Code and Bankruptcy

  Rule 3019 and those restrictions on modifications set forth in the Plan, the Debtors and the

  Reorganized Debtors expressly reserve their respective rights prior to the Effective Date to revoke

  or withdraw, or to alter, amend, or modify materially the Plan with respect to such Debtor or

  Reorganized Debtor, one or more times after Confirmation, and, to the extent necessary, may

  initiate proceedings in the Court to so alter, amend, or modify the Plan, or remedy any defect or

  omission, or reconcile any inconsistencies in the Plan, the Disclosure Statement, or this

  Confirmation Order, as may be necessary to carry out the purposes and intent of the Plan. Any

  such modification or supplement shall be considered a modification of the Plan and shall be made

  in accordance with Article X.A of the Plan.




   US 5969520                                      61
Case 18-33678-sgj11 Doc 241 Filed 12/20/18              Entered 12/20/18 13:06:37      Page 62 of 128



         133.    Conditions to the Effective Date. The Plan shall not become effective unless and

  until the conditions set forth in Article IX.B of the Plan have been satisfied pursuant to Article

  IX.C of the Plan.

         134.    Plan Administrator. Upon the Effective Date, the Plan Administrator shall be

  appointed to reconcile General Unsecured Claims, effectuate distributions on account thereof from

  the GUC Cash Pool, and conduct all related services. The Plan Administrator shall have all the

  rights and powers to implement the provisions of the Plan pertaining to the Plan Administrator,

  including the right to (a) make distributions from the GUC Cash Pool as contemplated in the Plan,

  (b) establish and administer any necessary reserves from the GUC Cash Pool for Disputed Claims

  that may be required; and (c) object to Disputed Claims and prosecute, settle, compromise,

  withdraw or resolve in any manner approved by the Court such Disputed Claims. The Plan

  Administrator shall not be required to give any bond or surety or other security for the performance

  of its duties unless otherwise ordered by the Court. For the avoidance of doubt, the Plan

  Administrator shall have no obligation to object to or dispute (or expend funds to object to or

  dispute) any Claim where, in the Plan Administrator’s sole judgment, the cost of such objection or

  dispute is not warranted in light of the potential incremental benefit to the remaining holders of

  Allowed General Unsecured Claims. The reasonable costs and expenses incurred by the Plan

  Administrator in performing the duties set forth in the Plan shall be paid solely from the GUC

  Cash Pool. The Reorganized Debtors shall provide the Plan Administrator with reasonable access

  to all relevant books and records so as to enable the Plan Administrator to carry out its duties. For

  the avoidance of doubt, the Plan Administrator may not pursue any Claims or Causes of Action

  against any of the Released Parties.




   US 5969520                                      62
Case 18-33678-sgj11 Doc 241 Filed 12/20/18               Entered 12/20/18 13:06:37        Page 63 of 128



          135.    Reversal/Stay/Modification/Vacatur of Confirmation Order.                   Except as

  otherwise provided in this Confirmation Order, if any or all of the provisions of this Order are

  hereafter reversed, modified, vacated, or stayed by subsequent order of this Court or any other

  court, such reversal, stay, modification, or vacatur shall not affect the validity or enforceability of

  any act, obligation, indebtedness, liability, priority, or lien incurred or undertaken by the Debtors

  or the Reorganized Debtors, as applicable, prior to the effective date of such reversal, stay,

  modification, or vacatur. Notwithstanding any such reversal, stay, modification, or vacatur of this

  Confirmation Order, any such act or obligation incurred or undertaken pursuant to, or in reliance

  on, this Confirmation Order prior to the effective date of such reversal, stay, modification, or

  vacatur shall be governed in all respects by the provisions of this Confirmation Order and the Plan

  or any amendments or modifications thereto.

          136.    Applicable Nonbankruptcy Law. The provisions of this Confirmation Order, the

  Plan, and related documents, or any amendments or modifications thereto, shall apply and be

  enforceable notwithstanding any otherwise applicable nonbankruptcy law.

          137.    Governmental Approvals Not Required.                This Confirmation Order shall

  constitute all approvals and consents required, if any, by the laws, rules, or regulations of any state,

  federal, or other governmental authority with respect to the implementation or consummation of

  the Plan, any certifications, documents, instruments or agreements, and any amendments or

  modifications thereto, and any other acts referred to in, or contemplated by, the Plan.

          138.    Governmental Agencies. Nothing in this Confirmation Order or the Plan

  discharges, releases, precludes, or enjoins: (i) any liability to any Governmental Unit that is not a

  Claim; (ii) any Claim of a Governmental Unit arising on or after the Effective Date: (iii) any police

  or regulatory liability to a Governmental Unit that any entity would be subject to as the owner or


   US 5969520                                       63
Case 18-33678-sgj11 Doc 241 Filed 12/20/18              Entered 12/20/18 13:06:37       Page 64 of 128



  operator of property after the Effective Date; or (iv) any liability to a Governmental Unit on the

  part of any Person other than the Debtors or Reorganized Debtors. Nor shall anything in this

  Confirmation Order or the Plan enjoin or otherwise bar a Governmental Unit from asserting or

  enforcing, outside this Bankruptcy Court, any liability described in the preceding

  sentence. Notwithstanding any provision of the Plan, this Confirmation Order, or any

  implementing or supplementing Plan Documents, the United States’ setoff rights under federal law

  as recognized in section 553 of the Bankruptcy Code, and recoupment rights, shall be preserved

  and are unaffected.

         139.    Waiver of Filings. Any requirement under section 521 of the Bankruptcy Code or

  Bankruptcy Rule 1007 obligating the Debtors to file any list, schedule, or statement with the Court

  or the U.S. Trustee (except for monthly operating reports or any other post-confirmation reporting

  obligation to the U.S. Trustee) is hereby waived as to any such list, schedule, or statement not filed

  as of the Confirmation Date.

         140.    Waiver of Stay. This Confirmation Order is a Final Order. For good cause shown,

  the stay of this Confirmation Order provided by any Bankruptcy Rule is waived, and this

  Confirmation Order shall be effective and enforceable immediately upon its entry by the Court.

  The Debtors and the Reorganized Debtors are authorized to consummate the Plan at any time.

         141.    Notice of Entry of the Confirmation Order and Effective Date. In accordance

  with Bankruptcy Rules 2002 and 3020(c), as soon as reasonably practicable after the Effective

  Date, the Debtors shall serve notice of the entry of this Confirmation Order and notice of the

  Effective Date, substantially in the form annexed hereto as Exhibit B to all parties who hold a

  Claim or Interest in these cases, the U.S. Trustee, and other parties in interest. Such notice is




   US 5969520                                      64
Case 18-33678-sgj11 Doc 241 Filed 12/20/18               Entered 12/20/18 13:06:37       Page 65 of 128



  hereby approved in all respects and shall be deemed good and sufficient notice of confirmation of

  the Plan, entry of this Confirmation Order, and the occurrence of the Effective Date.

         142.    Substantial Consummation. On the Effective Date, the Plan shall be deemed to

  be substantially consummated under sections 1101 and 1127 of the Bankruptcy Code.

         143.    Termination of Restructuring Support Agreement. On the Effective Date, the

  Restructuring Support Agreement will terminate in accordance with sections 11 and 12 thereof.

         144.    References to and Omissions of Particular Plan Provisions. References to

  articles, sections, and provisions of the Plan are inserted for convenience of reference only and are

  not intended to be a part of or to affect the interpretation of the Plan or this Confirmation Order.

  The failure to specifically describe, include, or to refer to any particular article, section, or

  provision of the Plan in this Confirmation Order shall not diminish or impair the effectiveness of

  such article, section, or provision, it being the intent of the Court that the Plan is confirmed in its

  entirety, except as expressly modified herein, the Plan Documents are approved in their entirety,

  and all are incorporated herein by this reference.

         145.    Headings. Headings utilized herein are for convenience and reference only, and

  do not constitute a part of the Plan or this Confirmation Order for any other purpose.

         146.    Effect of Conflict. This Confirmation Order supersedes any Court order issued

  prior to the Confirmation Date that may be inconsistent with this Confirmation Order. If there is

  any inconsistency between the terms of the Plan and the terms of this Confirmation Order, then,

  solely to the extent of such inconsistency, the terms of this Confirmation Order govern and control.

         147.    Closure of Chapter 11 Cases. As soon as practicable after the Effective Date, the

  Reorganized Debtors are authorized to submit an order to the Court that closes and issues a final

  decree for each of the Chapter 11 Cases.


   US 5969520                                       65
Case 18-33678-sgj11 Doc 241 Filed 12/20/18              Entered 12/20/18 13:06:37       Page 66 of 128



            148.   Final Order. This Confirmation Order is a Final Order and the period in which an

  appeal must be filed shall commence upon the entry hereof.

            149.   Retention of Jurisdiction. Except as set forth in the Plan or this Confirmation

  Order, the Court may properly, and upon the Effective Date shall retain jurisdiction over all matters

  arising out of, and related to, the Chapter 11 Cases, including the matters set forth in Article XI of

  the Plan and section 1142 of the Bankruptcy Code.


  Submitted by:


  VINSON & ELKINS LLP

  /s/ Paul E. Heath
  Paul E. Heath (TX 09355050)
  Garrick C. Smith (TX 24088435)
  Trammell Crow Center
  2001 Ross Avenue, Suite 3900
  Dallas, TX 75201
  Tel: 214.220.7700
  Fax: 214.999.7787
  pheath@velaw.com; gsmith@velaw.com;

  - and -

  David S. Meyer (admitted pro hac vice)
  Jessica C. Peet (admitted pro hac vice)
  666 Fifth Avenue, 26th Floor
  New York, NY 10103-0040
  Tel: 212.237.0000
  Fax: 212.237.0100
  dmeyer@velaw.com; jpeet@velaw.com

  COUNSEL FOR THE DEBTORS




   US 5969520                                      66
Case 18-33678-sgj11 Doc 241 Filed 12/20/18   Entered 12/20/18 13:06:37   Page 67 of 128



                                      Exhibit A

                                Plan of Reorganization




   US 5969520
Case
 Case18-33678-sgj11
      18-33678-sgj11Doc
                     Doc241
                         219Filed
                             Filed12/20/18
                                   12/18/18 Entered
                                             Entered12/20/18
                                                     12/18/1813:06:37
                                                              14:16:09 Page
                                                                        Page68
                                                                             1 of 57
                                                                                  128



                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

       In re:                                                    §           Case No. 18-33678
                                                                 §
       TACO BUENO RESTAURANTS, INC., et                          §           (Chapter 11)
       al.,                                                      §
                                                                 §           (Jointly Administered)
                Debtors.1                                        §

             DEBTORS’ AMENDED JOINT PREPACKAGED CHAPTER 11 PLAN OF
                                REORGANIZATION

      Paul E. Heath (TX 09355050)                                    David S. Meyer (admitted pro hac vice)
      Garrick C. Smith (TX 24088435)                                 Jessica C. Peet (admitted pro hac vice)
      Trammell Crow Center                                           666 Fifth Avenue, 26th Floor
      2001 Ross Avenue, Suite 3900                                   New York, NY 10103-0040
      Dallas, TX 75201


      VINSON & ELKINS LLP
      COUNSEL FOR THE DEBTORS

      Dated: December 18, 2018




  1
        The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
        number, are as follows: CBI Restaurants, Inc. (3490); Taco Bueno Equipment Company (0677); Taco Bueno
        Franchise Company L.P. (2397); Taco Bueno Restaurants, Inc. (8214); Taco Bueno Restaurants L.P.
        (6189); Taco Bueno West, Inc. (6200); TB Corp. (8535); TB Holdings II, Inc. (7703); TB Holdings II Parent,
        Inc. (3347); and TB Kansas LLC (6158). The location of the Debtors’ corporate headquarters and the Debtors’
        service address is: 300 East John Carpenter Freeway, Suite 800, Irving, Texas 75062.



  US 5868674
Case
 Case18-33678-sgj11
      18-33678-sgj11Doc
                     Doc241
                         219Filed
                             Filed12/20/18
                                   12/18/18 Entered
                                             Entered12/20/18
                                                     12/18/1813:06:37
                                                              14:16:09 Page
                                                                        Page69
                                                                             2 of 57
                                                                                  128



                                                  TABLE OF CONTENTS

  ARTICLE I.
  DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION
  OF TIME, AND GOVERNING LAW .........................................................................................1
           A.        Defined Terms ..........................................................................................................1
           B.        Rules of Interpretation ...........................................................................................12
           C.        Computation of Time..............................................................................................12
           D.        Governing Law.......................................................................................................13
           E.        Reference to Monetary Figures .............................................................................13
           F.        Reference to the Debtors or the Reorganized Debtors ..........................................13
           G.        Consent Rights of the Restructuring Support Parties ............................................13
           H.        Controlling Document ...........................................................................................13

  ARTICLE II.
  ADMINISTRATIVE CLAIMS, PROFESSIONAL FEE CLAIMS,
  AND PRIORITY CLAIMS .........................................................................................................14
           A.        Administrative Claims............................................................................................14
           B.        Professional Compensation ...................................................................................14
           C.        DIP Facility Claims ...............................................................................................16
           D.        Priority Tax Claims................................................................................................16
           E.        Statutory Fees ........................................................................................................16

  ARTICLE III.
  CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS ........................16
           A.        Summary of Classification .....................................................................................16
           B.        Treatment of Claims and Interests .........................................................................17
           C.        Special Provision Governing Unimpaired Claims ................................................20
           D.        Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code .....................20
           E.        Elimination of Vacant Classes ...............................................................................20
           F.        Subordinated Claims..............................................................................................20

  ARTICLE IV.
  MEANS FOR IMPLEMENTATION OF THE PLAN.............................................................20
           A.        Restructuring Transactions ....................................................................................20
           B.        Corporate Action ...................................................................................................21
           C.        Sources of Consideration for Plan Distributions ..................................................21
           D.        Continued Corporate Existence .............................................................................22
           E.        Vesting of Assets in the Reorganized Debtors .......................................................22
           F.        Cancellation of Existing Securities and Agreements .............................................23
           G.        New Organizational Documents ............................................................................23
           H.        Directors and Officers of the Reorganized Debtors ..............................................24
           I.        Effectuating Documents; Further Transactions.....................................................24
           J.        Exemption from Certain Taxes and Fees ...............................................................24
           K.        Exemption from Registration Requirements ..........................................................25
           L.        Preservation of Causes of Action ...........................................................................25

                                                                           i
  US 5868674
Case
 Case18-33678-sgj11
      18-33678-sgj11Doc
                     Doc241
                         219Filed
                             Filed12/20/18
                                   12/18/18 Entered
                                             Entered12/20/18
                                                     12/18/1813:06:37
                                                              14:16:09 Page
                                                                        Page70
                                                                             3 of 57
                                                                                  128



           M.        Director and Officer Liability Insurance ...............................................................26
           N.        Retiree Benefits ......................................................................................................26
           O.        Committee Settlement and GUC Cash Pool ..........................................................26
           P.        Plan Administrator.................................................................................................27

  ARTICLE V.
  TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES ................27
           A.        Assumption and Rejection of Executory Contracts and Unexpired Leases ...........27
           B.        Claims Based on Rejection of Executory Contracts or Unexpired Leases ............28
           C.        Cure of Defaults and Objections for Assumed Executory Contracts and
                     Unexpired Leases ...................................................................................................28
           D.        Indemnification Obligations ..................................................................................29
           E.        Insurance Policies ..................................................................................................30
           F.        Modifications, Amendments, Supplements, Restatements, or Other
                     Agreements .............................................................................................................30
           G.        Reservation of Rights .............................................................................................30
           H.        Nonoccurrence of Effective Date ...........................................................................31
           I.        Contracts and Leases Entered into After the Petition Date ...................................31

  ARTICLE VI.
  PROVISIONS GOVERNING DISTRIBUTIONS ....................................................................31
           A.        Timing and Calculation of Amounts to Be Distributed ..........................................31
           B.        Delivery of Distributions and Unclaimed Property ...............................................32
           C.        Compliance with Tax Requirements ......................................................................33
           D.        Allocations .............................................................................................................34
           E.        No Postpetition Interest on Claims ........................................................................34
           F.        Setoffs and Recoupment .........................................................................................34
           G.        Claims Paid or Payable by Third Parties ..............................................................34

  ARTICLE VII.
  PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED,
  AND DISPUTED CLAIMS .........................................................................................................35
           A.        Allowance of Claims and Interests ........................................................................35
           B.        Claims and Interests Administration Responsibilities ...........................................35
           C.        Estimation of Claims ..............................................................................................36
           D.        Adjustment to Claims Without Objection ...............................................................36
           E.        Disallowance of Claims .........................................................................................36
           F.        No Distributions Pending Allowance.....................................................................37
           G.        Distributions After Allowance................................................................................37
           H.        Single Satisfaction of Claims .................................................................................37

  ARTICLE VIII.
  SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS ...................37
           A.        Compromise and Settlement of Claims, Interests, and Controversies ...................37
           B.        Discharge of Claims and Termination of Interests ................................................38
           C.        Term of Injunctions or Stays ..................................................................................38

                                                                           ii
  US 5868674
Case
 Case18-33678-sgj11
      18-33678-sgj11Doc
                     Doc241
                         219Filed
                             Filed12/20/18
                                   12/18/18 Entered
                                             Entered12/20/18
                                                     12/18/1813:06:37
                                                              14:16:09 Page
                                                                        Page71
                                                                             4 of 57
                                                                                  128



           D.       Release of Liens .....................................................................................................38
           E.       Releases by the Debtors .........................................................................................39
           F.       Releases by Holders of Claims and Interests .........................................................40
           G.       Exculpation ............................................................................................................41
           H.       Injunction ...............................................................................................................41
           I.       Protection Against Discriminatory Treatment.......................................................42
           J.       Recoupment ............................................................................................................42
           K.       Subordination Rights .............................................................................................42
           L.       Reimbursement or Contribution ............................................................................43

  ARTICLE IX.
  CONDITIONS PRECEDENT TO CONFIRMATION AND
  CONSUMMATION OF THE PLAN .........................................................................................43
           A.       Conditions Precedent to Confirmation ..................................................................43
           B.       Conditions Precedent to the Effective Date ...........................................................43
           C.       Waiver of Conditions .............................................................................................44
           D.       Substantial Consummation ....................................................................................45
           E.       Effect of Non-Occurrence of Conditions to the Confirmation Date or the
                    Effective Date .........................................................................................................45

  ARTICLE X.
  MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN ........................45
           A.       Modification and Amendments ..............................................................................45
           B.       Effect of Confirmation on Modifications ...............................................................45
           C.       Revocation or Withdrawal of the Plan...................................................................45

  ARTICLE XI.
  RETENTION OF JURISDICTION ...........................................................................................46

  ARTICLE XII.
  MISCELLANEOUS PROVISIONS...........................................................................................48
           A.       Immediate Binding Effect .......................................................................................48
           B.       Additional Documents ............................................................................................48
           C.       Reservation of Rights .............................................................................................48
           D.       Successors and Assigns ..........................................................................................49
           E.       Service of Documents .............................................................................................49
           F.       Term of Injunctions or Stays ..................................................................................50
           G.       Entire Agreement ...................................................................................................50
           H.       Exhibits ..................................................................................................................50
           I.       Nonseverability of Plan Provisions .......................................................................50
           J.       Votes Solicited in Good Faith ................................................................................51
           K.       Dissolution of any Committee ................................................................................51
           L.       Closing of Chapter 11 Cases .................................................................................51
           M.       No Stay of Confirmation Order..............................................................................51
           N.       Waiver or Estoppel ................................................................................................51


                                                                           iii
  US 5868674
Case
 Case18-33678-sgj11
      18-33678-sgj11Doc
                     Doc241
                         219Filed
                             Filed12/20/18
                                   12/18/18 Entered
                                             Entered12/20/18
                                                     12/18/1813:06:37
                                                              14:16:09 Page
                                                                        Page72
                                                                             5 of 57
                                                                                  128



                                           INTRODUCTION

          Taco Bueno Restaurants, Inc. and its affiliated debtors and debtors in possession in the
  above-captioned chapter 11 cases jointly propose this prepackaged chapter 11 plan of
  reorganization. Although proposed jointly for administrative purposes, the Plan constitutes a
  separate Plan for each Debtor for the resolution of outstanding Claims against, and Interests in,
  such Debtor. Capitalized terms used and not otherwise defined herein shall have the meanings
  ascribed to such terms in Article I.A hereof or the Bankruptcy Code or Bankruptcy Rules. Holders
  of Claims and Interests should refer to the Disclosure Statement for a discussion of the Debtors’
  history, businesses, assets, results of operations, historical financial information, projections of
  future operations, and prepetition sale process, as well as a summary and description of the Plan.
  The Debtors are the proponents of the Plan within the meaning of section 1129 of the Bankruptcy
  Code.

   ALL HOLDERS OF CLAIMS WHO ARE ELIGIBLE TO VOTE ARE ENCOURAGED
   TO READ THE PLAN AND THE DISCLOSURE STATEMENT IN THEIR ENTIRETY
             BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.

                                     ARTICLE I.
               DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION
                           OF TIME, AND GOVERNING LAW

  A.      Defined Terms

          As used in the Plan, capitalized terms have the meanings set forth below.

          1.      “Administrative Claim” means a Claim (other than Secured Lender Adequate
  Protection Claims and DIP Facility Claims) for costs and expenses of administration of the
  Debtors’ Estates pursuant to sections 503(b), 507(a)(2), 507(b), or 1114(e)(2) of the Bankruptcy
  Code, including: (a) the actual and necessary costs and expenses incurred after the Petition Date
  and through the Effective Date of preserving the Estates and operating the businesses of the
  Debtors; (b) Professional Fee Claims; and (c) all Allowed requests for compensation or expense
  reimbursement for making a substantial contribution in the Chapter 11 Cases pursuant to sections
  503(b)(3), (4), and (5) of the Bankruptcy Code.

         2.      “Administrative Claims Bar Date” means the deadline for Filing requests for
  payment of Administrative Claims, which: (a) with respect to Administrative Claims other than
  Professional Fee Claims, shall be 30 days after the Effective Date; and (b) with respect to
  Professional Fee Claims, shall be 45 days after the Effective Date. For the avoidance of doubt, the
  U.S. Trustee shall not be subject to the Administrative Claims Bar Date.

          3.      “Affiliate” shall have the meaning set forth in section 101(2) of the Bankruptcy
  Code.

          4.       “Allowed” means with respect to any Claim: (a) any Claim, proof of which is timely
  Filed on or before the applicable Bar Date (or that by the Bankruptcy Code or Final Order is not
  or shall not be required to be Filed); (b) any Claim that is listed in the Schedules as of the Effective



  US 5868674
Case
 Case18-33678-sgj11
      18-33678-sgj11Doc
                     Doc241
                         219Filed
                             Filed12/20/18
                                   12/18/18 Entered
                                             Entered12/20/18
                                                     12/18/1813:06:37
                                                              14:16:09 Page
                                                                        Page73
                                                                             6 of 57
                                                                                  128



  Date as not disputed, not contingent, and not unliquidated, and for which no Proof of Claim has
  been timely Filed; or (c) any Claim allowed pursuant to the Plan or a Final Order of the Court
  (including pursuant to any stipulation approved by the Court); provided that with respect to any
  Claim described in clauses (a) or (b) above, such Claim shall be considered Allowed only if and
  to the extent that no objection to the allowance thereof has been interposed within the applicable
  period of time fixed by the Plan, the Bankruptcy Code, the Bankruptcy Rules, or the Court or such
  an objection is so interposed and the Claim has been Allowed by a Final Order; provided further
  that any Claim described in clauses (a), (b), and (c) above shall not include any Claim on account
  of a right, option, warrant, right to convert, or other right to purchase an Interest. Except as
  otherwise specified in the Plan or an order of the Court or with respect to Priority Tax Claims, the
  amount of an Allowed Claim shall not include interest on such Claim from and after the Petition
  Date. Any Claim that has been listed in the Schedules as disputed, contingent, or unliquidated,
  and for which no Proof of Claim has been timely Filed, is not considered Allowed and shall be
  expunged without further action and without any further notice to or action, order, or approval of
  the Court.

          5.       “Associated Entities” means with respect to any Person or Entity, such Person’s or
  Entity’s Affiliates, current and former officers, managers, members, directors, shareholders,
  partners, general partners, limited partners, managed accounts and funds, predecessors, successors
  and assigns, and each of their (or such person’s) respective professionals, advisors, accountants,
  attorneys, financial advisors, investment bankers, consultants, employees, principals, members,
  shareholders, partners, limited partners, general partners, agents and other representatives, each
  solely in its capacity as such.

         6.      “Avoidance Actions” means any and all actual or potential Claims and Causes of
  Action to avoid a transfer of property or an obligation incurred by the Debtors arising under chapter
  5 of the Bankruptcy Code, including sections 544, 545, 547 through 553, and 724(a) of the
  Bankruptcy Code or under similar or related state or federal statutes and common law, including
  fraudulent transfer laws.

          7.      “Bankruptcy Code” means title 11 of the United States Code, as amended and in
  effect during the pendency of the Chapter 11 Cases.

         8.       “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as
  applicable to the Chapter 11 Cases, promulgated under section 2075 of the Judicial Code and the
  general, local, and chambers rules of the Court other than the Local Rules.

         9.      “Bar Date” means, as applicable, the Administrative Claims Bar Date, the General
  Bar Date, the Governmental Bar Date, and any other date or dates to be established by an order of
  the Court by which Proofs of Claim must be Filed.

          10.    “Business Day” means any day other than a Saturday, Sunday, or “legal holiday”
  (as defined in Bankruptcy Rule 9006(a)).

          11.    “Cash” means the legal tender of the United States of America or the equivalent
  thereof.




  US 5868674
Case
 Case18-33678-sgj11
      18-33678-sgj11Doc
                     Doc241
                         219Filed
                             Filed12/20/18
                                   12/18/18 Entered
                                             Entered12/20/18
                                                     12/18/1813:06:37
                                                              14:16:09 Page
                                                                        Page74
                                                                             7 of 57
                                                                                  128



          12.    “Causes of Action” means any action, claim, cause of action, controversy, third-
  party claim, demand, right, Lien, indemnity, contribution, guaranty, suit, obligation, liability,
  damage, judgment, account, defense, offset, power, privilege, license, and franchise of any kind
  or character whatsoever, whether known, unknown, contingent or non-contingent, matured or
  unmatured, suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured
  or unsecured, assertable directly or derivatively, whether arising before, on, or after the Petition
  Date, in contract or in tort, in law, or in equity or pursuant to any other theory of law. For the
  avoidance of doubt, a “Cause of Action” includes: (a) any right of setoff, counterclaim, or
  recoupment and any claim for breach of contract or for breach of duties imposed by law or in
  equity; (b) the right to object to Claims or Interests; (c) any Claim pursuant to section 362 or
  chapter 5 of the Bankruptcy Code; (d) any claim or defense including fraud, mistake, duress, and
  usury, and any other defense set forth in section 558 of the Bankruptcy Code; and (e) any state or
  foreign law fraudulent transfer or similar claim.

         13.     “Chapter 11 Cases” means (a) when used with reference to a particular Debtor, the
  case pending for that Debtor under chapter 11 of the Bankruptcy Code in the Court; and (b) when
  used with reference to all of the Debtors, the procedurally consolidated and jointly administered
  chapter 11 cases pending for the Debtors in the Court.

         14.     “Claim” shall have the meaning set forth in section 101(5) of the Bankruptcy Code.

         15.    “Claims Register” means the official register of Claims against and Interests in the
  Debtors maintained by the Notice and Claims Agent.

          16.     “Class” means a category of Claims against or Interests in the Debtors as set forth
  in Article III hereof pursuant to section 1122(a) of the Bankruptcy Code.

        17.    “Committee” means the Official Unsecured Creditors’ Committee (and all
  subcommittees thereof) appointed in the Chapter 11 Cases pursuant to section 1102 of the
  Bankruptcy Code.

         18.    “Confirmation” means the entry of the Confirmation Order on the docket of the
  Chapter 11 Cases.

         19.    “Confirmation Date” means the date upon which the Court enters the Confirmation
  Order on the docket of the Chapter 11 Cases, within the meaning of Bankruptcy Rules 5003 and
  9021.

         20.    “Confirmation Hearing” means the hearing held by the Court to consider
  Confirmation of the Plan pursuant to section 1128(a) of the Bankruptcy Code, as such hearing may
  be adjourned or continued from time to time.

          21.    “Confirmation Order” means the order of the Court confirming the Plan pursuant
  to section 1129 of the Bankruptcy Code.

         22.   “Consenting Equity Holders” means the partners of Tomatillo Holdings L.P.,
  holding 100% of the equity interests in TB Holdings II Parent, Inc.



  US 5868674
Case
 Case18-33678-sgj11
      18-33678-sgj11Doc
                     Doc241
                         219Filed
                             Filed12/20/18
                                   12/18/18 Entered
                                             Entered12/20/18
                                                     12/18/1813:06:37
                                                              14:16:09 Page
                                                                        Page75
                                                                             8 of 57
                                                                                  128



         23.    “Consulting Agreements” means those certain agreements between the
  Reorganized Debtors and certain members of the Debtors’ management team for post-Effective
  Date consulting services, substantially in the form attached to the Plan Supplement.

         24.     “Consummation” means the occurrence of the Effective Date.

          25.     “Court” means the United States Bankruptcy Court for the Northern District of
  Texas having jurisdiction over the Chapter 11 Cases, and, to the extent of the withdrawal of any
  reference under 28 U.S.C. § 157 and/or the General Order of the District Court pursuant to section
  151 of title 28 of the United States Code, the United States District Court for the Northern District
  of Texas.

         26.     “Cure Claim” means a monetary Claim based upon a Debtor’s defaults under an
  Executory Contract or Unexpired Lease at the time such contract or lease is assumed by the Debtor
  pursuant to section 365 of the Bankruptcy Code, other than a default that is not required to be cured
  pursuant to section 365(b)(2) of the Bankruptcy Code.

          27.      “D&O Liability Insurance Policies” means all unexpired directors’, managers’,
  and officers’ liability insurance policies (including any “tail policy”) of any of the Debtors with
  respect to directors, managers, officers, and employees of the Debtors.

          28.     “Debtors” means, collectively, the following: CBI Restaurants, Inc.; Taco Bueno
  Equipment Company; Taco Bueno Franchise Company L.P.; Taco Bueno Restaurants, Inc.; Taco
  Bueno Restaurants L.P.; Taco Bueno West, Inc.; TB Corp.; TB Holdings II, Inc.; TB Holdings II
  Parent, Inc.; and TB Kansas LLC.

          29.     “Definitive Documentation” means the definitive documents and agreements
  governing the Restructuring Transactions and shall include, without limitation: (a) the Plan (and
  all exhibits thereto) and the Confirmation Order; (b) the Disclosure Statement; (c) the solicitation
  materials with respect to the Plan; (d) the Consulting Agreements; (e) the New Organizational
  Documents; and (f) any other documents included in the Plan Supplement. Any document that is
  included within this definition of “Definitive Documentation,” including any amendment,
  supplement, or modification thereof, shall contain terms and conditions consistent with the
  Restructuring Support Agreement and shall otherwise be in form and substance reasonably
  satisfactory to the Debtors and Taco Supremo.

         30.     “Description of the Transaction Steps” means the description of the Restructuring
  Transactions as set forth in the Plan Supplement.

          31.     “DIP Agent” means Taco Supremo in its capacity as administrative agent and
  collateral agent under the DIP Facility.

         32.     “DIP Facility” means that certain Credit Agreement, dated as of December 1, 2015,
  among TB Corp., as borrower, TB Holdings II, Inc., as holding company guarantor, and the agents
  and lenders thereunder as amended by that certain Debtor in Possession Financing Amendment to
  Credit Agreement, dated as of November 6, 2018.




  US 5868674
Case
 Case18-33678-sgj11
      18-33678-sgj11Doc
                     Doc241
                         219Filed
                             Filed12/20/18
                                   12/18/18 Entered
                                             Entered12/20/18
                                                     12/18/1813:06:37
                                                              14:16:09 Page
                                                                        Page76
                                                                             9 of 57
                                                                                  128



          33.     “DIP Facility Claim” means any Claim held by the DIP Lender arising under or
  related to the DIP Facility.

         34.     “DIP Lender” means the DIP Agent and the lender(s) party to the DIP Facility
  from time to time. Taco Supremo is the sole DIP Lender as of the Petition Date.

       35.   “DIP Lender/Prepetition Lender Equity Distribution” means 100% of the New
  Common Stock issued and outstanding as of the Effective Date.

         36.     “Disallowed” means, with respect to any Claim, or any portion thereof, that such
  Claim, or such portion thereof, is not Allowed.

          37.     “Disclosure Statement” means the disclosure statement for the Plan, as may be
  amended, supplemented, or modified from time to time, including all exhibits and schedules
  thereto, which is prepared and distributed in accordance with the Bankruptcy Code, the Bankruptcy
  Rules, and any other applicable law.

           38.    “Disputed” means, with respect to any Claim or Interest, that such Claim or Interest
  that is not yet Allowed.

         39.     “Effective Date” means the date that is a Business Day selected by the Debtors, in
  consultation with Taco Supremo, on which: (a) no stay of the Confirmation Order is in effect; (b)
  all conditions precedent specified in Article IX.B have been satisfied or waived (in accordance
  with Article IX.C); and (c) the Plan becomes effective.

         40.   “Employee Claim” means any Claim against any Debtor arising from the rejection
  by the Debtors of the prepetition employment contract of any employee that enters into a
  Consulting Agreement with the Reorganized Debtors.

          41.    “Entity” shall have the meaning set forth in section 101(15) of the Bankruptcy
  Code.

         42.    “Estate” means, as to each Debtor, the estate created for the Debtor in its
  Chapter 11 Case pursuant to section 541 of the Bankruptcy Code.

          43.    “Exculpated Party” means each of the following solely in its capacity as such:
  (a) the Debtors; (b) the Reorganized Debtors; (c) each Released Party; and (d) with respect to each
  of the foregoing Entities in clauses (a) through (c), such Entity’s Associated Entities.

          44.      “Executory Contract” means a contract to which one or more of the Debtors is a
  party that is subject to assumption or rejection under sections 365 or 1123 of the Bankruptcy Code.

          45.     “Federal Judgment Rate” means the federal judgment rate in effect as of the
  Petition Date, compounded annually.

         46.     “File,” “Filed,” or “Filing” means file, filed, or filing in the Chapter 11 Cases with
  the Court or, with respect to the filing of a Proof of Claim or proof of Interest, with the Notice and
  Claims Agent or the Court through the PACER or CM/ECF website.


  US 5868674
Case
Case18-33678-sgj11
     18-33678-sgj11Doc
                   Doc241
                       219Filed
                          Filed12/20/18
                                12/18/18 Entered
                                         Entered12/20/18
                                                 12/18/1813:06:37
                                                         14:16:09 Page
                                                                  Page77
                                                                       10of
                                                                         of128
                                                                            57



        47.     “Final DIP Order” means the Final Order Authorizing the Debtors to Utilize Cash
 Collateral, Obtain Postpetition Credit Secured by Senior Liens, Granting Adequate Protection to
 Prepetition Secured Parties, and Granting Related Relief [Docket No. 160].

         48.     “Final Order” means (a) an order or judgment of the Court, as entered on the docket
 in any Chapter 11 Case (or any related adversary proceeding or contested matter) or the docket of
 any other court of competent jurisdiction; or (b) an order or judgment of any other court having
 jurisdiction over any appeal from (or petition seeking certiorari or other review of) any order or
 judgment entered by the Court (or any other court of competent jurisdiction, including in an appeal
 taken) in the Chapter 11 Cases (or in any related adversary proceeding or contested matter), in
 each case that has not been reversed, stayed, modified, or amended, and as to which the time to
 appeal, or seek certiorari or move for a new trial, reargument, or rehearing has expired according
 to applicable law and no appeal or petition for certiorari or other proceedings for a new trial,
 reargument, or rehearing has been timely taken, or as to which any appeal that has been taken or
 any petition for certiorari that has been or may be timely Filed has been withdrawn or resolved by
 the highest court to which the order or judgment was appealed or from which certiorari was sought
 or the new trial, reargument, or rehearing shall have been denied, resulted in no modification of
 such order, or has otherwise been dismissed with prejudice; provided, however, that the possibility
 a motion under Rule 60 of the Federal Rules of Civil Procedure, or any analogous rule under the
 Bankruptcy Rules or the Local Rules, may be Filed relating to such order shall not prevent such
 order from being a Final Order.

        49.     “General Bar Date” means the date to be set by the Court as the last date for Filing
 a Proof of Claim.

         50.    “General Unsecured Claim” means any Unsecured Claim against any Debtor
 (including, for the avoidance of doubt, any Claim arising from the rejection of an Executory
 Contract or Unexpired Lease) that is not otherwise paid in full or otherwise satisfied during the
 Chapter 11 Cases pursuant to an order of the Court, other than a Professional Fee Claim, an
 Administrative Claim, a Priority Tax Claim, an Other Priority Claim, an Intercompany Claim, the
 Prepetition Lender Deficiency Claim, the TPG Claim, and the Employee Claims.

         51.    “Governmental Bar Date” means the date that is the 180th day after the Petition
 Date.

       52.    “Governmental Unit” shall have the meaning set forth in section 101(27) of the
 Bankruptcy Code.

        53.     “GUC Cash Pool” means an amount of (a) $900,000 to be distributed Pro Rata to
 holders of Allowed General Unsecured Claims who opt in to the releases in accordance with the
 Opt-In Procedures, minus (b) the reasonable and documented fees and expenses of the Plan
 Administrator.

          54.    “GUC Cash Pool Account” means an interest bearing account with a banking
 institution of the Committee’s choosing established no later than two (2) Business Days prior to
 the Effective Date and funded by the Debtors on the Effective Date in accordance with Article
 IV.O of the Plan.



 US 5868674
Case
Case18-33678-sgj11
     18-33678-sgj11Doc
                   Doc241
                       219Filed
                          Filed12/20/18
                                12/18/18 Entered
                                         Entered12/20/18
                                                 12/18/1813:06:37
                                                         14:16:09 Page
                                                                  Page78
                                                                       11of
                                                                         of128
                                                                            57



         55.     “Impaired” means, with respect to a Class of Claims or Interests, a Class of Claims
 or Interests that is not Unimpaired.

         56.     “Indemnification Obligations” means each of the Debtors’ indemnification
 obligations for the current and former directors, managers, and officers of the Debtors, whether set
 forth in the Debtors’ bylaws, certificates of incorporation or formation, limited liability company
 agreements, other organizational or formation documents, board resolutions, management or
 indemnification agreements, or employment contracts, remaining after exhaustion or the
 unavailability of coverage under any and all D&O Liability Insurance Policies, including any Side
 A coverage thereunder.

       57.    “Initial Lender Group” means those lenders party to the Prepetition Credit
 Agreement as of December 1, 2015, and who sold their Prepetition Lender Claims to Taco
 Supremo on the terms set forth in the Disclosure Statement.

        58.     “Intercompany Claim” means any Claim held against one Debtor by another
 Debtor.

         59.    “Intercompany Interest” means an Interest in one Debtor held by another Debtor.

          60.     “Interests” means the common stock, preferred stock, limited liability company
 interests, and any other equity, ownership, or profits interests or units of any Debtor, including,
 without limitation, any options, warrants, rights, or other securities or agreements to acquire the
 common stock, preferred stock, limited liability company interests, or other equity, ownership, or
 profits interests of any Debtor (whether or not arising under or in connection with any employment
 agreement), including any Claim against the Debtors that is subject to subordination pursuant to
 section 510(b) of the Bankruptcy Code arising from or related to any of the foregoing.

       61.     “Interim Compensation Order” means the Order Establishing Procedures for
 Monthly and Interim Compensation and Reimbursement of Expenses for Retained Professionals
 [Docket No. 150].

         62.    “Internal Revenue Code” means title 26 of the United States Code, 26 U.S.C. §§ 1–
 9834.

         63.    “Judicial Code” means title 28 of the United States Code, 28 U.S.C. §§ 1–4001.

         64.    “Lien” shall have the meaning set forth in section 101(37) of the Bankruptcy Code.

         65.    “List of Retained Causes of Action” means the schedule of certain Causes of
 Action of the Debtors that are not released, waived, or transferred pursuant to the Plan, which shall
 be included in the Plan Supplement. For the avoidance of doubt, the List of Retained Causes of
 Action shall not include any Causes of Action against any Released Parties or any Avoidance
 Actions.

        66.     “Local Rules” means the Local Rules of Bankruptcy Practice and Procedure of the
 United States Bankruptcy Court for the Northern District of Texas.



 US 5868674
Case
Case18-33678-sgj11
     18-33678-sgj11Doc
                   Doc241
                       219Filed
                          Filed12/20/18
                                12/18/18 Entered
                                         Entered12/20/18
                                                 12/18/1813:06:37
                                                         14:16:09 Page
                                                                  Page79
                                                                       12of
                                                                         of128
                                                                            57



        67.     “New Board” means the initial board of directors, members, or managers, as
 applicable, of Reorganized Taco Bueno.

         68.    “New Common Stock” means the common stock of Reorganized Taco Bueno to be
 issued to Taco Supremo pursuant to the Plan on the Effective Date.

        69.     “New Organizational Documents” means the form of the certificates or articles of
 incorporation, certificates of formation, bylaws, operating agreements, or such other applicable
 formation, organizational, and governance documents of each of the Reorganized Debtors.

          70.    “Notice and Claims Agent” means Prime Clerk, LLC, the notice, claims, and
 solicitation agent proposed to be retained by the Debtors in the Chapter 11 Cases, or its successor
 in that capacity.

         71.    “Opt-In Procedures” means the procedures set forth on Exhibit G of the Plan
 Supplement for a potential holder of an Allowed General Unsecured Claim to opt-in to certain
 releases as a condition precedent to receiving a distribution on account of an Allowed General
 Unsecured Claim from the GUC Cash Pool.

        72.    “Other Priority Claim” means any Claim against a Debtor other than an
 Administrative Claim or a Priority Tax Claim entitled to priority in right of payment under section
 507(a) of the Bankruptcy Code, to the extent such claim has not already been paid during the
 Chapter 11 Cases.

        73.   “Other Secured Claim” means any Secured Claim other than the Prepetition
 Lender Secured Claims.

         74.    “Person” shall have the meaning set forth in section 101(41) of the Bankruptcy
 Code.

          75.   “Petition Date” means the date on which each Debtor Filed its voluntary petition
 for relief commencing the Chapter 11 Cases, which date was November 6, 2018.

        76.    “Plan” means this chapter 11 plan of reorganization, as it may be altered, amended,
 modified, or supplemented from time to time, including the Plan Supplement and all exhibits,
 supplements, appendices, and schedules to the Plan.

         77.    “Plan Administrator” means a plan administrator selected by the Committee on or
 prior to the Effective Date, in consultation with the Debtors and Taco Supremo, who shall be
 responsible for reconciling General Unsecured Claims after the Effective Date, effectuating
 distributions on account thereof from the GUC Cash Pool, and all related services.

        78.     “Plan Supplement” means the compilation of documents and forms of documents,
 schedules, and exhibits to the Plan (as amended, supplemented, or modified from time to time in
 accordance with the terms hereof, the Bankruptcy Code, the Bankruptcy Rules, and the
 Restructuring Support Agreement), each of which shall be in form and substance reasonably
 acceptable to the Debtors, and Taco Supremo, to be Filed by the Debtors no later than three
 Business Days before the deadline to File objections to the Plan, including the following, as


 US 5868674
Case
Case18-33678-sgj11
     18-33678-sgj11Doc
                   Doc241
                       219Filed
                          Filed12/20/18
                                12/18/18 Entered
                                         Entered12/20/18
                                                 12/18/1813:06:37
                                                         14:16:09 Page
                                                                  Page80
                                                                       13of
                                                                         of128
                                                                            57



 applicable: (a) the Consulting Agreements; (b) the New Organizational Documents of
 Reorganized Taco Bueno; (c) the Schedule of Assumed Executory Contracts and Unexpired
 Leases; (d) the Description of the Transaction Steps; (e) the identity of the members of the New
 Board and the officers of Reorganized Taco Bueno as of the Effective Date; (f) the List of Retained
 Causes of Action; and (g) any other documentation necessary to effectuate the Restructuring
 Transactions or that is contemplated by the Plan. The Debtors shall have the right to amend the
 documents contained in, and exhibits to, the Plan Supplement through the Effective Date consistent
 with the Restructuring Support Agreement.

        79.     “Prepetition Agent” means Taco Supremo, in its capacity as successor
 administrative agent under the Prepetition Credit Agreement.

        80.     “Prepetition Credit Agreement” means that certain Credit Agreement, dated as of
 December 1, 2015, among TB Corp., as borrower, TB Holdings II, Inc., as holding company
 guarantor, and the agents and lenders thereunder (as amended, restated, modified, or supplemented
 from time to time prior to the Petition Date).

       81.   “Prepetition Lender” means the lender(s) party to the Prepetition Credit
 Agreement. Taco Supremo is the sole Prepetition Lender as of the Petition Date.

        82.      “Prepetition Lender Claim” means, any Claim against the Debtors arising under
 the Prepetition Credit Agreement.

         83.    “Prepetition Lender Deficiency Claim” means any Unsecured deficiency Claim
 arising under the Prepetition Credit Agreement.

         84.    “Prepetition Lender Secured Claim” means any Secured Claim arising under the
 Prepetition Credit Agreement.

        85.    “Priority Tax Claim” means any Claim, whether Secured or Unsecured, against a
 Debtor of a Governmental Unit of the kind specified in section 507(a)(8) of the Bankruptcy Code.

        86.    “Pro Rata” means, unless indicated otherwise, the proportion that an Allowed
 Claim in a particular Class that is entitled to a distribution in such Class bears to the aggregate
 amount of Allowed Claims in that respective Class that are entitled to a distribution in such Class.

        87.    “Professional” means an Entity employed pursuant to a Final Order of the Court in
 accordance with sections 327 or 1103 of the Bankruptcy Code and to be compensated for services
 rendered before or on the Effective Date, pursuant to sections 327, 328, 329, 330, or 331 of the
 Bankruptcy Code.

         88.    “Professional Fee Claims” means all Administrative Claims for the compensation
 of Professionals and the reimbursement of expenses incurred by such Professionals through and
 including the Effective Date to the extent such fees and expenses have not been paid pursuant to
 the Interim Compensation Order or any other order of the Court. To the extent the Court denies
 or reduces by a Final Order any amount of a Professional’s requested fees and expenses, then the
 amount by which such fees or expenses are reduced or denied shall reduce the applicable Allowed
 Professional Fee Claim.


 US 5868674
Case
Case18-33678-sgj11
     18-33678-sgj11Doc
                   Doc241
                       219Filed
                          Filed12/20/18
                                12/18/18 Entered
                                         Entered12/20/18
                                                 12/18/1813:06:37
                                                         14:16:09 Page
                                                                  Page81
                                                                       14of
                                                                         of128
                                                                            57



        89.     “Professional Fee Escrow Account” means an interest-bearing account in an
 amount equal to the Professional Fee Reserve Amount and funded by the Debtors on the Effective
 Date, pursuant to Article II.B.

        90.    “Professional Fee Reserve Amount” means the total amount of Professional Fee
 Claims estimated in accordance with Article II.B.3.

        91.    “Proof of Claim” means a proof of Claim Filed against any of the Debtors in the
 Chapter 11 Cases.

        92.     “Reinstated” or “Reinstatement” means, with respect to Claims and Interests, the
 treatment provided for in section 1124 of the Bankruptcy Code.

         93.     “Released Party” means each of the following solely in its capacity as such: (a) the
 Debtors and the Debtors’ current officers, directors, and managers as of the Petition Date; (b) the
 Reorganized Debtors; (c) the Prepetition Agent and the Prepetition Lender; (d) Taco Supremo;
 (e) the DIP Agent and the DIP Lender; (f) the Consenting Equity Holders; (g) the Committee and
 each of its members; and (h) with respect to each of the foregoing parties under (a) through
 (g), such Entity and its Associated Entities.

         94.    “Releasing Party” means each of the following solely in its capacity as such:
 (a) the Debtors; (b) the Reorganized Debtors; (c) the Prepetition Agent and the Prepetition Lender;
 (d) Taco Supremo; (e) the DIP Agent and the DIP Lender; (f) the Consenting Equity Holders; (g)
 the Committee and each of its members; and (h) with respect to each of the foregoing parties under
 (a) through (g), such Entity and its Associated Entities.

        95.     “Reorganized Debtors” means the Debtors, or any successors thereto, by merger,
 consolidation, or otherwise, on or after the Effective Date.

        96.    “Reorganized Taco Bueno” means TB Holdings or any successor thereto, by
 merger, consolidation, or otherwise, on or after the Effective Date.

        97.     “Reorganized Taco Bueno Equity” means the New Common Stock.

         98.    “Restructuring Support Agreement” means that certain Restructuring Support
 Agreement, dated November 6, 2018, by and among the Debtors and the Restructuring Support
 Parties, as amended, modified, or supplemented, from time to time.

       99.      “Restructuring Support Parties” is used as defined in the Restructuring Support
 Agreement.

        100. “Restructuring Transactions” means all actions that may be necessary or
 appropriate to effectuate the transactions described in, approved by, or contemplated by the
 Restructuring Support Agreement and the Plan, including the Plan Supplement.

        101.    “Schedule of Assumed Executory Contracts and Unexpired Leases” means the
 schedule of Executory Contracts and Unexpired Leases to be assumed by the Debtors pursuant to



 US 5868674
Case
Case18-33678-sgj11
     18-33678-sgj11Doc
                   Doc241
                       219Filed
                          Filed12/20/18
                                12/18/18 Entered
                                         Entered12/20/18
                                                 12/18/1813:06:37
                                                         14:16:09 Page
                                                                  Page82
                                                                       15of
                                                                         of128
                                                                            57



 the Plan, as set forth in the Plan Supplement, as may be amended from time to time prior to the
 Effective Date.

         102. “Schedules” means, collectively, the schedules of assets and liabilities, schedules
 of Executory Contracts and Unexpired Leases, and statements of financial affairs Filed by the
 Debtors pursuant to section 521 of the Bankruptcy Code and in substantial conformance with the
 official bankruptcy forms, as the same may have been amended, modified, or supplemented from
 time to time.

        103. “Secured” means when referring to a Claim, a Claim: (a) secured by a Lien on
 property in which the applicable Estate has an interest, which Lien is valid, perfected, and
 enforceable pursuant to applicable law or by reason of a Court order, or that is subject to setoff
 pursuant to section 553 of the Bankruptcy Code, to the extent of the value of the creditor’s interest
 in such Estate’s interest in such property or to the extent of the amount subject to setoff, as
 applicable, as determined pursuant to section 506(a) of the Bankruptcy Code; or (b) otherwise
 Allowed pursuant to the Plan as a Secured Claim.

        104. “Secured Lender Adequate Protection Claims” means all adequate protection
 claims arising in favor of the Prepetition Lender under applicable law or pursuant to the Final DIP
 Order.

       105. “Securities Act” means the Securities Act of 1933, 15 U.S.C. §§ 77a–77aa, as
 amended, or any similar federal, state or local law.

         106.   “Security” shall have the meaning set forth in section 101(49) of the Bankruptcy
 Code.

         107. “Store 3177 Adversary Proceeding” means the adversary proceeding commenced
 or to be commenced by one or more of the Debtors against Rosebriar/Caruth Haven, L.P. seeking,
 among other things, a declaratory judgement that the Store 3177 Lease was not terminated before
 the Petition Date.

        108. “Store 3177 Lease” means the Net Land and Building Lease between
 Rosbriar/Caruth Haven, L.P., as landlord, and Taco Bueno Restaurants, L.P., as tenant.

        109. “Taco Supremo” means a special purpose entity created by Affiliates of Sun
 Holdings, Inc. to purchase all Prepetition Lender Claims of the Initial Lender Group, all as
 described in the Disclosure Statement.

         110.   “TB Holdings” means debtor TB Holdings II Parent, Inc., a Delaware corporation.

         111.   “TB Holdings Interest” means all Interests in TB Holdings.

        112. “TPG Claim” means any General Unsecured Claim that TPG Growth III
 Management, LLC and any of its Affiliates (other than the Debtors) may assert against any of the
 Debtors.




 US 5868674
Case
Case18-33678-sgj11
     18-33678-sgj11Doc
                   Doc241
                       219Filed
                          Filed12/20/18
                                12/18/18 Entered
                                         Entered12/20/18
                                                 12/18/1813:06:37
                                                         14:16:09 Page
                                                                  Page83
                                                                       16of
                                                                         of128
                                                                            57



         113. “Unexpired Lease” means a lease of nonresidential real property to which one or
 more of the Debtors is a party that is subject to assumption or rejection under sections 365 or 1123
 of the Bankruptcy Code.

         114. “Unimpaired” means, with respect to a Class of Claims or Interests, a Class
 consisting of Claims or Interests that are “unimpaired” within the meaning of section 1124 of the
 Bankruptcy Code, including through payment in full in Cash or Reinstatement.

        115.    “Unsecured” means, with respect to a Claim, not Secured.

         116. “U.S. Trustee” means the Office of the United States Trustee for the Northern
 District of Texas.

         117. “U.S. Trustee Fees” means fees arising under 28 U.S.C. § 1930(a)(6) and, to the
 extent applicable, accrued interest thereon arising under 31 U.S.C. § 3717.

        118.    “Voting Deadline” means November 6, 2018 at 1:00 p.m. Central Time.

        119.    “Voting Record Date” means October 31, 2018.

 B.     Rules of Interpretation

         For purposes herein: (1) in the appropriate context, each term, whether stated in the
 singular or the plural, shall include both the singular and the plural, and pronouns stated in the
 masculine, feminine, or neuter gender shall include the masculine, feminine, and the neuter gender;
 (2) except as otherwise provided, any reference herein to a contract, lease, instrument, release,
 indenture, or other agreement or document being in a particular form or on particular terms and
 conditions means that the referenced document shall be substantially in that form or substantially
 on those terms and conditions; (3) except as otherwise provided, any reference herein to an existing
 document or exhibit having been Filed or to be Filed shall mean that document or exhibit, as it
 may thereafter be amended, restated, supplemented, or otherwise modified in accordance with the
 terms of the Plan and the Restructuring Support Agreement; (4) unless otherwise specified, all
 references herein to “Articles” are references to Articles of the Plan; (5) unless otherwise stated,
 the words “herein,” “hereof,” and “hereto” refer to the Plan in its entirety rather than to a particular
 portion of the Plan; (6) captions and headings to Articles are inserted for convenience of reference
 only and are not intended to be a part of or to affect the interpretation hereof; (7) the words
 “include” and “including,” and variations thereof, shall not be deemed to be terms of limitation,
 and shall be deemed to be followed by the words “without limitation;” (8) the rules of construction
 set forth in section 102 of the Bankruptcy Code shall apply; (9) any term used in capitalized form
 herein that is not otherwise defined but that is used in the Bankruptcy Code or the Bankruptcy
 Rules shall have the meaning assigned to that term in the Bankruptcy Code or the Bankruptcy
 Rules, as the case may be; and (10) any docket number references in the Plan shall refer to the
 docket number of any document Filed with the Court in the Chapter 11 Cases.

 C.     Computation of Time

         Unless otherwise specifically stated herein, the provisions of Bankruptcy Rule 9006(a)
 shall apply in computing any period of time prescribed or allowed herein. If the date on which a


 US 5868674
Case
Case18-33678-sgj11
     18-33678-sgj11Doc
                   Doc241
                       219Filed
                          Filed12/20/18
                                12/18/18 Entered
                                         Entered12/20/18
                                                 12/18/1813:06:37
                                                         14:16:09 Page
                                                                  Page84
                                                                       17of
                                                                         of128
                                                                            57



 transaction, action, or event shall or may occur pursuant to the Plan is a day that is not a Business
 Day, then such transaction, action, or event shall instead occur on the next succeeding Business
 Day.

 D.     Governing Law

         Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy
 Code and Bankruptcy Rules) or unless otherwise specifically stated herein, the laws of the State
 of New York without giving effect to the principles of conflict of laws, shall govern the rights,
 obligations, construction, and implementation of the Plan and any agreements, documents,
 instruments, or contracts executed or entered into in connection with the Plan (except as otherwise
 set forth in those agreements, in which case the governing law of such agreement shall control);
 provided that corporate, partnership, or limited liability company governance matters relating to
 the Debtors or the Reorganized Debtors, as applicable, shall be governed by the laws of the state
 of incorporation or formation (as applicable) of the applicable Debtor or Reorganized Debtor.

 E.     Reference to Monetary Figures

       All references in the Plan to monetary figures shall refer to currency of the United States
 of America, unless otherwise expressly provided herein.

 F.     Reference to the Debtors or the Reorganized Debtors

         Except as otherwise specifically provided in the Plan to the contrary, references in the Plan
 to the Debtors or the Reorganized Debtors shall mean the Debtors and the Reorganized Debtors,
 as applicable, to the extent the context requires.

 G.     Consent Rights of the Restructuring Support Parties

         Notwithstanding anything herein to the contrary, any and all consent rights of the
 Restructuring Support Parties set forth in the Restructuring Support Agreement with respect to the
 form and substance of this Plan and the Plan Supplement, including any amendments,
 restatements, supplements, or other modifications to such documents, and any consents, waivers,
 or other deviations under or from any such documents, shall be incorporated herein by this
 reference and fully enforceable as if stated in full herein.

 H.     Controlling Document

         In the event of an inconsistency between the Plan, the Restructuring Support Agreement,
 the Disclosure Statement, or any other order (other than the Confirmation Order) referenced in the
 Plan (or any exhibits, schedules, appendices, supplements, or amendments to any of the foregoing,
 other than the Plan Supplement), the terms of the Plan shall control in all respects. In the event of
 an inconsistency between the Plan and the Plan Supplement, the terms of the relevant document
 in the Plan Supplement shall control (unless stated otherwise in such Plan Supplement document
 or in the Confirmation Order). In the event of an inconsistency between the Confirmation Order
 and the Plan, the Confirmation Order shall control.




 US 5868674
Case
Case18-33678-sgj11
     18-33678-sgj11Doc
                   Doc241
                       219Filed
                          Filed12/20/18
                                12/18/18 Entered
                                         Entered12/20/18
                                                 12/18/1813:06:37
                                                         14:16:09 Page
                                                                  Page85
                                                                       18of
                                                                         of128
                                                                            57



                                 ARTICLE II.
               ADMINISTRATIVE CLAIMS, PROFESSIONAL FEE CLAIMS,
                            AND PRIORITY CLAIMS

         In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims and
 Priority Tax Claims have not been classified and, thus, are excluded from the Classes of Claims
 and Interests set forth in Article III hereof.

 A.     Administrative Claims

          Except with respect to Administrative Claims that are Professional Fee Claims, and except
 to the extent that an Administrative Claim has already been paid during the Chapter 11 Cases or a
 holder of an Allowed Administrative Claim and the applicable Debtor(s) agree to less favorable
 treatment, each holder of an Allowed Administrative Claim shall be paid in full in Cash on the
 latest of: (a) on or as soon as reasonably practicable after the Effective Date if such Administrative
 Claim is Allowed as of the Effective Date; (b) on or as soon as reasonably practicable after the
 date such Administrative Claim is Allowed; and (c) the date such Allowed Administrative Claim
 becomes due and payable, or as soon thereafter as is reasonably practicable; provided that Allowed
 Administrative Claims that arise in the ordinary course of the Debtors’ businesses shall be paid in
 the ordinary course of business in accordance with the terms and subject to the conditions of any
 agreements governing, instruments evidencing, or other documents relating to such transactions.

         Except as otherwise provided in this Article II.A, requests for payment of Administrative
 Claims must be Filed and served on the Reorganized Debtors pursuant to the procedures specified
 in the Confirmation Order and the notice of entry of the Confirmation Order no later than the
 Administrative Claims Bar Date. Holders of Administrative Claims that are required to, but do
 not, File and serve a request for payment of such Administrative Claims by such dates shall be
 forever barred, estopped, and enjoined from asserting such Administrative Claims against the
 Debtors or their property and such Administrative Claims shall be deemed discharged as of the
 Effective Date. Objections to such requests, if any, must be Filed and served on the Reorganized
 Debtors and the requesting party no later than 60 days after the Effective Date or such other date
 fixed by the Court. Notwithstanding the foregoing, no request for payment of an Administrative
 Claim need be Filed with respect to an Administrative Claim previously Allowed.

 B.     Professional Compensation

        1.      Final Fee Applications

         All final requests for payment of Professional Fee Claims, including the Professional Fee
 Claims incurred during the period from the Petition Date through and including the Effective Date,
 shall be Filed and served on the Reorganized Debtors no later than 45 days after the Effective Date.
 Each such final request will be subject to approval by the Court after notice and a hearing in
 accordance with the procedures established by the Bankruptcy Code and prior orders of the Court
 in the Chapter 11 Cases, and once approved by the Court, shall be promptly paid from the
 Professional Fee Escrow Account up to its full Allowed amount. If the Professional Fee Escrow
 Account is insufficient to fund the full Allowed amounts of all Professional Fee Claims, remaining




 US 5868674
Case
Case18-33678-sgj11
     18-33678-sgj11Doc
                   Doc241
                       219Filed
                          Filed12/20/18
                                12/18/18 Entered
                                         Entered12/20/18
                                                 12/18/1813:06:37
                                                         14:16:09 Page
                                                                  Page86
                                                                       19of
                                                                         of128
                                                                            57



 unpaid Allowed Professional Fee Claims shall be promptly paid by the Reorganized Debtors
 without any further action or order of the Court.

      Except as otherwise provided in the Plan, Professionals shall be paid pursuant to the Interim
 Compensation Order.

        2.      Professional Fee Escrow Account

         On the Effective Date, the Reorganized Debtors shall establish and fund the Professional
 Fee Escrow Account with Cash equal to the Professional Fee Reserve Amount. The Professional
 Fee Escrow Account shall not be subject to any Lien and shall be maintained in trust solely for the
 benefit of the Professionals, including with respect to whom fees or expenses have been held back
 pursuant to the Interim Compensation Order. The funds in the Professional Fee Escrow Account
 shall not be considered property of the Estates or of the Reorganized Debtors. The amount of
 Professional Fee Claims owing to the Professionals shall be paid in Cash to such Professionals
 from the Professional Fee Escrow Account as soon as reasonably practicable after such
 Professional Fee Claims are Allowed by a Final Order. When all such Allowed amounts owing to
 Professionals have been paid in full, any remaining amount in the Professional Fee Escrow
 Account shall promptly be turned over to the Reorganized Debtors without any further action or
 order of the Court.

        3.      Professional Fee Reserve Amount

         Professionals shall reasonably estimate their unpaid Professional Fee Claims before and as
 of the Effective Date, and shall deliver such estimate to the Debtors and Taco Supremo in writing
 via email no later than five Business Days before the Effective Date, provided, however, that such
 estimate shall not be deemed to limit the amount of the fees and expenses that are the subject of
 the Professional’s final request for payment of Professional Fee Claims and Taco Supremo shall
 be entitled to contest the estimated amount of the Professional Fee Claims by initiating a contested
 matter in the Chapter 11 Cases on or before two (2) Business Days before the Effective Date, and
 the affected Professional and Taco Supremo shall consent to an emergency hearing before the
 Court in order to resolve the same. If a Professional does not timely provide an estimate, the
 Debtors or Reorganized Debtors may estimate the unpaid and unbilled fees and expenses of such
 Professional.

        4.      Post-Effective Date Fees and Expenses

         Except as otherwise specifically provided in the Plan, from and after the Effective Date,
 the Debtors or Reorganized Debtors shall, in the ordinary course of business and without any
 further notice or application to or action, order, or approval of the Court, pay in Cash the
 reasonable, actual, and documented legal, professional, or other fees and expenses related to
 implementation of the Plan and Consummation incurred on or after the Effective Date by the
 Professionals. Upon the Effective Date, any requirement that Professionals comply with sections
 327 through 331, 363, and 1103 of the Bankruptcy Code in seeking retention or compensation for
 services rendered after such date shall terminate, and the Debtors or Reorganized Debtors may
 employ and pay any Professional for fees and expenses incurred after the Effective Date in the
 ordinary course of business without any further notice to or action, order, or approval of the Court.



 US 5868674
Case
Case18-33678-sgj11
     18-33678-sgj11Doc
                   Doc241
                       219Filed
                          Filed12/20/18
                                12/18/18 Entered
                                         Entered12/20/18
                                                 12/18/1813:06:37
                                                         14:16:09 Page
                                                                  Page87
                                                                       20of
                                                                         of128
                                                                            57



 C.     DIP Facility Claims

         Notwithstanding anything to the contrary herein, on the Effective Date each holder of a
 DIP Facility Claim shall voluntarily receive, together with its recovery on account of its Allowed
 Prepetition Lender Secured Claim, the DIP Lender/Prepetition Lender Equity Distribution in
 exchange for and in full and final satisfaction, compromise, settlement, release, and discharge of
 its DIP Facility Claim.

 D.     Priority Tax Claims

         Except to the extent that a holder of an Allowed Priority Tax Claim agrees to a less
 favorable treatment, in full and final satisfaction, settlement, release, and discharge of and in
 exchange for each Allowed Priority Tax Claim, each holder of such Allowed Priority Tax Claim
 shall be treated in accordance with the terms set forth in sections 511 and 1129(a)(9)(C) of the
 Bankruptcy Code.

 E.     Statutory Fees

         All fees payable pursuant to 28 U.S.C. § 1930(a) shall be paid by the Debtors or
 Reorganized Debtors, as applicable, for each quarter (including any fraction thereof) until the
 Chapter 11 Cases are converted, dismissed or a final decree is issued, whichever occurs first. All
 such fees incurred by the Debtors prior to the Confirmation Date shall be paid on or before the
 Effective Date. The Reorganized Debtors shall continue to File quarterly-post confirmation
 operating reports in accordance with the U.S. Trustee’s Region 6 Guidelines for Debtors-in-
 Possession.

                               ARTICLE III.
          CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

 A.     Summary of Classification

         Claims and Interests, except for Administrative Claims, Professional Fee Claims, Cure
 Claims, DIP Facility Claims, and Priority Tax Claims, are classified in the Classes set forth in this
 Article III. A Claim or Interest is classified in a particular Class only to the extent that the Claim
 or Interest qualifies within the description of that Class and is classified in other Classes to the
 extent that any portion of the Claim or Interest qualifies within the description of such other
 Classes. A Claim or Interest also is classified in a particular Class for the purpose of receiving
 distributions pursuant to the Plan only to the extent that such Claim is an Allowed Claim in that
 Class and has not been paid, released, or otherwise satisfied prior to the Effective Date. The Plan
 constitutes a separate chapter 11 plan of reorganization for each Debtor and the classifications set
 forth in Classes 1 through 7 shall be deemed to apply to each Debtor. For all purposes under the
 Plan, each Class will contain sub-Classes for each of the Debtors (i.e., there will be seven Classes
 for each Debtor); provided that any Class that is vacant as to a particular Debtor will be treated in
 accordance with Article III.E below.

         The classification of Claims and Interests against each Debtor (as applicable) pursuant to
 the Plan is as follows:



 US 5868674
Case
Case18-33678-sgj11
     18-33678-sgj11Doc
                   Doc241
                       219Filed
                          Filed12/20/18
                                12/18/18 Entered
                                         Entered12/20/18
                                                 12/18/1813:06:37
                                                         14:16:09 Page
                                                                  Page88
                                                                       21of
                                                                         of128
                                                                            57



  Class        Claim or Interest                        Status                    Voting Rights
    1          Other Priority Claims                    Unimpaired                Presumed to Accept
      2        Other Secured Claims                     Unimpaired                Presumed to Accept
      3        Prepetition Lender Secured Claims        Impaired                  Entitled to Vote
      4        General Unsecured Claims                 Impaired                  Deemed to Reject
      5        Intercompany Claims                      Unimpaired/Impaired       Not Entitled to Vote
      6        Intercompany Interests                   Unimpaired/Impaired       Not Entitled to Vote
      7        TB Holdings Interests                    Impaired                  Deemed to Reject

 B.       Treatment of Claims and Interests

          1.        Class 1 – Other Priority Claims

                    a.     Classification: Class 1 consists of Other Priority Claims.

                    b.     Treatment: In full and final satisfaction, compromise, settlement, release,
                           and discharge of and in exchange for each Allowed Other Priority Claim,
                           each holder thereof shall receive (i) payment in full, in Cash, of the unpaid
                           portion of its Allowed Other Priority Claim or (ii) such other treatment as
                           may otherwise be agreed to by such holder, the Debtors, and Taco Supremo.

                    c.     Voting: Class 1 is Unimpaired under the Plan. Each holder of an Other
                           Priority Claim will be conclusively presumed to have accepted the Plan
                           pursuant to section 1126(f) of the Bankruptcy Code. Therefore, the holders
                           of Other Priority Claims will not be entitled to vote to accept or reject the
                           Plan.

          2.        Class 2 – Other Secured Claims

                    a.     Classification: Class 2 consists of Other Secured Claims.

                    b.     Treatment: Except to the extent that a holder of an Allowed Other Secured
                           Claim agrees to a less favorable treatment, in full and final satisfaction,
                           compromise, settlement, release, and discharge of and in exchange for its
                           Allowed Other Secured Claim, each such holder shall receive, at the
                           Debtors’ election, either (i) Cash equal to the full Allowed amount of its
                           Claim, (ii) Reinstatement of such holder’s Allowed Other Secured Claim,
                           (iii) the return or abandonment of the collateral securing such Allowed
                           Other Secured Claim to such holder, or (iv) such other treatment as may
                           otherwise be agreed to by such holder, the Debtors, and Taco Supremo.

                    c.     Voting: Class 2 is Unimpaired under the Plan. Each holder of an Other
                           Secured Claim will be conclusively presumed to have accepted the Plan
                           pursuant to section 1126(f) of the Bankruptcy Code. Therefore, the holders



 US 5868674
Case
Case18-33678-sgj11
     18-33678-sgj11Doc
                   Doc241
                       219Filed
                          Filed12/20/18
                                12/18/18 Entered
                                         Entered12/20/18
                                                 12/18/1813:06:37
                                                         14:16:09 Page
                                                                  Page89
                                                                       22of
                                                                         of128
                                                                            57



                     of Other Secured Claims will not be entitled to vote to accept or reject the
                     Plan.

        3.    Class 3 – Prepetition Lender Secured Claims

              a.     Classification: Class 3 consists of the Prepetition Lender Secured Claims.

              b.     Allowance: On the Effective Date, the Prepetition Lender Claims shall be
                     deemed Allowed in the aggregate principal amount of $130,912,500 plus
                     any accrued interest, fees, and costs under the Prepetition Credit Agreement
                     as of the Petition Date.

              c.     Treatment: On the Effective Date, each holder of an Allowed Prepetition
                     Lender Secured Claim shall receive, together with its recovery on account
                     of the DIP Facility Claims, the DIP Lender/Prepetition Lender Equity
                     Distribution in exchange for and in full and final satisfaction, compromise,
                     settlement, release, and discharge of its Prepetition Lender Secured Claim
                     and any Secured Lender Adequate Protection Claim.

              d.     Voting: Class 3 is Impaired under the Plan. Holders of Prepetition Lender
                     Secured Claims will be entitled to vote to accept or reject the Plan.

        4.    Class 4 ─ General Unsecured Claims

              a.     Classification: Class 4 consists of all Allowed General Unsecured Claims.

              b.     Treatment: Each Holder of an Allowed General Unsecured Claim shall be
                     eligible to receive its Pro Rata share of the GUC Cash Pool in accordance
                     with the Committee settlement described in Article IV.O of the Plan.

              c.     Voting: Class 4 is Impaired and Holders of Class 4 General Unsecured
                     Claims are conclusively deemed to have rejected the Plan pursuant to
                     section 1126(g) of the Bankruptcy Code. Therefore, Holders of Class 4
                     General Unsecured Claims are not entitled to vote to accept or reject the
                     Plan.

        5.    Class 5 ─ Intercompany Claims

              a.     Classification: Class 5 consists of all Intercompany Claims.

              b.     Treatment: Intercompany Claims shall be Reinstated as of the Effective
                     Date or, at the Reorganized Debtors’ option, with the consent of Taco
                     Supremo, shall be cancelled. No distribution shall be made on account of
                     any Intercompany Claims other than in the ordinary course of business of
                     the Reorganized Debtors, as applicable.

              c.     Voting: Intercompany Claims are either Unimpaired, in which case the
                     holders of such Intercompany Claims are conclusively presumed to have


 US 5868674
Case
Case18-33678-sgj11
     18-33678-sgj11Doc
                   Doc241
                       219Filed
                          Filed12/20/18
                                12/18/18 Entered
                                         Entered12/20/18
                                                 12/18/1813:06:37
                                                         14:16:09 Page
                                                                  Page90
                                                                       23of
                                                                         of128
                                                                            57



                     accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code, or
                     Impaired and not receiving any distribution under the Plan, in which case
                     the holders of such Intercompany Claims are deemed to have rejected the
                     Plan pursuant to section 1126(g) of the Bankruptcy Code. Therefore, each
                     holder of an Intercompany Claim will not be entitled to vote to accept or
                     reject the Plan.

        6.    Class 6 ─ Intercompany Interests

              a.     Classification: Class 6 consists of all Intercompany Interests.

              b.     Treatment: Intercompany Interests shall be Reinstated as of the Effective
                     Date or, at the Reorganized Debtors’ option, with the consent of Taco
                     Supremo, shall be cancelled. No distribution shall be made on account of
                     any Intercompany Interests.

                     To the extent Intercompany Interests are Reinstated under the Plan, such
                     Reinstatement is solely for the purposes of administrative convenience, for
                     the ultimate benefit of the holders of the Reorganized Taco Bueno Equity,
                     and in exchange for the Debtors’ and Reorganized Debtors’ agreement
                     under the Plan to make certain distributions to the holders of Allowed
                     Claims. For the avoidance of doubt: (i) to the extent Reinstated pursuant to
                     the Plan, on and after the Effective Date, all Intercompany Interests shall
                     continue to be owned by the Reorganized Debtor that corresponds to the
                     Debtor that owned such Intercompany Interests prior to the Effective Date;
                     and (ii) except as set forth in the Description of the Transaction Steps and
                     in Class 7, no Interests in a Debtor, or Affiliate of a Debtor, held by a Non-
                     Debtor Affiliate of a Debtor will be affected by the Plan.

              c.     Voting: Intercompany Interests are either Unimpaired, in which case the
                     holders of such Intercompany Interests conclusively are presumed to have
                     accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code, or
                     Impaired, in which case the holders of such Intercompany Interests are
                     deemed to have rejected the Plan pursuant to section 1126(g) of the
                     Bankruptcy Code. Therefore, each holder of an Intercompany Interest will
                     not be entitled to vote to accept or reject the Plan.

        7.    Class 7 – TB Holdings Interests

              a.     Classification: Class 7 consists of all TB Holdings Interests.

              b.     Treatment: On the Effective Date, all TB Holdings Interests shall be
                     cancelled, released, discharged, and extinguished. Holders of TB Holdings
                     Interests shall not receive any distribution on account of such Interests.

              c.     Voting: TB Holdings Interests are Impaired under the Plan. Each holder of
                     a TB Holdings Interest will be conclusively deemed to have rejected the
                     Plan pursuant to section 1126(g) of the Bankruptcy Code. Therefore, each


 US 5868674
Case
Case18-33678-sgj11
     18-33678-sgj11Doc
                   Doc241
                       219Filed
                          Filed12/20/18
                                12/18/18 Entered
                                         Entered12/20/18
                                                 12/18/1813:06:37
                                                         14:16:09 Page
                                                                  Page91
                                                                       24of
                                                                         of128
                                                                            57



                        holder of TB Holdings Interests will not be entitled to vote to accept or
                        reject the Plan.

 C.     Special Provision Governing Unimpaired Claims

         Nothing under the Plan shall affect the Debtors’ or the Reorganized Debtors’ rights in
 respect of any Unimpaired Claims, including all rights in respect of legal and equitable defenses
 to or setoffs or recoupment against any such Unimpaired Claims.

 D.     Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code

         The Debtors reserve the right to seek Confirmation of the Plan pursuant to section 1129(b)
 of the Bankruptcy Code with respect to any rejecting Class of Claims or Interests, and the filing
 of the Plan shall constitute a motion for such relief.

 E.     Elimination of Vacant Classes

        Any Class of Claims that does not contain an Allowed Claim or a Claim temporarily
 Allowed by the Court for voting purposes as of the date of the Confirmation Hearing shall be
 deemed eliminated from the Plan for purposes of voting to accept or reject the Plan and for
 purposes of determining acceptance or rejection of the Plan by such Class pursuant to section
 1129(a)(8) of the Bankruptcy Code.

 F.     Subordinated Claims

         Except as may be the result of the settlement described in Article VIII.A of the Plan, the
 allowance, classification, and treatment of all Claims and Interests and the respective distributions
 and treatments under the Plan take into account and conform to the relative priority and rights of
 the Claims and Interests in each Class in connection with any contractual, legal, and equitable
 subordination rights relating thereto, whether arising under general principles of equitable
 subordination, section 510(b) of the Bankruptcy Code, or otherwise. Pursuant to section 510 of
 the Bankruptcy Code, the Debtors or Reorganized Debtors reserve the right to reclassify any Claim
 or Interest in accordance with any contractual, legal, or equitable subordination relating thereto.

                                   ARTICLE IV.
                      MEANS FOR IMPLEMENTATION OF THE PLAN

 A.     Restructuring Transactions

         On the Effective Date, or as soon as reasonably practicable thereafter, with the consent of
 Taco Supremo, such consent not to be unreasonably withheld, the Reorganized Debtors shall
 undertake the Restructuring Transactions, including: (1) the execution and delivery of any
 appropriate agreements or other documents of merger, consolidation, restructuring, conversion,
 disposition, sale, transfer, dissolution, or liquidation containing terms that are consistent with the
 terms of the Plan, and that satisfy the requirements of applicable law and any other terms to which
 the applicable Entities may agree; (2) the execution and delivery of appropriate instruments of
 transfer, assignment, assumption, or delegation of any asset, property, right, liability, debt, or
 obligation on terms consistent with the terms of the Plan; (3) the filing of appropriate certificates


 US 5868674
Case
Case18-33678-sgj11
     18-33678-sgj11Doc
                   Doc241
                       219Filed
                          Filed12/20/18
                                12/18/18 Entered
                                         Entered12/20/18
                                                 12/18/1813:06:37
                                                         14:16:09 Page
                                                                  Page92
                                                                       25of
                                                                         of128
                                                                            57



 or articles of incorporation, reincorporation, merger, consolidation, conversion, or dissolution
 pursuant to applicable state law; (4) the issuance of securities, including the New Common Stock,
 which shall be authorized and approved in all respects in each case without further action being
 required under applicable law, regulation, order, or rule; (5) the execution and delivery of
 Definitive Documentation not otherwise included in the foregoing, if applicable; and (6) all other
 actions that the Debtors determine, in consultation with Taco Supremo, to be necessary or
 appropriate, including making filings or recordings that may be required by applicable law.

 B.     Corporate Action

          Upon the Effective Date, all actions (whether to occur before, on, or after the Effective
 Date) contemplated by the Plan shall be deemed authorized and approved by the Court in all
 respects. Upon the Effective Date, all matters provided for in the Plan involving the corporate
 structure of the Reorganized Debtors, and any corporate action required by the Debtors or the
 Reorganized Debtors in connection with the Plan (including any items listed in the first sentence
 of this paragraph) shall be deemed to have occurred and shall be in effect, without any requirement
 of further action by the security holders, directors, managers, or officers of the Debtors or the
 Reorganized Debtors, as applicable. On or (as applicable) before the Effective Date, the
 appropriate officers or managers of the Debtors or the Reorganized Debtors shall be authorized
 and directed to issue, execute, and deliver the agreements, documents, securities, and instruments
 contemplated by the Plan (or necessary or desirable to effectuate the transactions contemplated by
 the Plan) in the name of and on behalf of the Reorganized Debtors and any and all other
 agreements, documents, securities, and instruments relating to the foregoing, to the extent not
 previously authorized by the Court. The authorizations and approvals contemplated by this Article
 IV.B shall be effective notwithstanding any requirements under non-bankruptcy law.

 C.     Sources of Consideration for Plan Distributions

        The Reorganized Debtors shall fund distributions under the Plan as follows:

        1.      Cash on Hand

         All Cash necessary for the Reorganized Debtors to make payments required pursuant to
 the Plan will be funded with Cash on hand, including Cash from operations and the proceeds of
 the DIP Facility. Cash payments to be made pursuant to the Plan will be made by the Reorganized
 Debtors. The Reorganized Debtors will be entitled to transfer funds between and among
 themselves as they determine to be necessary or appropriate to enable the Reorganized Debtors to
 satisfy their obligations under the Plan. Except as set forth herein, any changes in intercompany
 account balances resulting from such transfers will be accounted for and settled in accordance with
 the Debtors’ historical intercompany account settlement practices and will not violate the terms of
 the Plan.

        2.      Issuance and Distribution of New Common Stock

         On the Effective Date, Reorganized Taco Bueno shall be authorized to and shall issue the
 New Common Stock in accordance with the terms of the Plan without the need for any further
 corporate action. All of the New Common Stock, when so issued, shall be duly authorized, validly
 issued, fully paid, and non-assessable. Each distribution and issuance of the New Common Stock


 US 5868674
Case
Case18-33678-sgj11
     18-33678-sgj11Doc
                   Doc241
                       219Filed
                          Filed12/20/18
                                12/18/18 Entered
                                         Entered12/20/18
                                                 12/18/1813:06:37
                                                         14:16:09 Page
                                                                  Page93
                                                                       26of
                                                                         of128
                                                                            57



 under the Plan shall be governed by the terms and conditions set forth in the Plan applicable to
 such distribution or issuance and by the terms and conditions of the instruments evidencing or
 relating to such distribution or issuance, which terms and conditions shall bind each Entity
 receiving such distribution or issuance.

 D.     Continued Corporate Existence

         Except as otherwise provided in the Plan, the Plan Supplement (including the Description
 of the Transaction Steps), or any agreement, instrument, or other document incorporated in the
 Plan or the Plan Supplement, on the Effective Date, each Debtor shall continue to exist after the
 Effective Date as a separate corporation, limited liability company, partnership, or other form of
 entity, as the case may be, with all the powers of a corporation, limited liability company,
 partnership, or other form of entity, as the case may be, pursuant to the New Organizational
 Documents.

         On or after the Effective Date, without prejudice to the rights of any party to a contract or
 other agreement with any Reorganized Debtor, each Reorganized Debtor may, in its sole
 discretion, take such action as permitted by applicable law and the New Organizational
 Documents, as such Reorganized Debtor may determine is reasonable and appropriate, including,
 without limitation, causing: (i) a Reorganized Debtor to be merged into another Reorganized
 Debtor or an affiliate of a Reorganized Debtor; (ii) a Reorganized Debtor to be dissolved; (iii) the
 legal name of a Reorganized Debtor to be changed; or (iv) the closure of a Reorganized Debtor’s
 Chapter 11 Case on the Effective Date or any time thereafter, and such action and documents are
 deemed to require no further action or approval (other than any requisite filings required under the
 applicable state, provincial, and federal or foreign law).

 E.     Vesting of Assets in the Reorganized Debtors

         Except as otherwise provided in the Plan, the Plan Supplement (including the Description
 of the Transaction Steps), or any agreement, instrument, or other document incorporated in the
 Plan or the Plan Supplement (including the Description of the Transaction Steps), on the Effective
 Date, all property in each Estate, including all Causes of Action, and any property acquired by any
 of the Debtors shall vest in each applicable Reorganized Debtor, free and clear of all Liens, Claims,
 charges, or other encumbrances. On and after the Effective Date, except as otherwise provided in
 the Plan, each Reorganized Debtor may operate its business and may use, acquire, or dispose of
 property, and compromise or settle any Claims, Interests, or Causes of Action without supervision
 or approval by the Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules.

          Except as otherwise provided for in the Plan, any holder of a Secured Claim, or any agent
 for such holder that has filed or recorded publicly any Liens and/or security interests to secure such
 holder’s Secured Claim, as soon as practicable on or after the Effective Date, such holder (or the
 agent for such holder) shall take any and all steps requested by the Debtors or the Reorganized
 Debtors that are necessary to cancel and/or extinguish such Liens and/or security interests. After
 the Effective Date, the Reorganized Debtors may present Court order(s) or assignment(s) suitable
 for filing in the records of every county or governmental agency where the property vested in
 accordance with the foregoing paragraph is or was located, which provide that such property is
 conveyed to and vested in the Reorganized Debtors. The Court order(s) or assignment(s) may


 US 5868674
Case
Case18-33678-sgj11
     18-33678-sgj11Doc
                   Doc241
                       219Filed
                          Filed12/20/18
                                12/18/18 Entered
                                         Entered12/20/18
                                                 12/18/1813:06:37
                                                         14:16:09 Page
                                                                  Page94
                                                                       27of
                                                                         of128
                                                                            57



 designate all Liens, Claims, encumbrances, or other interests which appear of record and/or from
 which the property is being transferred, assigned and/or vested free and clear of. The Plan shall
 be conclusively deemed to be adequate notice that such Lien, Claim, encumbrance, or other interest
 is being extinguished and no notice, other than by this Plan, shall be given prior to the presentation
 of such Court order(s) or assignment(s). Any Person having a Lien, Claim, encumbrance, or other
 interest against any of the property vested in accordance with the foregoing paragraph shall be
 conclusively deemed to have consented to the transfer, assignment and vesting of such property to
 or in the Reorganized Debtors free and clear of all Liens, Claims, charges or other encumbrances
 by failing to object to confirmation of the Plan, except as otherwise provided in the Plan.

 F.     Cancellation of Existing Securities and Agreements

          Except as otherwise provided in the Plan, on the Effective Date: (1) the obligations of the
 Debtors under the Prepetition Credit Agreement, all TB Holdings Interests, and each certificate,
 share, note, bond, indenture, purchase right, option, warrant, or other instrument, agreement, or
 document, directly or indirectly, evidencing or creating any indebtedness or obligation of or
 ownership interest in the Debtors or giving rise to any Claim or Interest shall be cancelled or
 extinguished and the Debtors and the Reorganized Debtors shall not have any continuing
 obligations thereunder; and (2) the obligations of the Debtors pursuant, relating, or pertaining to
 any agreements, indentures, certificates of designation, bylaws, or certificate or articles of
 incorporation or similar documents governing the shares, certificates, notes, bonds, purchase
 rights, options, warrants, or other instruments or documents evidencing or creating any
 indebtedness or obligation of the Debtors shall be released and discharged; provided that
 notwithstanding the releases set forth in Article VIII.F of the Plan, Confirmation or the occurrence
 of the Effective Date, any such agreement that governs the rights of the holder of a Claim or Interest
 shall continue in effect solely for purposes of enabling holders of Allowed Claims and Allowed
 Interests to receive distributions under the Plan as provided herein; provided, further, that nothing
 in this section shall effectuate a cancellation of any New Common Stock (if issued), Intercompany
 Interests, Intercompany Claims, or Indemnification Obligations.

         Notwithstanding the foregoing, any provision in any document, instrument, lease, or other
 agreement that causes or effectuates, or purports to cause or effectuate, a default, termination,
 waiver, or other forfeiture of, or by, a Debtor or its interests, as a result of the cancellations,
 terminations, satisfaction, releases, or discharges provided for in this Article IV.F shall be deemed
 null and void and shall be of no force and effect. Nothing contained herein shall be deemed to
 cancel, terminate, release, or discharge the obligation of a Debtor or any of its counterparties under
 any Executory Contract or Unexpired Lease to the extent such executory contract or unexpired
 lease has been assumed by such Debtor or Reorganized Debtor, as applicable, pursuant to the Plan
 or a Final Order of the Court.

 G.     New Organizational Documents

        To the extent required under the Plan or applicable non-bankruptcy law, the Reorganized
 Debtors will, on or as soon as practicable after the Effective Date, file their respective New
 Organizational Documents, as applicable, with the applicable Secretaries of State and/or other
 applicable authorities in their respective states, provinces, or countries of incorporation or
 organization in accordance with the corporate laws of the respective states, provinces, or countries


 US 5868674
Case
Case18-33678-sgj11
     18-33678-sgj11Doc
                   Doc241
                       219Filed
                          Filed12/20/18
                                12/18/18 Entered
                                         Entered12/20/18
                                                 12/18/1813:06:37
                                                         14:16:09 Page
                                                                  Page95
                                                                       28of
                                                                         of128
                                                                            57



 of incorporation or organization. Pursuant to section 1123(a)(6) of the Bankruptcy Code, the New
 Organizational Documents of the Reorganized Debtors will prohibit the issuance of non-voting
 equity securities and will comply with all other applicable provisions of section 1123(a)(6) of the
 Bankruptcy Code regarding the distribution of power among, and dividends to be paid to, different
 classes of voting securities. After the Effective Date, the Reorganized Debtors may amend and
 restate their respective New Organizational Documents and other constituent documents, as
 permitted by the laws of their respective states, provinces, or countries of incorporation and their
 respective New Organizational Documents. On the Effective Date, the New Organizational
 Documents, as expressly approved by Taco Supremo, substantially in the forms set forth in the
 Plan Supplement, shall be deemed to be valid, binding, and enforceable in accordance with their
 terms and provisions.

 H.     Directors and Officers of the Reorganized Debtors

         As of the Effective Date, the term of the current members of the board of directors of the
 Debtors shall expire automatically, and the New Boards and the officers of each of the Reorganized
 Debtors shall be appointed in accordance with this Plan, the New Organizational Documents, and
 the other constituent documents of each Reorganized Debtor. Pursuant to section 1129(a)(5) of
 the Bankruptcy Code, the Debtors will, to the extent known, disclose in advance of the
 Confirmation Hearing the identity and affiliations of any Person proposed to serve on the initial
 New Board. To the extent any such director or officer is an “insider” as defined in section 101(31)
 of the Bankruptcy Code, the nature of any compensation to be paid to such director or officer will
 also be disclosed. Each such director and officer shall serve from and after the Effective Date
 pursuant to the terms of the New Organizational Documents and other constituent documents of
 the Reorganized Debtors.

 I.     Effectuating Documents; Further Transactions

          On and after the Effective Date, the Reorganized Debtors, the Reorganized Debtors’
 officers, and the members of the New Boards, are authorized to and may issue, execute, deliver,
 file, or record such contracts, Securities, instruments, releases, and other agreements or documents
 and take such actions as may be necessary or appropriate to effectuate, implement, and further
 evidence the terms and conditions of the Plan and any Securities issued pursuant to the Plan,
 including the New Common Stock, in the name of and on behalf of Reorganized Taco Bueno or
 the other Reorganized Debtors, without the need for any approvals, authorization, or consents
 except those expressly required pursuant to the Plan.

 J.     Exemption from Certain Taxes and Fees

         Pursuant to, and to the fullest extent permitted by, section 1146(a) of the Bankruptcy Code,
 any issuance, transfer, or exchange of a Security (including, without limitation, of the New
 Common Stock) or transfer of property, in each case, pursuant to, in contemplation of, or in
 connection with, the Plan shall not be subject to any document recording tax, stamp tax,
 conveyance fee, intangibles or similar tax, mortgage tax, stamp act, real estate transfer tax, sale or
 use tax, mortgage recording tax, or other similar tax or governmental assessment, and upon entry
 of the Confirmation Order, the appropriate state or local governmental officials or agents shall
 forgo the collection of any such tax or governmental assessment and accept for filing and


 US 5868674
Case
Case18-33678-sgj11
     18-33678-sgj11Doc
                   Doc241
                       219Filed
                          Filed12/20/18
                                12/18/18 Entered
                                         Entered12/20/18
                                                 12/18/1813:06:37
                                                         14:16:09 Page
                                                                  Page96
                                                                       29of
                                                                         of128
                                                                            57



 recordation any instruments of transfer or other relevant documents without the payment of any
 such tax, recordation fee, or governmental assessment.

 K.     Exemption from Registration Requirements

          The offering, issuance, and distribution of the New Common Stock pursuant to the Plan
 shall be exempt, pursuant to section 1145 of the Bankruptcy Code, without any further act or action
 by any Entity, from registration under (a) the Securities Act and all rules and regulations
 promulgated thereunder and (b) any applicable U.S. state or local law requiring registration for the
 offer, issuance, or distribution of securities. Pursuant to section 1145 of the Bankruptcy Code, the
 New Common Stock issued under the Plan will be freely transferable by the recipients thereof,
 subject to: (a) the provisions of section 1145(b)(1) of the Bankruptcy Code relating to the
 definition of an underwriter in section 2(a)(11) of the Securities Act, and compliance with any
 applicable state or foreign securities laws, if any, and the rules and regulations of the United States
 Securities and Exchange Commission, if any, applicable at the time of any future transfer of such
 Securities or instruments; (b) the restrictions, if any, on the transferability of such securities or
 instruments, including, any restrictions on the transferability under the terms of the New
 Organizational Documents; and (c) any other applicable regulatory approval.

 L.     Preservation of Causes of Action

         In accordance with section 1123(b) of the Bankruptcy Code, but subject in all respects to
 Article VIII, the Reorganized Debtors shall retain and may enforce all rights to commence and
 pursue, as appropriate, any and all Causes of Action, whether arising before or after the Petition
 Date, including any actions specifically enumerated in the List of Retained Causes of Action, and
 such rights to commence, prosecute, or settle such Causes of Action shall be preserved
 notwithstanding the occurrence of the Effective Date. The Reorganized Debtors may pursue such
 Causes of Action, as appropriate, in accordance with the best interests of the Reorganized Debtors.
 No Entity may rely on the absence of a specific reference in the Plan, the Plan Supplement,
 or the Disclosure Statement to any Causes of Action against it as any indication that the
 Debtors or the Reorganized Debtors will not pursue any and all available Causes of Action
 against it. The Debtors or the Reorganized Debtors, as applicable, expressly reserve all
 rights to prosecute any and all Causes of Action against any Entity, except as otherwise
 expressly provided in the Plan. Unless any Causes of Action against an Entity are expressly
 waived, relinquished, exculpated, released, compromised, or settled in the Plan or a Court order,
 including, pursuant to Article VIII hereof, the Debtors or Reorganized Debtors, as applicable,
 expressly reserve all Causes of Action, for later adjudication, and, therefore, no preclusion
 doctrine, including the doctrines of res judicata, collateral estoppel, issue preclusion, claim
 preclusion, estoppel (judicial, equitable, or otherwise), or laches, shall apply to such Causes of
 Action upon, after, or as a consequence of the Confirmation or Consummation. For the avoidance
 of doubt, in no instance will any Cause of Action preserved pursuant to this Article IV.L include
 any claim or Cause of Action with respect to, or against, a Released Party.

        In accordance with section 1123(b)(3) of the Bankruptcy Code, except as otherwise
 provided herein, any Causes of Action that a Debtor may hold against any Entity shall vest in the
 applicable Reorganized Debtor. The applicable Reorganized Debtors, through their authorized
 agents or representatives, shall retain and may exclusively enforce any and all such Causes of


 US 5868674
Case
Case18-33678-sgj11
     18-33678-sgj11Doc
                   Doc241
                       219Filed
                          Filed12/20/18
                                12/18/18 Entered
                                         Entered12/20/18
                                                 12/18/1813:06:37
                                                         14:16:09 Page
                                                                  Page97
                                                                       30of
                                                                         of128
                                                                            57



 Action. The Reorganized Debtors shall have the exclusive right, authority, and discretion to
 determine and to initiate, file, prosecute, enforce, abandon, settle, compromise, release, withdraw,
 or litigate to judgment any such Causes of Action, and to decline to do any of the foregoing without
 the consent or approval of any third party or further notice to or action, order, or approval of the
 Court. Notwithstanding to the foregoing, the Debtors shall retain and release all Avoidance
 Actions. For the avoidance of doubt, the Avoidance Actions shall be released and waived on the
 Effective Date by the Debtors and shall not vest in the Reorganized Debtors, and the Debtors and
 the Plan Administrator shall not pursue or prosecute any Avoidance Actions; provided, however,
 that notwithstanding anything to the contrary, neither the Debtors nor the Plan Administrator shall
 waive Avoidance Actions as a defense to any General Unsecured Claims asserted against the
 Debtors, their Estates, or the Reorganized Debtors, pursuant to section 502(d) of the Bankruptcy
 Code.

 M.       Director and Officer Liability Insurance

         Notwithstanding anything in the Plan to the contrary, effective as of the Effective Date, the
 Reorganized Debtors shall be deemed to have assumed all D&O Liability Insurance Policies
 (including tail coverage liability insurance) pursuant to section 365(a) of the Bankruptcy Code to
 the extent such D&O Liability Insurance Policies are found to be Executory Contracts. 2 Entry of
 the Confirmation Order will constitute the Court’s approval of the Reorganized Debtors’
 assumption of each such D&O Liability Insurance Policies, to the extent they are Executory
 Contracts. Notwithstanding anything to the contrary contained in the Plan, Confirmation of the
 Plan shall not discharge, impair, or otherwise modify any indemnity obligations assumed by the
 foregoing assumption of the D&O Liability Insurance Policies, and each such indemnity obligation
 will be deemed and treated as an Executory Contract that has been assumed by the Reorganized
 Debtors under the Plan as to which no Proof of Claim need be Filed, and shall survive the Effective
 Date.

 N.       Retiree Benefits

          Pursuant to section 1129(a)(13) of the Bankruptcy Code, on and after the Effective Date,
 all retiree benefits (as that term is defined in section 1114 of the Bankruptcy Code), if any, shall
 continue to be paid in accordance with applicable law.

 O.       Committee Settlement and GUC Cash Pool

         No later than two (2) Business Days prior to the Effective Date, the Debtors shall establish
 the GUC Cash Pool Account and shall fund such account on the Effective Date with $900,000 in
 Cash to (i) fund a distribution to holders of Allowed General Unsecured Claims in Class 4 who
 opt in to the releases in accordance with the Opt-In Procedures, attached as Exhibit G to the Plan
 Supplement, and (ii) pay the reasonable and documented fees and expenses of the Plan
 Administrator. Holders of Allowed General Unsecured Claims in Class 4 shall receive their Pro
 Rata distribution on the applicable distribution date as calculated by taking into account the
 aggregate Allowed General Unsecured Claims in dollar amount that opt-in to the releases in
 2
      The Debtors anticipate that the Reorganized Debtors shall have no premium or similar costs associated with such
      assumed policies because the premiums have been prepaid.



 US 5868674
Case
Case18-33678-sgj11
     18-33678-sgj11Doc
                   Doc241
                       219Filed
                          Filed12/20/18
                                12/18/18 Entered
                                         Entered12/20/18
                                                 12/18/1813:06:37
                                                         14:16:09 Page
                                                                  Page98
                                                                       31of
                                                                         of128
                                                                            57



 accordance with the Opt-In Procedures and after taking into account the Plan Administrator’s fees
 and expenses as outlined in section (ii) of the above sentence. For the avoidance of doubt, the
 costs and expenses associated with mailing the Opt-In Procedures to holders of General Unsecured
 Claims shall be paid by the Debtors’ Estates and not the GUC Cash Pool.

         Any holder of an Allowed General Unsecured Claim who does not timely opt-in to the
 release in accordance with the Opt-In Procedures shall not be entitled to any distribution from the
 GUC Cash Pool. Additionally, and for the avoidance of doubt, Allowed General Unsecured
 Claims shall not include the Prepetition Lender Deficiency Claim, the TPG Claim, or the
 Employee Claims, and such Claims shall not be entitled to any distribution from the GUC Cash
 Pool, and the holders of the Prepetition Lender Deficiency Claim, the TPG Claim, and the
 Employee Claims shall be deemed to waive any right to any such distribution on account of such
 Claims without any further action on the Effective Date. Notwithstanding the foregoing or
 anything else in the Plan to the contrary, and for the avoidance of doubt, each holder of an
 Employee Claim and TPG Growth III Management, LLC and its Affiliates shall each retain any
 and all of their respective rights and Claims under Article IV. M. and Article V. D. of the Plan.

 P.     Plan Administrator

         Upon the Effective Date, the Plan Administrator shall be appointed to reconcile General
 Unsecured Claims, effectuate distributions on account thereof from the GUC Cash Pool, and
 conduct all related services. The Plan Administrator shall have all the rights and powers to
 implement the provisions of the Plan pertaining to the Plan Administrator, including the right to
 (a) make distributions from the GUC Cash Pool as contemplated in the Plan, (b) establish and
 administer any necessary reserves from the GUC Cash Pool for Disputed Claims that may be
 required; and (c) object to Disputed Claims and prosecute, settle, compromise, withdraw or resolve
 in any manner approved by the Bankruptcy Court such Disputed Claims. The Plan Administrator
 shall not be required to give any bond or surety or other security for the performance of its duties
 unless otherwise ordered by the Court.

         For the avoidance of doubt, the Plan Administrator shall have no obligation to object to or
 dispute (or expend funds to object to or dispute) any Claim where, in the Plan Administrator’s sole
 judgment, the cost of such objection or dispute is not warranted in light of the potential incremental
 benefit to the remaining holders of Allowed General Unsecured Claims. The reasonable costs and
 expenses incurred by the Plan Administrator in performing the duties set forth in the Plan shall be
 paid solely from the GUC Cash Pool. The Reorganized Debtors shall provide the Plan
 Administrator with reasonable access to all relevant books and records so as to enable the Plan
 Administrator to carry out its duties.

                            ARTICLE V.
       TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 A.     Assumption and Rejection of Executory Contracts and Unexpired Leases

         On the Effective Date, except as otherwise provided herein or in any contract, instrument,
 release, or other agreement or document entered into in connection with the Plan, the Plan shall
 serve as a motion under sections 365 and 1123(b)(2) of the Bankruptcy Code to reject Executory



 US 5868674
Case
Case18-33678-sgj11
     18-33678-sgj11Doc
                   Doc241
                       219Filed
                          Filed12/20/18
                                12/18/18 Entered
                                         Entered12/20/18
                                                 12/18/1813:06:37
                                                         14:16:09 Page
                                                                  Page99
                                                                       32of
                                                                         of128
                                                                            57



 Contracts and Unexpired Leases, and all Executory Contracts or Unexpired Leases shall be
 rejected by the Reorganized Debtors in accordance with the provisions and requirements of
 sections 365 and 1123 of the Bankruptcy Code without the need for any further notice to or action,
 order, or approval of the Court, other than: (1) those that are identified on the Schedule of Assumed
 Executory Contracts and Unexpired Leases; or (2) those that have been previously rejected by a
 Final Order, in each case, subject to the consent of Taco Supremo.

         Entry of the Confirmation Order shall constitute the Court’s order approving the
 assumptions or rejections, as applicable, of Executory Contracts or Unexpired Leases as set forth
 in the Plan or the Schedule of Assumed Executory Contracts and Unexpired Leases, pursuant to
 sections 365(a) and 1123 of the Bankruptcy Code. Unless otherwise indicated, assumptions or
 rejections of Executory Contracts and Unexpired Leases pursuant to the Plan are effective as of
 the Effective Date. Each Executory Contract or Unexpired Lease assumed pursuant to the Plan
 but not assigned to a third party before the Effective Date shall re-vest in and be fully enforceable
 by the applicable Reorganized Debtor in accordance with its terms, except as such terms may have
 been modified by the provisions of the Plan or any order of the Court. Any motions to assume
 Executory Contracts or Unexpired Leases pending on the Effective Date shall be subject to
 approval by the Court on or after the Effective Date. Notwithstanding anything to the contrary in
 the Plan, the Debtors reserve the right to, with the consent of Taco Supremo, alter, amend, modify,
 or supplement the Schedule of Assumed Executory Contracts and Unexpired Leases at any time
 prior to the Effective Date on no less than three (3) days’ notice to the applicable non-Debtor
 counterparties.

 B.     Claims Based on Rejection of Executory Contracts or Unexpired Leases

         Proofs of Claim with respect to Claims arising from the rejection of Executory Contracts
 or Unexpired Leases, if any, must be Filed with the Court within 30 days after the date of entry of
 an order of the Court (including the Confirmation Order) approving such rejection. Any Claims
 arising from the rejection of an Executory Contract or Unexpired Lease that are not Filed
 within such time will be automatically Disallowed, forever barred from assertion, and shall
 not be enforceable against, as applicable, the Debtors, the Reorganized Debtors, the Estates,
 or property of the foregoing parties, without the need for any objection by the Debtors or
 the Reorganized Debtors or further notice to, or action, order, or approval of the Court or
 any other Entity, and any Claim arising out of the rejection of the Executory Contract or
 Unexpired Lease shall be deemed fully satisfied, released, and discharged, notwithstanding
 anything in any Proof of Claim to the contrary. Claims arising from or related to the rejection
 of an Executory Contract or Unexpired Lease shall be classified as General Unsecured Claims and
 shall be treated in accordance with Article III of the Plan.

 C.     Cure of Defaults and Objections for Assumed Executory Contracts and Unexpired Leases

         The Debtors or the Reorganized Debtors, as applicable, shall pay Cure Claims, if any, on
 the Effective Date or as soon as reasonably practicable thereafter. Unless otherwise agreed upon
 in writing by the parties to the applicable Executory Contract or Unexpired Lease, all requests for
 payment of Cure Claims that differ from the amounts paid or proposed to be paid by the Debtors
 or the Reorganized Debtors to a counterparty must be filed and served on the Reorganized Debtors
 on or before 30 days after the Effective Date. If such Cure Claim dispute is not resolved within 7


 US 5868674
Case
 Case18-33678-sgj11
      18-33678-sgj11Doc
                     Doc241
                         219Filed
                             Filed12/20/18
                                   12/18/18 Entered
                                             Entered12/20/18
                                                     12/18/1813:06:37
                                                              14:16:09 Page
                                                                        Page100
                                                                             33 of 57
                                                                                   128



  days of the Reorganized Debtors’ receiving such Cure Claim dispute, the counterparty to the
  applicable assumed Executory Contract or Unexpired Lease shall timely file an objection with the
  Court within 7 days. Any such request and/or objection that is not timely Filed shall be
  disallowed and forever barred, estopped, and enjoined from assertion, and shall not be
  enforceable against any Reorganized Debtor, without the need for any objection by the
  Reorganized Debtors or any other party in interest or any further notice to or action, order,
  or approval of the Court. Any Cure Claim shall be deemed fully satisfied, released, and
  discharged upon payment by the Debtors or the Reorganized Debtors of the Cure Claim; provided,
  however, that nothing herein shall prevent the Reorganized Debtors from paying any Cure Claim
  despite the failure of the relevant counterparty to file such request for payment of such Cure Claim.
  The Reorganized Debtors also may settle any Cure Claim without any further notice to or action,
  order, or approval of the Court. In addition, any objection to the assumption of an Executory
  Contract or Unexpired Lease under the Plan must be Filed with the Court on or before 30 days
  after the Effective Date. Any such objection will be scheduled to be heard by the Court at the
  Debtors’ or Reorganized Debtors’, as applicable, first scheduled omnibus hearing for which such
  objection is timely filed. Any counterparty to an Executory Contract or Unexpired Lease that
  fails to timely object to the proposed assumption of any Executory Contract or Unexpired
  Lease will be deemed to have consented to such assumption.

         If there is any dispute regarding any Cure Claim, the ability of the Reorganized Debtors or
  any assignee to provide “adequate assurance of future performance” within the meaning of section
  365 of the Bankruptcy Code, or any other matter pertaining to assumption, then payment of the
  Cure Claim shall occur as soon as reasonably practicable after entry of a Final Order resolving
  such dispute, approving such assumption (and, if applicable, assignment), or as may be agreed
  upon by the Debtors or the Reorganized Debtors, as applicable, and the counterparty to the
  Executory Contract or Unexpired Lease.

          Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or
  otherwise shall result in the full release and satisfaction of any Claims or defaults, whether
  monetary or nonmonetary, including defaults of provisions restricting the change in control or
  ownership interest composition or other bankruptcy or insolvency-related defaults, arising under
  any assumed Executory Contract or Unexpired Lease at any time before the date that the Debtors
  assume such Executory Contract or Unexpired Lease. Any Proofs of Claim Filed with respect to
  an Executory Contract or Unexpired Lease that has been assumed, including pursuant to the
  Confirmation Order, shall be deemed Disallowed and expunged, without further notice to or
  action, order, or approval of the Court.

  D.     Indemnification Obligations

           The Indemnification Obligations shall apply only following the prior exhaustion or
  unavailability of all D&O Liability Insurance Policies, including any Side A coverage
  thereunder. For purposes of such D&O Liability Insurance Policies, any claims or causes of action
  against the Debtors’ directors and officers shall be deemed to be “Non-Indemnifiable Loss” until
  all limits, including any Side A excess limits, have been exhausted through payment by the insurers
  of such D&O Liability Insurance Policies. For the avoidance of doubt, any claims or causes of
  action against any of the Debtors’ directors and/or officers shall not give rise to any
  Indemnification Obligations unless and until the limits under all Side A coverage of all D&O


  US 5868674
Case
 Case18-33678-sgj11
      18-33678-sgj11Doc
                     Doc241
                         219Filed
                             Filed12/20/18
                                   12/18/18 Entered
                                             Entered12/20/18
                                                     12/18/1813:06:37
                                                              14:16:09 Page
                                                                        Page101
                                                                             34 of 57
                                                                                   128



  Liability Insurance Policies have been exhausted or are otherwise unavailable; provided, however,
  that to the extent such coverage under such D&O Liability Insurance Policies has been exhausted
  or is otherwise unavailable, such claims or causes of action shall constitute Indemnification
  Obligations, and the Indemnification Obligations shall not be discharged or impaired by
  Confirmation of the Plan, and, notwithstanding anything in the Plan to the contrary, the
  Indemnification Obligations shall be deemed and treated as Executory Contracts assumed by the
  Reorganized Debtors under the Plan effective as of the Effective Date and shall continue as
  obligations of the Reorganized Debtors. No assumption of an Indemnification Obligation shall in
  any way extend the scope or term of any Indemnification Obligation beyond that contemplated in
  the applicable agreement governing such Indemnification Obligation.

  E.     Insurance Policies

          Notwithstanding anything in the Plan to the contrary, effective as of the Effective Date, all
  of the Debtors’ insurance policies and any agreements, documents, or instruments relating thereto,
  shall be deemed to be assumed by the Reorganized Debtors under the Plan pursuant to section
  365(a) of the Bankruptcy Code, to the extent such insurance policies are found to be Executory
  Contracts and entry of the Confirmation Order shall constitute approval of the Reorganized
  Debtors’ assumption of each such insurance policy and any agreements, documents, or instruments
  relating thereto; provided, however, from and after the Effective Date, such insurance policies may
  be replaced or modified in Taco Supremo’s discretion. For the avoidance of doubt, D&O Liability
  Insurance Policies are provided for in Article IV.M hereof.

  F.     Modifications, Amendments, Supplements, Restatements, or Other Agreements

          Unless otherwise provided in the Plan, each Executory Contract or Unexpired Lease that
  is assumed shall include all modifications, amendments, supplements, restatements, or other
  agreements that in any manner affect such Executory Contract or Unexpired Lease, and Executory
  Contracts and Unexpired Leases related thereto, if any, including easements, licenses, permits,
  rights, privileges, immunities, options, rights of first refusal, and any other interests, unless any of
  the foregoing agreements has been previously rejected or repudiated or is rejected or repudiated
  under the Plan. Modifications, amendments, supplements, and restatements to prepetition
  Executory Contracts and Unexpired Leases that have been executed by the Debtors during the
  Chapter 11 Cases, with the consent of Taco Supremo, shall not be deemed to alter the prepetition
  nature of the Executory Contract or Unexpired Lease, or the validity, priority, or amount of any
  Claims that may arise in connection therewith.

  G.     Reservation of Rights

           Neither the exclusion nor inclusion of any Executory Contract or Unexpired Lease on the
  Schedule of Assumed Executory Contracts and Unexpired Leases, nor anything contained in the
  Plan, shall constitute an admission by the Debtors that any such contract or lease is in fact an
  Executory Contract or Unexpired Lease or that any Reorganized Debtor has any liability
  thereunder. If there is a dispute regarding whether a contract or lease is or was executory or
  unexpired at the time of assumption or rejection, the Debtors, or, after the Effective Date, the
  Reorganized Debtors shall have thirty days following entry of a Final Order resolving such dispute
  to alter their treatment of such contract or lease.


  US 5868674
Case
 Case18-33678-sgj11
      18-33678-sgj11Doc
                     Doc241
                         219Filed
                             Filed12/20/18
                                   12/18/18 Entered
                                             Entered12/20/18
                                                     12/18/1813:06:37
                                                              14:16:09 Page
                                                                        Page102
                                                                             35 of 57
                                                                                   128



  H.     Nonoccurrence of Effective Date

          In the event that the Effective Date does not occur, the Court shall retain jurisdiction with
  respect to any request to extend the deadline for assuming or rejecting Unexpired Leases pursuant
  to section 365(d)(4) of the Bankruptcy Code.

  I.     Contracts and Leases Entered into After the Petition Date

         Contracts and leases entered into after the Petition Date by any Debtor will be performed
  by the applicable Debtor or Reorganized Debtor liable thereunder in the ordinary course of its
  business. Accordingly, such contracts and leases that have not been rejected as of the date of
  Confirmation will survive and remain unaffected by entry of the Confirmation Order.

                                     ARTICLE VI.
                         PROVISIONS GOVERNING DISTRIBUTIONS

  A.     Timing and Calculation of Amounts to Be Distributed

          Unless otherwise provided in the Plan, on the Effective Date or as soon as reasonably
  practicable thereafter (or, if a Claim is not an Allowed Claim on the Effective Date, on the date
  that such Claim becomes Allowed or as soon as reasonably practicable thereafter), each holder of
  an Allowed Claim, including any portion of a Claim that is an Allowed Claim notwithstanding that
  other portions of such Claim are a Disputed Claim, shall receive the full amount of the distributions
  that the Plan provides for Allowed Claims in each applicable Class; provided, however, that (1)
  Allowed Administrative Claims with respect to liabilities incurred by the Debtors in the ordinary
  course of business during the Chapter 11 Cases or assumed by the Debtors prior to the Effective
  Date shall be paid or performed in the ordinary course of business in accordance with the terms
  and conditions of any controlling agreements, course of dealing, course of business, or industry
  practice, and (2) Allowed Priority Tax Claims shall be paid in accordance with Article II.D of the
  Plan. To the extent any Allowed Priority Tax Claim is not due and owing on the Effective Date,
  such Claim shall be paid in full in Cash in accordance with the terms of any agreement between
  the Debtors and the holder of such Claim or as may be due and payable under applicable non-
  bankruptcy law or in the ordinary course of business.

          In the event that any payment or act under the Plan is required to be made or performed on
  a date that is not a Business Day, then the making of such payment or the performance of such act
  may be completed on the next succeeding Business Day, but shall be deemed to have been
  completed as of the required date. If and to the extent that there are Disputed Claims, distributions
  on account of any such Disputed Claims shall be made pursuant to the provisions set forth in
  Article VII of the Plan. Except as otherwise provided in the Plan, holders of Claims shall not be
  entitled to interest, dividends, or accruals on the distributions provided for in the Plan, regardless
  of whether such distributions are delivered on or at any time after the Effective Date.




  US 5868674
Case
 Case18-33678-sgj11
      18-33678-sgj11Doc
                     Doc241
                         219Filed
                             Filed12/20/18
                                   12/18/18 Entered
                                             Entered12/20/18
                                                     12/18/1813:06:37
                                                              14:16:09 Page
                                                                        Page103
                                                                             36 of 57
                                                                                   128



  B.     Delivery of Distributions and Unclaimed Property

         1.      Delivery of Distributions

                 a.      Delivery of Distributions in General

          Except as otherwise provided herein, distributions to holders of an Allowed Claim or
  Interest shall be made as follows: (1) at the address set forth in the Debtors’ or Reorganized
  Debtors’ books and records; (2) at the address set forth in any written notice of address changes
  delivered to the Reorganized Debtors after the Effective Date; or (3) to any counsel that has
  appeared in the Chapter 11 Cases on the holder’s behalf. Subject to this Article VI, distributions
  under the Plan on account of Allowed Claims shall not be subject to levy, garnishment, attachment,
  or like legal process, so that each holder of an Allowed Claim shall have and receive the benefit
  of the distributions in the manner set forth in the Plan. The Debtors and the Reorganized Debtors
  shall not incur any liability whatsoever on account of any distributions under the Plan except for
  gross negligence or willful misconduct.

          In the event that any distribution to any holder is returned as undeliverable, no further
  distributions shall be made to such holder unless and until the Debtors or the Reorganized Debtors,
  as applicable, are notified in writing of such holder’s then-current address, at which time all
  currently-due, missed distributions shall be made to such holder as soon as reasonably practicable
  thereafter without interest. Nothing herein shall require the Debtors or the Reorganized Debtors
  to attempt to locate holders of undeliverable distributions.

                 b.      Delivery of Distributions to Prepetition Lender

          The Prepetition Agent shall be deemed to be the holder of all Prepetition Lender Secured
  Claims for purposes of distributions to be made under the Plan, and all distributions on account of
  the Prepetition Lender Secured Claims shall be made to the Prepetition Agent. As soon as
  practicable following compliance with the requirements set forth in Article VI of the Plan, the
  Prepetition Agent shall arrange to deliver or direct the delivery of such distributions to or on behalf
  of the holders of Allowed Prepetition Lender Secured Claims in accordance with the terms of the
  Prepetition Credit Agreement and the Plan. Notwithstanding anything in the Plan to the contrary,
  and without limiting the exculpation and release provisions of the Plan, the Prepetition Agent shall
  not have any liability to any Person with respect to distributions made or directed to be made by
  the Prepetition Agent. For the avoidance of doubt, on the Effective Date, the Prepetition Lender
  Deficiency Claim shall be waived and not entitled to any distribution on account of such Claim
  without any further action.

                 c.      Delivery of Distributions on DIP Facility Claims

          The DIP Agent shall be deemed to be the holder of all DIP Facility Claims for purposes of
  distributions to be made under the Plan, and all distributions on account of such DIP Facility
  Claims shall be made to the DIP Agent. As soon as practicable following compliance with the
  requirements set forth in Article VI of the Plan, the DIP Agent shall arrange to deliver or direct
  the delivery of such distributions to or on behalf of the holders of DIP Facility Claims in
  accordance with the terms of the DIP Facility, subject to any modifications to such distributions
  in accordance with the terms of the Plan. Notwithstanding anything in the Plan to the contrary,


  US 5868674
Case
 Case18-33678-sgj11
      18-33678-sgj11Doc
                     Doc241
                         219Filed
                             Filed12/20/18
                                   12/18/18 Entered
                                             Entered12/20/18
                                                     12/18/1813:06:37
                                                              14:16:09 Page
                                                                        Page104
                                                                             37 of 57
                                                                                   128



  and without limiting the exculpation and release provisions of the Plan, the DIP Agent shall not
  have any liability to any Person with respect to distributions made or directed to be made by the
  DIP Agent.

                 d.      Delivery of Distributions from GUC Cash Pool

        The Plan Administrator shall be solely responsible for all distributions to holders of
  Allowed General Unsecured Claims entitled to any distribution from the GUC Cash Pool and the
  GUC Cash Pool Account.

         2.      Minimum Distributions

          No fractional shares of New Common Stock shall be distributed, and no Cash shall be
  distributed in lieu of such fractional shares. When any distribution pursuant to the Plan on account
  of an Allowed Claim would otherwise result in the issuance of a number of shares of New Common
  Stock that is not a whole number, the actual distribution of shares of New Common Stock shall be
  rounded as follows: (a) fractions of one-half or greater shall be rounded to the next higher whole
  number, and (b) fractions of less than one-half shall be rounded to the next lower whole number
  with no further payment therefor. The total number of authorized shares of New Common Stock
  to be distributed pursuant to the Plan shall be adjusted as necessary to account for the foregoing
  rounding.

          Holders of Allowed Claims entitled to distributions of $50.00 or less shall not receive
  distributions, and each Claim to which this limitation applies shall be discharged pursuant to
  Article VIII and its holder shall be forever barred pursuant to Article VIII from asserting that Claim
  against the Reorganized Debtors or their property.

         3.      Unclaimed Property

          In the event that any distribution is returned as undeliverable or is unclaimed, such
  distribution shall remain in the Debtors’ possession until such time as a distribution becomes
  deliverable or such holder accepts distribution, or such distribution reverts back to the Debtors or
  Reorganized Debtors, as applicable, and shall not be supplemented with any interest, dividends,
  or other accruals of any kind. Such distributions shall be deemed unclaimed property under section
  347(b) of the Bankruptcy Code at the expiration of 180 days from the date of attempted
  distribution. After such date all unclaimed property or interest in property shall revert to the
  Reorganized Debtors, and the Claim of any other holder to such property or interest in property
  shall be discharged and forever barred.

  C.     Compliance with Tax Requirements

         In connection with the Plan, to the extent applicable, the Debtors or the Reorganized
  Debtors, as applicable, shall comply with all tax withholding and reporting requirements imposed
  on them by any Governmental Unit, and all distributions pursuant to the Plan shall be subject to
  such withholding and reporting requirements. Notwithstanding any provision in the Plan to the
  contrary, the Debtors or the Reorganized Debtors, as applicable, shall be authorized to take all
  actions necessary or appropriate to comply with such withholding and reporting requirements,
  including liquidating a portion of the distribution to be made under the Plan to generate sufficient


  US 5868674
Case
 Case18-33678-sgj11
      18-33678-sgj11Doc
                     Doc241
                         219Filed
                             Filed12/20/18
                                   12/18/18 Entered
                                             Entered12/20/18
                                                     12/18/1813:06:37
                                                              14:16:09 Page
                                                                        Page105
                                                                             38 of 57
                                                                                   128



  funds to pay applicable withholding taxes, withholding distributions pending receipt of
  information necessary to facilitate such distributions, or establishing any other mechanisms they
  believe are reasonable and appropriate. The Debtors or the Reorganized Debtors, as applicable,
  reserve the right to allocate all distributions made under the Plan in compliance with applicable
  wage garnishments, alimony, child support, and other spousal awards, liens, and encumbrances.

  D.     Allocations

          The aggregate consideration to be distributed to each holder of an Allowed Claim will be
  allocated first to the principal amount of such Allowed Claim, with any excess allocated to unpaid
  interest that accrued on such Allowed Claims, if any. Certain legislative history indicates that an
  allocation of consideration as between principal and interest provided in a chapter 11 plan of
  reorganization is binding for U.S. federal income tax purposes.

  E.     No Postpetition Interest on Claims

          Unless otherwise specifically provided for in an order of the Court, the Plan, or the
  Confirmation Order, or required by applicable bankruptcy law, postpetition interest shall not
  accrue or be paid on any Claims or Interests and no holder of a Claim or Interest shall be entitled
  to interest accruing on or after the Petition Date on any such Claim.

  F.     Setoffs and Recoupment

          The Debtors or the Reorganized Debtors, as applicable, may, but shall not be required to,
  set off against, or recoup from, any Claim against a Debtor of any nature whatsoever that the
  applicable Debtor may have against the holder of such Claim, but neither the failure to do so nor
  the allowance of any Claim against a Debtor hereunder shall constitute a waiver or release by the
  applicable Debtor of any such Claim it may have against the holder of such Allowed Claim.

  G.     Claims Paid or Payable by Third Parties

         1.      Claims Paid by Third Parties

          The Debtors or the Reorganized Debtors, as applicable, shall reduce in full an Allowed
  Claim, and such Claim shall be Disallowed without a Claim objection having to be Filed and
  without any further notice to or action, order, or approval of the Court, to the extent that the holder
  of such Claim receives payment in full on account of such Claim from a party that is not a Debtor
  or Reorganized Debtor; provided that the Debtors or the Reorganized Debtors, as applicable, shall
  provide 21 days’ notice to the holder prior to any disallowance of such Claim during which period
  the holder may object to such disallowance, and if the parties cannot reach an agreed resolution,
  the matter shall be decided by the Court. Subject to the last sentence of this paragraph, to the
  extent a holder of a Claim receives a distribution on account of such Claim and thereafter receives
  payment from a party that is not a Debtor or a Reorganized Debtor on account of such Claim, such
  holder shall, within 14 days of receipt thereof, repay or return the distribution to Debtors or the
  Reorganized Debtors, as applicable, to the extent the holder’s total recovery on account of such
  Claim from the third party and under the Plan exceeds the amount of such Claim as of the Petition
  Date. The failure of such holder to timely repay or return such distribution shall result in the holder
  owing the Reorganized Debtors annualized interest at the Federal Judgment Rate on such amount


  US 5868674
Case
 Case18-33678-sgj11
      18-33678-sgj11Doc
                     Doc241
                         219Filed
                             Filed12/20/18
                                   12/18/18 Entered
                                             Entered12/20/18
                                                     12/18/1813:06:37
                                                              14:16:09 Page
                                                                        Page106
                                                                             39 of 57
                                                                                   128



  owed for each Business Day after the 14-day grace period specified above until the amount is
  repaid.

         2.       Claims Payable by Insurers

          No distributions under the Plan shall be made on account of an Allowed Claim that is
  payable pursuant to one of the Debtors’ insurance policies until the holder of such Allowed Claim
  has exhausted all remedies with respect to such insurance policy. To the extent that one or more
  of the Debtors’ insurers agrees to satisfy in full or in part a Claim (if and to the extent adjudicated
  by a court of competent jurisdiction), then immediately upon such insurers’ agreement, the
  applicable portion of such Claim shall be expunged without a Claim objection having to be Filed
  and without any further notice to or action, order, or approval of the Court; provided that the
  Debtors or the Reorganized Debtors, as applicable, shall provide 21 days’ notice to the holder of
  such Claim prior to any disallowance of such Claim during which period the holder may object to
  such disallowance, and if the parties cannot reach an agreed resolution, the matter shall be decided
  by the Court.

         3.       Applicability of Insurance Policies

          Except as otherwise provided in the Plan, distributions to holders of Allowed Claims shall
  be in accordance with the provisions of any applicable insurance policy. Nothing contained in the
  Plan shall constitute or be deemed a waiver of any Cause of Action that the Debtors or any Entity
  may hold against any other Entity, including insurers under any policies of insurance, nor shall
  anything contained herein constitute or be deemed a waiver by such insurers of any defenses,
  including coverage defenses, held by such insurers.

                                  ARTICLE VII.
               PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED,
                              AND DISPUTED CLAIMS

  A.     Allowance of Claims and Interests

          After the Effective Date, the Reorganized Debtors shall have and retain any and all rights
  and defenses the Debtors had with respect to any Claim or Interest immediately prior to the
  Effective Date, except with respect to any Claim deemed Allowed under the Plan. Except as
  expressly provided in the Plan or in any order entered in the Chapter 11 Cases prior to the Effective
  Date (including the Confirmation Order), no Claim shall become an Allowed Claim unless and
  until such Claim is deemed Allowed under the Plan or the Bankruptcy Code or the Court has
  entered a Final Order (including the Confirmation Order) in the Chapter 11 Cases allowing such
  Claim. All settled Claims approved prior to the Effective Date pursuant to a Final Order of the
  Court pursuant to Bankruptcy Rule 9019 or otherwise shall be binding on all parties.

  B.     Claims and Interests Administration Responsibilities

          Except as otherwise specifically provided in the Plan and notwithstanding any
  requirements that may be imposed pursuant to Bankruptcy Rule 9019, after the Effective Date, the
  Debtors or Reorganized Debtors, as applicable, by order of the Court, shall together have the sole
  authority: (1) to File, withdraw, or litigate to judgment objections to Claims; (2) to settle or


  US 5868674
Case
 Case18-33678-sgj11
      18-33678-sgj11Doc
                     Doc241
                         219Filed
                             Filed12/20/18
                                   12/18/18 Entered
                                             Entered12/20/18
                                                     12/18/1813:06:37
                                                              14:16:09 Page
                                                                        Page107
                                                                             40 of 57
                                                                                   128



  compromise any Disputed Claim without any further notice to or action, order, or approval by the
  Court; and (3) to administer and adjust the Claims Register to reflect any such settlements or
  compromises without any further notice to or action, order, or approval by the Court.

  C.     Estimation of Claims

           Before or after the Effective Date, the Debtors or the Reorganized Debtors, as applicable,
  may (but are not required to) at any time request that the Court estimate any Disputed Claim
  pursuant to section 502(c) of the Bankruptcy Code, regardless of whether any party previously has
  objected to such Claim or whether the Court has ruled on any such objection, and the Court shall
  retain jurisdiction to estimate any such Claim, including during the litigation of any objection to
  any Claim or during any appeal relating to such objection. In the event that the Court estimates
  any Disputed Claim, that estimated amount shall constitute a maximum limitation on such Claim
  for all purposes under the Plan (including for purposes of distributions), and the Debtors may elect
  to pursue any supplemental proceedings to object to any ultimate distribution on such Claim.
  Notwithstanding section 502(j) of the Bankruptcy Code, in no event shall any holder of a Claim
  that has been estimated pursuant to section 502(c) of the Bankruptcy Code or otherwise be entitled
  to seek reconsideration of such estimation unless such holder has Filed a motion requesting the
  right to seek such reconsideration on or before 21 days after the date on which such Claim is
  estimated. All of the aforementioned Claims and objection, estimation, and resolution procedures
  are cumulative and not exclusive of one another. Claims may be estimated and subsequently
  compromised, settled, withdrawn, or resolved by any mechanism approved by the Court.

  D.     Adjustment to Claims Without Objection

          Any duplicate Claim or Interest or any Claim or Interest that has been paid, satisfied,
  amended, or superseded may be adjusted or expunged on the Claims Register by the Reorganized
  Debtors without the Reorganized Debtors having to File an application, motion, complaint,
  objection, or any other legal proceeding seeking to object to such Claim or Interest and without
  any further notice to or action, order, or approval of the Court.

  E.     Disallowance of Claims

          Any Claims held by Entities from which property is recoverable under section 542, 543,
  550, or 553 of the Bankruptcy Code or that is a transferee of a transfer avoidable under section
  522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of the Bankruptcy Code, shall be deemed
  Disallowed pursuant to section 502(d) of the Bankruptcy Code, and holders of such Claims may
  not receive any distributions on account of such Claims until such time as such Causes of Action
  against that Entity have been settled or a Court order with respect thereto has been entered and all
  sums due, if any, to the Debtors by that Entity have been turned over or paid to the Debtors or the
  Reorganized Debtors.

       EXCEPT AS PROVIDED HEREIN, IN AN ORDER OF THE COURT, OR
  OTHERWISE AGREED, ANY AND ALL PROOFS OF CLAIM FILED AFTER THE
  APPLICABLE BAR DATE SHALL BE DEEMED DISALLOWED AND EXPUNGED AS
  OF THE EFFECTIVE DATE WITHOUT ANY FURTHER NOTICE TO OR ACTION,
  ORDER, OR APPROVAL OF THE COURT, AND HOLDERS OF SUCH CLAIMS MAY



  US 5868674
Case
 Case18-33678-sgj11
      18-33678-sgj11Doc
                     Doc241
                         219Filed
                             Filed12/20/18
                                   12/18/18 Entered
                                             Entered12/20/18
                                                     12/18/1813:06:37
                                                              14:16:09 Page
                                                                        Page108
                                                                             41 of 57
                                                                                   128



  NOT RECEIVE ANY DISTRIBUTIONS ON ACCOUNT OF SUCH CLAIMS, UNLESS
  AT OR PRIOR TO THE CONFIRMATION HEARING SUCH LATE CLAIM HAS BEEN
  DEEMED TIMELY FILED BY A FINAL ORDER.

  F.     No Distributions Pending Allowance

          No payment or distribution provided under the Plan shall be made to the extent that any
  Claim is a Disputed Claim, including if an objection to a Claim or portion thereof is Filed as set
  forth in Article VII, unless and until such Disputed Claim becomes an Allowed Claim; provided
  that any portion of a Claim that is an Allowed Claim shall receive the payment or distribution
  provided under the Plan thereon notwithstanding that any other portion of such Claim is a Disputed
  Claim.

  G.     Distributions After Allowance

           To the extent that a Disputed Claim ultimately becomes an Allowed Claim, distributions
  (if any) shall be made to the holder of such Allowed Claim in accordance with the provisions of
  the Plan. As soon as reasonably practicable after the date that the order or judgment of the Court
  allowing any Disputed Claim becomes a Final Order, the distribution (if any) to which such holder
  is entitled under the Plan as of the Effective Date, without any interest, dividends, or accruals shall
  be paid to the holder of such Allowed Claim on account of such Allowed Claim unless required
  under applicable bankruptcy law or as otherwise provided herein.

  H.     Single Satisfaction of Claims

          Holders of Allowed Claims may assert such Claims against each Debtor obligated with
  respect to such Claim, and such Claims shall be entitled to share in the recovery provided for the
  applicable Class of Claims against each obligated Debtor based upon the full Allowed amount of
  the Claim. Notwithstanding the foregoing, in no case shall the aggregate value of all property
  received or retained under the Plan on account of any Allowed Claim exceed 100% of such
  Allowed Claim plus applicable interest.

                               ARTICLE VIII.
         SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

  A.     Compromise and Settlement of Claims, Interests, and Controversies

          Pursuant to sections 363 and 1123 of the Bankruptcy Code and Bankruptcy Rule 9019 and
  in consideration for the distributions, releases, and other benefits provided pursuant to the Plan,
  which distributions, releases, and other benefits shall be irrevocable and not subject to challenge
  upon the Effective Date, the provisions of the Plan, and the distributions, releases, and other
  benefits provided hereunder, shall constitute a good-faith compromise and settlement of all Claims
  and Interests and controversies resolved pursuant to the Plan. The Plan shall be deemed a motion
  to approve the good-faith compromise and settlement of all such Claims, Interests, and
  controversies pursuant to Bankruptcy Rule 9019, and the entry of the Confirmation Order shall
  constitute the Court’s approval of the compromise and settlement of all such Claims, Interests, and
  controversies, as well as a finding by the Court that all such compromises and settlements are in
  the best interests of the Debtors, their Estates, and holders of Claims and Interests and are fair,


  US 5868674
Case
 Case18-33678-sgj11
      18-33678-sgj11Doc
                     Doc241
                         219Filed
                             Filed12/20/18
                                   12/18/18 Entered
                                             Entered12/20/18
                                                     12/18/1813:06:37
                                                              14:16:09 Page
                                                                        Page109
                                                                             42 of 57
                                                                                   128



  equitable, and reasonable. In accordance with the provisions of the Plan, pursuant to Bankruptcy
  Rule 9019, without any further notice to or action, order, or approval of the Court, after the
  Effective Date, the Reorganized Debtors may compromise and settle Claims against, and Interests
  in, the Debtors and their Estates and Causes of Action against other Entities.

  B.     Discharge of Claims and Termination of Interests

          Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise specifically
  provided in the Plan and the Plan Supplement, or in any contract, instrument, or other agreement
  or document created pursuant to the Plan and the Plan Supplement, the distributions, rights, and
  treatment that are provided in the Plan shall be in complete satisfaction, discharge, and release,
  effective as of the Effective Date, of Claims (including any Intercompany Claims resolved or
  compromised after the Effective Date by the Reorganized Debtors), Interests, and Causes of Action
  of any nature whatsoever, including any interest accrued on Claims or Interests from and after the
  Petition Date, whether known or unknown, against, liabilities of, liens on, obligations of, rights
  against, and interests in, the Debtors or any of their assets or properties, regardless of whether any
  property shall have been distributed or retained pursuant to the Plan on account of such Claims
  and Interests, including demands, liabilities, and Causes of Action that arose before the Effective
  Date, any contingent or non-contingent liability on account of representations or warranties issued
  on or before the Effective Date, and all debts of the kind specified in sections 502(g), 502(h), or
  502(i) of the Bankruptcy Code, in each case whether or not: (a) a Proof of Claim based upon such
  debt or right is Filed or deemed Filed pursuant to section 501 of the Bankruptcy Code; (b) a Claim
  or Interest based upon such debt, right, or Interest is Allowed pursuant to section 502 of the
  Bankruptcy Code; or (c) the holder of such a Claim or Interest has accepted the Plan. Any default
  or “event of default” by the Debtors or Affiliates with respect to any Claim or Interest that existed
  immediately before or on account of the Filing of the Chapter 11 Cases shall be deemed cured (and
  no longer continuing) as of the Effective Date. The Confirmation Order shall be a judicial
  determination of the discharge of all Claims and Interests subject to the Effective Date occurring.

  C.     Term of Injunctions or Stays

          Unless otherwise provided herein or in a Final Order, all injunctions or stays arising under
  or entered during the Chapter 11 Cases under section 362 of the Bankruptcy Code or otherwise
  and in existence on the Confirmation Date, shall remain in full force and effect until the later of
  the Effective Date and the date set forth in the order providing for such injunction or stay.

  D.     Release of Liens

          Except as otherwise specifically provided in the Plan, or in any other contract,
  instrument, agreement or document created pursuant to the Plan, on the Effective Date and
  concurrently with the applicable distributions or other treatment made pursuant to the Plan,
  all mortgages, deeds of trust, Liens, pledges, or other security interests against any property
  of the Estates shall be fully released and discharged, and all of the right, title, and interest of
  any holder of such mortgages, deeds of trust, Liens, pledges, or other security interests shall
  revert to the Reorganized Debtors and their successors and assigns, in each case, without any
  further approval or order of the Court and without any action or Filing being required to be
  made by the Debtors or the Reorganized Debtors.


  US 5868674
Case
 Case18-33678-sgj11
      18-33678-sgj11Doc
                     Doc241
                         219Filed
                             Filed12/20/18
                                   12/18/18 Entered
                                             Entered12/20/18
                                                     12/18/1813:06:37
                                                              14:16:09 Page
                                                                        Page110
                                                                             43 of 57
                                                                                   128



  E.     Releases by the Debtors

          Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable
  consideration, including the service of the Released Parties to facilitate the expeditious
  reorganization of the Debtors and the implementation of the restructuring contemplated by
  the Plan, on and after the Effective Date, each Released Party is deemed released and
  discharged by the Debtors, their Estates, and the Reorganized Debtors from any and all
  Claims, Causes of Action, obligations, suits, judgments, damages, demands, losses, liabilities,
  and remedies whatsoever, whether known or unknown, foreseen or unforeseen, existing or
  hereinafter arising, in law, equity, or otherwise, including any derivative claims, asserted or
  that could be asserted on behalf of the Debtors, that the Debtors, their Estates, or the
  Reorganized Debtors would have been legally entitled to assert in their own right (whether
  individually or collectively) or on behalf of the holder of any Claim or Interest or other entity,
  based on or relating to, or in any manner arising from, in whole or in part, the Debtors
  (including the management, ownership, or operation thereof), the Debtors’ in- or out-of-
  court restructuring efforts, the Debtors’ intercompany transactions, the Prepetition Credit
  Agreement, any Avoidance Actions, the purchase, sale, or rescission of the purchase or sale
  of any Security of the Debtors or the Reorganized Debtors, the subject matter of, or the
  transactions or events giving rise to, any Claim or Interest that is treated in this Plan, the
  business or contractual arrangements between any Debtor and any Released Party, the
  formulation, preparation, dissemination, negotiation, or Filing of the Restructuring Support
  Agreement, the restructuring of any Claim or Interest before or during the Chapter 11
  Cases, or any Restructuring Transaction, contract, instrument, document, release, or other
  agreement or document (including any legal opinion regarding any such transaction,
  contract, instrument, document, release, or other agreement or the reliance by any Released
  Party on the Plan or the Confirmation Order in lieu of such legal opinion) created or entered
  into in connection with the Restructuring Support Agreement, the Disclosure Statement, the
  Plan, the Plan Supplement, the related agreements, instruments, and other documents
  (including the Definitive Documentation), the Chapter 11 Cases, the filing of the Chapter 11
  Cases, the pursuit of Confirmation, the pursuit of Consummation, the solicitation of votes
  with respect to the Plan, the administration and implementation of the Plan, including the
  issuance or distribution of Securities or other property pursuant to the Plan, the Definitive
  Documentation, or upon any other act or omission, transaction, agreement, event, or other
  occurrence taking place on or before the Effective Date related or relating to the foregoing.
  Notwithstanding anything to the contrary in the foregoing, (i) the releases set forth in this
  Article VIII.E do not release any post-Effective Date obligations of any party or Entity under
  the Plan, including under any of the Restructuring Transactions; and (ii) nothing in this
  Article VIII.E shall, nor shall it be deemed to, release any Released Party from any Claims
  or Causes of Action that are found, pursuant to a Final Order, to be the result of such
  Released Party’s gross negligence, fraud, or willful misconduct.

         Entry of the Confirmation Order shall constitute the Court’s approval, pursuant to
  Bankruptcy Rule 9019, of the releases by the Debtors set forth in this Article VIII.E, which
  includes by reference each of the related provisions and definitions contained herein, and,
  further, shall constitute the Court’s finding that such releases are: (1) in exchange for the
  good and valuable consideration provided by the Released Parties; (2) a good faith settlement
  and compromise of the Claims and Causes of Action released by such releases; (3) in the best


  US 5868674
Case
 Case18-33678-sgj11
      18-33678-sgj11Doc
                     Doc241
                         219Filed
                             Filed12/20/18
                                   12/18/18 Entered
                                             Entered12/20/18
                                                     12/18/1813:06:37
                                                              14:16:09 Page
                                                                        Page111
                                                                             44 of 57
                                                                                   128



  interests of the Debtors and their Estates; (4) fair, equitable and reasonable; (5) given and
  made after due notice and opportunity for hearing; and (6) a bar to any of the Debtors or
  their Estates asserting any Claim or Cause of Action released pursuant to such releases.

  F.     Releases by Holders of Claims and Interests

          As of the Effective Date, each Releasing Party is deemed to have released and
  discharged each Debtor, Estate, Reorganized Debtor, and Released Party from any and all
  Claims, Causes of Action, obligations, suits, judgments, damages, demands, losses, liabilities,
  and remedies whatsoever, whether known or unknown, foreseen or unforeseen, existing or
  hereinafter arising, in law, equity, or otherwise, that such Entity would have been legally
  entitled to assert (whether individually or collectively), based on or relating to, or in any
  manner arising from, in whole or in part, the Debtors (including the management, ownership
  or operation thereof), the Debtors’ in- or out-of-court restructuring efforts, the Debtors’
  intercompany transactions, the Prepetition Credit Agreement, any Avoidance Actions, the
  purchase, sale, or rescission of the purchase or sale of any Security of the Debtors or the
  Reorganized Debtors, the subject matter of, or the transactions or events giving rise to, any
  Claim or Interest that is treated in this Plan, the business or contractual arrangements
  between any Debtor and any Released Party, the formulation, preparation, dissemination,
  negotiation, or Filing of the Restructuring Support Agreement, the restructuring of any
  Claim or Interest before or during the Chapter 11 Cases, or any Restructuring Transaction,
  contract, instrument, document, release, or other agreement or document (including any
  legal opinion regarding any such transaction, contract, instrument, document, release, or
  other agreement or the reliance by any Released Party on the Plan or the Confirmation
  Order in lieu of such legal opinion) created or entered into in connection with the
  Restructuring Support Agreement, the Disclosure Statement, the Plan, the Plan Supplement,
  the related agreements, instruments, and other documents (including the Definitive
  Documentation), the Chapter 11 Cases, the filing of the Chapter 11 Cases, the pursuit of
  Confirmation, the pursuit of Consummation, the solicitation of votes with respect to this
  Plan, the administration and implementation of the Plan, including the issuance or
  distribution of Securities or other property pursuant to the Plan, the Definitive
  Documentation, or upon any other act or omission, transaction, agreement, event, or other
  occurrence taking place on or before the Effective Date related or relating to the foregoing;
  provided, however, that except as expressly provided under the Plan, the foregoing releases
  shall not release obligations arising under agreements among the Releasing Parties and the
  Released Parties other than the Debtors. Notwithstanding anything to the contrary in the
  foregoing, (i) the releases set forth in this Article VIII.F do not release any post-Effective
  Date obligations of any party or Entity under the Plan, including under any of the
  Restructuring Transactions; and (ii) nothing in this Article VIII.F shall, nor shall it be
  deemed to, release any Released Party from any Claims or Causes of Action that are found,
  pursuant to a Final Order, to be the result of such Released Party’s gross negligence, fraud,
  or willful misconduct.

         Entry of the Confirmation Order shall constitute the Court’s approval, pursuant to
  Bankruptcy Rule 9019, of the releases by Holders of Claims and Interests set forth in this
  Article VIII.F, which includes by reference each of the related provisions and definitions
  contained herein, and, further, shall constitute the Court’s finding that such releases are: (1)


  US 5868674
Case
 Case18-33678-sgj11
      18-33678-sgj11Doc
                     Doc241
                         219Filed
                             Filed12/20/18
                                   12/18/18 Entered
                                             Entered12/20/18
                                                     12/18/1813:06:37
                                                              14:16:09 Page
                                                                        Page112
                                                                             45 of 57
                                                                                   128



  in exchange for the good and valuable consideration provided by the Released Parties; (2) a
  good faith settlement and compromise of the Claims and Causes of Action released by such
  releases; (3) in the best interests of the Debtors and their Estates; (4) fair, equitable and
  reasonable; (5) given and made after due notice and opportunity for hearing; (6) an essential
  component of the Plan and the Restructuring Transactions; and (7) a bar to any of the
  Releasing Parties asserting any Claim or Cause of Action released pursuant to such releases.

  G.     Exculpation

          Except as otherwise specifically provided in the Plan, no Exculpated Party shall have
  or incur liability for, and each Exculpated Party is hereby released and exculpated from, any
  Claim, Cause of Action, obligation, suit, judgment, damage, demand, loss, liability, or
  remedy for any claim related to any act or omission in connection with, relating to, or arising
  out of, the Chapter 11 Cases, the formulation, preparation, dissemination, negotiation,
  Filing, or termination of the Restructuring Support Agreement and related prepetition
  transactions, the Disclosure Statement, the Plan, the Plan Supplement, the related
  agreements, instruments, and other documents (including the Definitive Documentation), the
  solicitation of votes with respect to this Plan, or any Restructuring Transaction, contract,
  instrument, release or other agreement or document (including providing any legal opinion
  requested by any Entity regarding any transaction, contract, instrument, document, or other
  agreement contemplated by the Plan or the reliance by any Exculpated Party on the Plan or
  the Confirmation Order in lieu of such legal opinion) created or entered into in connection
  with the Debtors’ in- or out-of-court restructuring efforts, the Disclosure Statement, the
  Plan, the Restructuring Support Agreement, the related agreements, instruments, and other
  documents (including the Definitive Documentation), the Filing of the Chapter 11 Cases, the
  pursuit of Confirmation, the pursuit of Consummation, the administration and
  implementation of the Plan, including the issuance of Securities pursuant to the Plan, or the
  distribution of property under the Plan, the related agreements, instruments, and other
  documents (including the Definitive Documentation), or any other related agreement, except
  for claims related to any act or omission by such Exculpated Party that is determined in a
  Final Order to have constituted actual fraud, willful misconduct, or gross negligence, but in
  all respects such Entities shall be entitled to reasonably rely upon the advice of counsel with
  respect to their duties and responsibilities pursuant to the Plan. The Exculpated Parties (to
  the extent applicable) have, and upon completion of the Plan shall be deemed to have,
  participated in good faith and in compliance with the applicable laws with regard to the
  solicitation of, and distribution of, consideration pursuant to the Plan and, therefore, are not,
  and on account of such distributions shall not be, liable at any time for the violation of any
  applicable law, rule, or regulation governing the solicitation of acceptances or rejections of
  the Plan or such distributions made pursuant to the Plan.

  H.     Injunction

         Except as otherwise expressly provided in the Plan or for obligations issued or
  required to be paid pursuant to the Plan or Confirmation Order, all Entities who have held,
  hold, or may hold Claims or Interests that have been released, discharged, or exculpated
  pursuant to the Plan, are permanently enjoined, from and after the Effective Date, from
  taking any of the following actions against, as applicable, the Debtors, the Reorganized


  US 5868674
Case
 Case18-33678-sgj11
      18-33678-sgj11Doc
                     Doc241
                         219Filed
                             Filed12/20/18
                                   12/18/18 Entered
                                             Entered12/20/18
                                                     12/18/1813:06:37
                                                              14:16:09 Page
                                                                        Page113
                                                                             46 of 57
                                                                                   128



  Debtors, the Released Parties, or the Exculpated Parties: (a) commencing or continuing in
  any manner any action or other proceeding of any kind on account of or in connection with
  or with respect to any such Claims or Interests; (b) enforcing, attaching, collecting, or
  recovering by any manner or means any judgment, award, decree, or order against such
  Entities on account of or in connection with or with respect to any such Claims or Interests;
  (c) creating, perfecting, or enforcing any Lien or encumbrance of any kind against such
  Entities or the property or the estates of such Entities on account of or in connection with or
  with respect to any such Claims or Interests; (d) asserting any right of setoff, subrogation,
  or recoupment of any kind against any obligation due from such Entities or against the
  property of such Entities on account of or in connection with or with respect to any such
  Claims or Interests; and (e) commencing or continuing in any manner any action or other
  proceeding of any kind on account of or in connection with or with respect to any such Claims
  or Interests released or settled pursuant to the Plan. Notwithstanding anything to the
  contrary in the foregoing, the injunction does not enjoin (x) any party under the Plan or
  under any document, instrument, or agreement (including those attached to the Disclosure
  Statement or set forth in the Plan Supplement, to the extent finalized) executed to implement
  the Plan from bringing an action to enforce the terms of the Plan or such document,
  instrument, or agreement (including those attached to the Disclosure Statement or set forth
  in the Plan Supplement, to the extent finalized) executed to implement the Plan or (y) any
  holder of a General Unsecured Claim who does not opt in to the releases as set forth in the
  Opt-In Procedures from bringing an action against any non-Debtor Released Party.

  I.     Protection Against Discriminatory Treatment

          Consistent with section 525 of the Bankruptcy Code and the Supremacy Clause of the U.S.
  Constitution, all Entities, including Governmental Units, shall not discriminate against the
  Reorganized Debtors or deny, revoke, suspend, or refuse to renew a license, permit, charter,
  franchise, or other similar grant to, condition such a grant to, discriminate with respect to such a
  grant against, the Reorganized Debtors, or another Entity with whom the Reorganized Debtors
  have been associated, solely because each Debtor has been a debtor under chapter 11 of the
  Bankruptcy Code, has been insolvent before the commencement of the Chapter 11 Cases (or during
  the Chapter 11 Cases but before the Debtors are granted or denied a discharge), or has not paid a
  debt that is dischargeable in the Chapter 11 Cases.

  J.     Recoupment

          In no event shall any holder of an Allowed Claim be entitled to recoup against any Claim,
  right, or Cause of Action of the Debtors or the Reorganized Debtors, as applicable, unless such
  holder actually has performed such recoupment and provided notice thereof in writing to the
  Debtors on or before the Confirmation Date, notwithstanding any indication in any Proof of Claim
  or otherwise that such holder asserts, has, or intends to preserve any right of recoupment.

  K.     Subordination Rights

         Any distributions under the Plan shall be received and retained free from any obligations
  to hold or transfer the same to any other holder and shall not be subject to levy, garnishment,
  attachment, or other legal process by any holder by reason of claimed contractual subordination


  US 5868674
Case
 Case18-33678-sgj11
      18-33678-sgj11Doc
                     Doc241
                         219Filed
                             Filed12/20/18
                                   12/18/18 Entered
                                             Entered12/20/18
                                                     12/18/1813:06:37
                                                              14:16:09 Page
                                                                        Page114
                                                                             47 of 57
                                                                                   128



  rights. Any such subordination rights shall be waived, and the Confirmation Order shall constitute
  an injunction enjoining any Entity from enforcing or attempting to enforce any contractual, legal,
  or equitable subordination rights to property distributed under the Plan, in each case other than as
  provided in the Plan.

  L.     Reimbursement or Contribution

           If the Court disallows a Claim for reimbursement or contribution of an Entity pursuant to
  section 502(e)(1)(B) of the Bankruptcy Code, then to the extent that such Claim is contingent as
  of the time of disallowance, such Claim shall be forever disallowed and expunged notwithstanding
  section 502(j) of the Bankruptcy Code, unless prior to the Confirmation Date: (1) such Claim has
  been adjudicated as non-contingent; or (2) the relevant holder of a Claim has Filed a non-
  contingent Proof of Claim on account of such Claim and a Final Order has been entered prior to
  the Confirmation Date determining such Claim as no longer contingent.

                                  ARTICLE IX.
                   CONDITIONS PRECEDENT TO CONFIRMATION AND
                           CONSUMMATION OF THE PLAN

  A.     Conditions Precedent to Confirmation

         It shall be a condition to Confirmation of the Plan that the following conditions shall have
  been satisfied (or waived pursuant to the provisions of Article IX.C hereof):

         1.      the Restructuring Support Agreement shall not have been breached or terminated
  and shall remain in full force and effect;

         2.      an order finding that the Disclosure Statement contains adequate information
  pursuant to section 1125 of the Bankruptcy Code shall have been entered by the Court;

          3.      the Confirmation Order shall have been entered by the Court in form and substance
  reasonably acceptable to the Debtors, Taco Supremo, and the Consenting Equity Holders (solely
  to the extent the Confirmation Order adversely impacts the Consenting Equity Holders’ rights and
  treatment under the Plan); and

         4.      the Plan and the Plan Supplement, including any exhibits, schedules, amendments,
  modifications, or supplements thereto, shall have been Filed subject to the terms hereof.

  B.     Conditions Precedent to the Effective Date

         It shall be a condition to Consummation of the Plan that the following conditions shall have
  been satisfied (or waived pursuant to the provisions of Article IX.C hereof):

         1.    the Confirmation Order shall have been entered and the Confirmation Order shall
  have become a Final Order that has not been stayed, modified, or vacated on appeal;

         2.     the Plan and the Plan Supplement, including any exhibits, schedules, amendments,
  modifications, or supplements thereto, and inclusive of any amendments, modifications, or


  US 5868674
Case
 Case18-33678-sgj11
      18-33678-sgj11Doc
                     Doc241
                         219Filed
                             Filed12/20/18
                                   12/18/18 Entered
                                             Entered12/20/18
                                                     12/18/1813:06:37
                                                              14:16:09 Page
                                                                        Page115
                                                                             48 of 57
                                                                                   128



  supplements made after the Confirmation Date but prior to the Effective Date, shall be in form and
  substance reasonably acceptable to the Debtors, Taco Supremo, and the Consenting Equity
  Holders (solely to the extent such document adversely impacts the Consenting Equity Holders’
  rights and treatment under the Plan);

         3.     all other Definitive Documentation shall have been effected or executed in
  accordance with the terms hereof and in accordance with the Restructuring Support Agreement;

         4.      all conditions precedent to the issuance of the New Common Stock, other than any
  conditions related to the occurrence of the Effective Date, shall have occurred;

          5.      the New Organizational Documents shall have been duly filed with the applicable
  authorities in the relevant jurisdictions;

         6.       all required governmental and third-party approvals and consents, including Court
  approval, necessary in connection with the transactions provided for in the Plan shall have been
  obtained, shall not be subject to unfulfilled conditions, and shall be in full force and effect, and all
  applicable waiting periods shall have expired without any action having been taken by any
  competent authority that would restrain or prevent such transactions;

         7.      all documents and agreements necessary to implement the Plan shall have (a) been
  tendered for delivery and (b) been effected or executed by all Entities party thereto, and all
  conditions precedent to the effectiveness of such documents and agreements (other than any
  conditions related to the occurrence of the Effective Date) shall have been satisfied or waived
  pursuant to the terms of such documents or agreements;

          8.     the Store 3177 Adversary Proceeding shall have resulted in a Final Order declaring
  that the Store 3177 Lease was not terminated before the Petition Date, that any purported
  termination of the Store 3177 Lease was ineffective, and that Taco Bueno Restaurants, L.P.’s
  tenancy under the Store 3177 Lease became property of the Estate of Taco Bueno Restaurants,
  L.P. on the Petition Date;

         9.      the GUC Cash Pool Account shall have been funded in the amount of $900,000;
  and

          10.    all Allowed Professional Fee Claims approved by the Court shall have been paid in
  full and the Professional Fee Escrow Account shall have been funded in the Professional Fee
  Reserve Amount.

  C.     Waiver of Conditions

          The conditions precedent to Confirmation of the Plan and to the Effective Date of the Plan
  set forth in this Article IX may be waived only by the Debtors, with the consent of Taco Supremo
  (such consent not to be unreasonably withheld), without notice, leave, or order of the Court or any
  formal action other than proceedings to confirm or consummate the Plan; provided, however, that
  the conditions precedent in Article IX.B.9 may not be waived.




  US 5868674
Case
 Case18-33678-sgj11
      18-33678-sgj11Doc
                     Doc241
                         219Filed
                             Filed12/20/18
                                   12/18/18 Entered
                                             Entered12/20/18
                                                     12/18/1813:06:37
                                                              14:16:09 Page
                                                                        Page116
                                                                             49 of 57
                                                                                   128



  D.     Substantial Consummation

        “Substantial Consummation” of the Plan, as defined in 11 U.S.C. § 1101(2), shall be
  deemed to occur on the Effective Date.

  E.     Effect of Non-Occurrence of Conditions to the Confirmation Date or the Effective Date

          If the Confirmation Date and/or the Effective Date do(es) not occur, the Plan shall be null
  and void in all respects and nothing contained in the Plan or the Disclosure Statement shall:
  (1) constitute a waiver or release of any Claims by or Claims against or Interests in the Debtors;
  (2) prejudice in any manner the rights of the Debtors or any other Entity; (3) constitute an
  admission, acknowledgment, offer, or undertaking by the Debtors, any holders of Claims or
  Interests, or any other Entity in any respect; or (4) be used by the Debtors or any Entity as evidence
  (or in any other way) in any litigation, including with regard to the strengths or weaknesses of any
  of the parties’ positions, arguments or claims.

                                ARTICLE X.
           MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

  A.     Modification and Amendments

           Subject to the limitations contained herein, the Debtors reserve the right to modify the Plan
  and seek Confirmation consistent with the Bankruptcy Code and, as appropriate, not resolicit votes
  on such modified Plan. Subject to certain restrictions and requirements set forth in section 1127
  of the Bankruptcy Code and Bankruptcy Rule 3019, those restrictions on modifications set forth
  in the Plan, and the terms of the Restructuring Support Agreement, the Debtors expressly reserve
  their rights to alter, amend, or modify the Plan, one or more times, after Confirmation, and, to the
  extent necessary, initiate proceedings in the Court to so alter, amend, or modify the Plan, or remedy
  any defect or omission, or reconcile any inconsistencies in the Plan, the Disclosure Statement, or
  the Confirmation Order, in such manner as may be necessary to carry out the purposes and intent
  of the Plan. Notwithstanding the foregoing, the Debtors may not alter, amend or modify Article
  IV.L, Article IV.O, Article IV.P or Article IX.B.9 of the Plan without the express written consent
  of the Committee or the Plan Administrator, as applicable.

  B.     Effect of Confirmation on Modifications

         Entry of the Confirmation Order shall mean that all modifications or amendments to the
  Plan occurring after the solicitation thereof are approved pursuant to section 1127(a) of the
  Bankruptcy Code and do not require additional disclosure or resolicitation under Bankruptcy Rule
  3019.

  C.     Revocation or Withdrawal of the Plan

          The Debtors reserve the right to revoke or withdraw the Plan with respect to any or all
  Debtors prior to the Confirmation Date and to File subsequent plans of reorganization. If the
  Debtors revoke or withdraw the Plan, or if Confirmation and Consummation do not occur, then:
  (1) the Plan shall be null and void in all respects; (2) any settlement or compromise embodied in
  the Plan (including the fixing or limiting to an amount certain of any Claim or Interest or Class of


  US 5868674
Case
 Case18-33678-sgj11
      18-33678-sgj11Doc
                     Doc241
                         219Filed
                             Filed12/20/18
                                   12/18/18 Entered
                                             Entered12/20/18
                                                     12/18/1813:06:37
                                                              14:16:09 Page
                                                                        Page117
                                                                             50 of 57
                                                                                   128



  Claims or Interests), assumption or rejection of Executory Contracts or Unexpired Leases effected
  by the Plan, and any document or agreement executed pursuant to the Plan, shall be deemed null
  and void; and (3) nothing contained in the Plan shall: (i) constitute a waiver or release of any
  Claims or Interests; (ii) prejudice in any manner the rights of the Debtors or any other Entity,
  including the holders of Claims; (iii) constitute an admission, acknowledgement, offer, or
  undertaking of any sort by the Debtors or any other Entity; or (iv) be used by the Debtors or any
  other Entity as evidence (or in any other way) in any litigation, including with regard to the
  strengths or weaknesses of any of the parties’ positions, arguments, or claims.

                                       ARTICLE XI.
                                RETENTION OF JURISDICTION

          Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective
  Date, on and after the Effective Date, the Court shall retain jurisdiction over the Chapter 11 Cases
  and all matters, arising out of, or related to, the Chapter 11 Cases and the Plan, including
  jurisdiction to:

          1.      Allow, Disallow, determine, liquidate, classify, estimate, or establish the priority,
  Secured or Unsecured status, or amount of any Claim or Interest, including the resolution of any
  request for payment of any Administrative Claim and the resolution of any and all objections
  relating to any of the foregoing;

         2.      decide and resolve all matters related to the granting and denying, in whole or in
  part, any applications for allowance of compensation or reimbursement of expenses to
  Professionals;

          3.      resolve any matters related to: (a) the assumption, assignment, or rejection of any
  Executory Contract or Unexpired Lease and to hear, determine, and, if necessary, liquidate, any
  Claims arising therefrom, including Claims related to the rejection of an Executory Contract or
  Unexpired Lease, any Cure Claims, or any other matter related to such Executory Contract or
  Unexpired Lease; (b) the Debtors (with the consent of Taco Supremo) or the Reorganized Debtors,
  as applicable, amending, modifying, or supplementing, pursuant to Article V hereof, the Schedule
  of Assumed Executory Contracts and Unexpired Leases; and (c) any dispute regarding whether a
  contract or lease is or was executory or unexpired;

         4.      ensure that distributions to holders of Allowed Claims or Interests are accomplished
  pursuant to the provisions of the Plan;

          5.      adjudicate, decide, or resolve any motions, adversary proceedings, contested, or
  litigated matters, and grant or deny any applications involving a Debtor that may be pending on
  the Effective Date;

          6.     adjudicate, decide, or resolve any and all matters related to Causes of Action by or
  against a Debtor;

         7.     adjudicate, decide, or resolve any and all matters related to sections 1141, 1145,
  and 1146 of the Bankruptcy Code;



  US 5868674
Case
 Case18-33678-sgj11
      18-33678-sgj11Doc
                     Doc241
                         219Filed
                             Filed12/20/18
                                   12/18/18 Entered
                                             Entered12/20/18
                                                     12/18/1813:06:37
                                                              14:16:09 Page
                                                                        Page118
                                                                             51 of 57
                                                                                   128



          8.     enter and implement such orders as may be necessary or appropriate to execute,
  implement, or consummate the provisions of the Plan and the Restructuring Support Agreement,
  and all contracts, instruments, releases, indentures, and other agreements or documents created in
  connection with the Plan or the Restructuring Support Agreement;

          9.    enter and enforce any order for the sale of property pursuant to sections 363 or 1123
  of the Bankruptcy Code;

          10.    resolve any cases, controversies, suits, disputes, or Causes of Action that may arise
  in connection with the Consummation, interpretation, or enforcement of the Plan or any Entity’s
  obligations incurred in connection with the Plan or the Restructuring Support Agreement;

         11.    issue injunctions, enter and implement other orders, or take such other actions as
  may be necessary or appropriate to restrain interference by any Entity with Consummation or
  enforcement of the Plan;

         12.      resolve any cases, controversies, suits, disputes, or Causes of Action with respect
  to the settlements, compromises, discharges, releases, injunctions, exculpations, and other
  provisions contained in Article VIII hereof and enter such orders as may be necessary or
  appropriate to implement such releases, injunctions, and other provisions;

          13.    resolve any cases, controversies, suits, disputes, or Causes of Action with respect
  to the repayment or return of distributions and the recovery of additional amounts owed by the
  holder of a Claim or Interest for amounts not timely repaid pursuant to Article VI.I.1 hereof;

         14.     enter and implement such orders as are necessary or appropriate if the Confirmation
  Order is for any reason modified, stayed, reversed, revoked, or vacated;

          15.    determine any other matters that may arise in connection with or relate to the
  Restructuring Support Agreement, the Plan, the Disclosure Statement, the Confirmation Order, or
  the Plan Supplement;

          16.    adjudicate any and all disputes arising from or relating to distributions under the
  Plan or any transactions contemplated therein, including any Restructuring Transactions;

         17.     consider any modifications of the Plan, to cure any defect or omission, or to
  reconcile any inconsistency in any Court order, including the Confirmation Order;

          18.   determine requests for the payment of Claims entitled to priority pursuant to section
  507 of the Bankruptcy Code;

         19.     hear and determine matters concerning state, local, and federal taxes in accordance
  with sections 346, 505, and 1146 of the Bankruptcy Code;

          20.    hear and determine all disputes involving the existence, nature, or scope of the
  release provisions set forth in the Plan, including any dispute relating to any liability arising out of
  the termination of employment or the termination of any employee or retiree benefit program,
  regardless of whether such termination occurred prior to or after the Effective Date;


  US 5868674
Case
 Case18-33678-sgj11
      18-33678-sgj11Doc
                     Doc241
                         219Filed
                             Filed12/20/18
                                   12/18/18 Entered
                                             Entered12/20/18
                                                     12/18/1813:06:37
                                                              14:16:09 Page
                                                                        Page119
                                                                             52 of 57
                                                                                   128



            21.    enforce all orders previously entered by the Court;

            22.    hear any other matter not inconsistent with the Bankruptcy Code;

            23.    enter an order concluding or closing the Chapter 11 Cases;

            24.    enforce the Committee settlement described in Article IV.O hereof; and

            25.    enforce the injunction, release, and exculpation provisions set forth in Article VIII
  hereof.

                                           ARTICLE XII.
                                    MISCELLANEOUS PROVISIONS

  A.        Immediate Binding Effect

           Subject to Article IX.A hereof and notwithstanding Bankruptcy Rules 3020(e), 6004(h), or
  7062 or otherwise, upon the occurrence of the Effective Date, the terms of the Plan, the final
  versions of the documents contained in the Plan Supplement, and the Confirmation Order shall be
  immediately effective and enforceable and deemed binding upon the Debtors or the Reorganized
  Debtors, as applicable, and any and all holders of Claims or Interests (regardless of whether the
  holders of such Claims or Interests are deemed to have accepted or rejected the Plan), all Entities
  that are parties to or are subject to the settlements, compromises, releases, and injunctions provided
  for in the Plan, each Entity acquiring property under the Plan or the Confirmation Order, and any
  and all non-Debtor parties to Executory Contracts and Unexpired Leases. All Claims and debts
  shall be fixed, adjusted, or compromised, as applicable, pursuant to the Plan regardless of whether
  any holder of a Claim or debt has voted on the Plan.

  B.        Additional Documents

           On or before the Effective Date, the Debtors may File with the Court such agreements and
  other documents as may be necessary or appropriate to effectuate and further evidence the terms
  and conditions of the Plan and the Restructuring Support Agreement. The Debtors, and all holders
  of Claims or Interests receiving distributions pursuant to the Plan and all other parties in interest
  shall, from time to time, prepare, execute, and deliver any agreements or documents and take any
  other actions as may be necessary or advisable to effectuate the provisions and intent of the Plan.

  C.        Reservation of Rights

          Except as expressly set forth herein, the Plan shall have no force or effect unless the Court
  enters the Confirmation Order, and the Confirmation Order shall have no force or effect unless the
  Effective Date occurs. Prior to the Effective Date, neither the Plan, any statement or provision
  contained in the Plan, nor any action taken or not taken by any Debtor with respect to the Plan, the
  Disclosure Statement, the Confirmation Order, or the Plan Supplement shall be or shall be deemed
  to be an admission or waiver of any rights of any Debtor with respect to the holders of Claims or
  Interests.




  US 5868674
Case
 Case18-33678-sgj11
      18-33678-sgj11Doc
                     Doc241
                         219Filed
                             Filed12/20/18
                                   12/18/18 Entered
                                             Entered12/20/18
                                                     12/18/1813:06:37
                                                              14:16:09 Page
                                                                        Page120
                                                                             53 of 57
                                                                                   128



  D.     Successors and Assigns

         The rights, benefits, and obligations of any Entity named or referred to in the Plan or the
  Confirmation Order shall be binding on, and shall inure to the benefit of any heir, executor,
  administrator, successor or assign, if any, of such Entity.

  E.     Service of Documents

          Any pleading, notice, or other document required by the Plan to be served on or delivered
  to the Debtors or Reorganized Debtors shall be served on:

   Debtors or Reorganized Debtors           Taco Bueno Restaurants, Inc.
                                            300 East John Carpenter Freeway, Suite 800
                                            Irving, Texas 75062
                                            Attn: President

   Counsel for the Debtors                  Vinson & Elkins LLP
                                            666 Fifth Avenue, 26th Floor
                                            New York, New York 10103-0040
                                            Attn: David S. Meyer
                                                  Jessica C. Peet

                                            -and-

                                            Vinson & Elkins LLP
                                            Trammell Crow Center
                                            2001 Ross Avenue, Suite 3900
                                            Dallas, Texas 75201
                                            Attn: Paul E. Heath
                                                  Garrick C. Smith



   Counsel to Taco Supremo                  Scheef & Stone, L.L.P.
                                            500 N. Akard, Suite 2700
                                            Dallas, Texas 75201
                                            Attn: Peter C. Lewis

                                            -and-

                                            Sun Holdings, Inc.
                                            4055 Valley View Ln, Suite 500
                                            Dallas, Texas 75244
                                            Attn: Tim Comer

   Counsel to the Committee                 Kilpatrick Townsend & Stockton LLP
                                            1114 Avenue of the Americas



  US 5868674
Case
 Case18-33678-sgj11
      18-33678-sgj11Doc
                     Doc241
                         219Filed
                             Filed12/20/18
                                   12/18/18 Entered
                                             Entered12/20/18
                                                     12/18/1813:06:37
                                                              14:16:09 Page
                                                                        Page121
                                                                             54 of 57
                                                                                   128



                                              New York, New York 10036
                                              Attn: David M. Posner
                                                    Gianfranco Finizio

                                              -and-

                                              Kilpatrick Townsend & Stockton LLP
                                              Trammell Crow Center
                                              2001 Ross Avenue, Suite 4400
                                              Dallas, Texas 75201
                                              Attn: Patrick J. Carew

  F.     Term of Injunctions or Stays

          Unless otherwise provided in the Plan or in the Confirmation Order, all injunctions or stays
  in effect in the Chapter 11 Cases pursuant to sections 105 or 362 of the Bankruptcy Code or any
  order of the Court, and existing on the Confirmation Date (excluding any injunctions or stays
  contained in the Plan or the Confirmation Order) shall remain in full force and effect until the
  Effective Date. All injunctions or stays contained in the Plan or the Confirmation Order shall
  remain in full force and effect in accordance with their terms.

  G.     Entire Agreement

          Except as otherwise indicated, on the Effective Date, the Plan and the Plan Supplement
  shall supersede all previous and contemporaneous negotiations, promises, covenants, agreements,
  understandings, and representations on such subjects, all of which have become merged and
  integrated into the Plan.

  H.     Exhibits

          All exhibits and documents included in the Plan Supplement are incorporated into and are
  a part of the Plan as if set forth in full in the Plan. After the exhibits and documents are Filed,
  copies of such exhibits and documents shall be available upon written request to the Debtors’
  counsel at the address above or by downloading such exhibits and documents from the Debtors’
  restructuring website at http://Cases.primeclerk.com/tacobueno or the Court’s website at
  www.txn.uscourts.gov. To the extent any exhibit or document is inconsistent with the terms of
  the Plan, unless otherwise ordered by the Court, the non-exhibit or non-document portion of the
  Plan shall control.

  I.     Nonseverability of Plan Provisions

          If, prior to Confirmation, any term or provision of the Plan is held by the Court to be
  invalid, void, or unenforceable, the Court shall have the power to alter and interpret such term or
  provision to make it valid or enforceable to the maximum extent practicable, consistent with the
  original purpose of the term or provision held to be invalid, void, or unenforceable, and such terms
  or provision shall then be applicable as altered or interpreted, provided that any such alteration or
  interpretation shall be acceptable to the Debtors and Taco Supremo. The Confirmation Order shall
  constitute a judicial determination and shall provide that each term and provision of the Plan, as it


  US 5868674
Case
 Case18-33678-sgj11
      18-33678-sgj11Doc
                     Doc241
                         219Filed
                             Filed12/20/18
                                   12/18/18 Entered
                                             Entered12/20/18
                                                     12/18/1813:06:37
                                                              14:16:09 Page
                                                                        Page122
                                                                             55 of 57
                                                                                   128



  may have been altered or interpreted in accordance with the foregoing, is: (1) valid and
  enforceable pursuant to its terms; (2) integral to the Plan and may not be deleted or modified
  without the Debtors’ and Taco Supremo’s consent; and (3) nonseverable and mutually dependent.

  J.     Votes Solicited in Good Faith

          Upon entry of the Confirmation Order, the Debtors will be deemed to have solicited votes
  on the Plan in good faith and in compliance with the Bankruptcy Code, and pursuant to section
  1125(e) of the Bankruptcy Code, the Debtors, the Prepetition Agent, and each of their respective
  Affiliates, agents, representatives, members, principals, shareholders, officers, directors,
  employees, advisors, and attorneys will be deemed to have participated in good faith and in
  compliance with the Bankruptcy Code in the offer, issuance, sale, and purchase of Securities
  offered and sold under the Plan and any previous plan, and, therefore, neither any of such parties
  or individuals or the Reorganized Debtors will have any liability for the violation of any applicable
  law, rule, or regulation governing the solicitation of votes on the Plan or the offer, issuance, sale,
  or purchase of the Securities offered and sold under the Plan and any previous plan.

  K.     Dissolution of any Committee

          On the Effective Date, any Committee shall automatically dissolve, and the members
  thereof shall be released and discharged from all rights and duties arising from, or related to, the
  Chapter 11 Cases. The Reorganized Debtors shall no longer be responsible for paying any fees or
  expenses incurred by any Committee after the Effective Date, save and except for any amounts
  reasonably necessary for preparing fee applications for the Committee’s Professionals or expense
  reimbursement applications for members of such Committee, which amounts shall be provided in
  such fee applications.

  L.     Closing of Chapter 11 Cases

         The Reorganized Debtors shall, promptly after the full administration of the Chapter 11
  Cases, File with the Court all documents required by Bankruptcy Rule 3022 and any applicable
  order of the Court to close the Chapter 11 Cases.

  M.     No Stay of Confirmation Order

         The Confirmation Order shall contain a waiver of any stay of enforcement otherwise
  applicable, including pursuant to Bankruptcy Rule 3020(e) and 7062.

  N.     Waiver or Estoppel

          Except with respect to the Restructuring Support Agreement and the parties thereto, each
  holder of a Claim or an Interest shall be deemed to have waived any right to assert any argument,
  including the right to argue that its Claim or Interest should be Allowed in a certain amount, in a
  certain priority, Secured or not subordinated by virtue of an agreement made with the Debtors or
  their counsel, or any other Entity, if such agreement or the Debtors or Reorganized Debtors’ right
  to enter into settlements was not disclosed in the Plan, the Disclosure Statement, or papers Filed
  with the Court or the Notice and Claims Agent prior to the Confirmation Date.



  US 5868674
Case
 Case18-33678-sgj11
      18-33678-sgj11Doc
                     Doc241
                         219Filed
                             Filed12/20/18
                                   12/18/18 Entered
                                             Entered12/20/18
                                                     12/18/1813:06:37
                                                              14:16:09 Page
                                                                        Page123
                                                                             56 of 57
                                                                                   128



                                        ****




  US 5868674
Case
 Case18-33678-sgj11
      18-33678-sgj11Doc
                     Doc241
                         219Filed
                             Filed12/20/18
                                   12/18/18 Entered
                                             Entered12/20/18
                                                     12/18/1813:06:37
                                                              14:16:09 Page
                                                                        Page124
                                                                             57 of 57
                                                                                   128



         Respectfully submitted, as of the date first set forth above,

  Dated: December 18, 2018                          Taco Bueno Restaurants, Inc.
                                                    on behalf of itself and all other Debtors



                                                    /s/ Haywood Miller
                                                    Haywood Miller
                                                    Chief Restructuring Officer
                                                    1800 M Street NW, Second Floor
                                                    Washington, D.C. 20036




  US 5868674
Case 18-33678-sgj11 Doc 241 Filed 12/20/18   Entered 12/20/18 13:06:37   Page 125 of 128



                                       Exhibit B

                          Proposed Confirmation Order Notice




   US 5969520
Case 18-33678-sgj11 Doc 241 Filed 12/20/18                      Entered 12/20/18 13:06:37               Page 126 of 128



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

       In re:                                                      § Case No. 18-33678
       TACO BUENO RESTAURANTS, INC.,                               § (Chapter 11)
       et al.,                                                     § (Jointly Administered)
                Debtors.1                                          §
                                                                   §
                                                                   §

                   NOTICE OF (I) ENTRY OF ORDER CONFIRMING
               THE DEBTORS’ JOINT PREPACKAGED CHAPTER 11 PLAN
         OF REORGANIZATION AND (II) OCCURRENCE OF THE EFFECTIVE DATE

          PLEASE TAKE NOTICE that on December [•], 2018, the Honorable Stacey G. C.
  Jernigan , United States Bankruptcy Judge for the United States Bankruptcy Court for the Northern
  District of Texas (the “Court”), entered the order [Docket No. __] (the “Confirmation Order”)
  confirming the Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization [Docket No. 21]
  (as amended, modified, or supplemented, the “Plan”) and approving the Disclosure Statement for
  the Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization [Docket No. 22].2

        PLEASE TAKE FURTHER NOTICE that the Effective Date of the Plan occurred on
  [_______], 201[8].

          PLEASE TAKE FURTHER NOTICE that copies of Confirmation Order and the Plan,
  as well as other documents filed in the Chapter 11 Cases can be found on the docket of the Chapter
  11 Cases and can also be downloaded free of charge from the website of the Debtors’ noticing and
  claims agent, Prime Clerk LLC, at https://cases.primeclerk.com/tacobueno.

          PLEASE TAKE FURTHER NOTICE that the Court has approved certain discharge,
  release, exculpation, injunction, and related provisions in Article VIII of the Plan.

          PLEASE TAKE FURTHER NOTICE that the Plan and Confirmation Order, and the
  provisions thereof, are binding on the Debtors, the Reorganized Debtors, any holder of a Claim
  against or Interest in the Debtors and such holder’s respective successors, assigns, and designees,



  1         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
            identification number, are as follows: CBI Restaurants, Inc. (3490); Taco Bueno Equipment Company
            (0677); Taco Bueno Franchise Company L.P. (2397); Taco Bueno Restaurants, Inc. (8214); Taco Bueno
            Restaurants L.P. (6189); Taco Bueno West, Inc. (6200); TB Corp. (8535); TB Holdings II, Inc. (7703); TB
            Holdings II Parent, Inc. (3347); and TB Kansas LLC (6158). The location of the Debtors’ corporate
            headquarters and the Debtors’ service address is: 300 East John Carpenter Freeway, Suite 800, Irving, Texas
            75062.
  2         Unless otherwise defined in this notice, capitalized terms used in this notice shall have the meanings ascribed
            to them in the Plan and the Confirmation Order.
      US 5969520
Case 18-33678-sgj11 Doc 241 Filed 12/20/18             Entered 12/20/18 13:06:37      Page 127 of 128



  whether or not the Claim or Interest of such holder is impaired under the Plan and whether or not
  such holder or entity voted to accept the Plan.

          PLEASE TAKE FURTHER NOTICE that, pursuant to the Plan and the Confirmation
  Order, the deadline for filing requests for payment of Administrative Claims shall be 30 days after
  the Effective Date and the deadline for filing requests for payment of Professional Fee Claims shall
  be 45 days after the Effective Date.

          PLEASE TAKE FURTHER NOTICE that from and after this date, if you wish to receive
  notice of filings in this case, you must request such notice with the clerk of the Court and serve a
  copy of such request for notice on counsel to the Reorganized Debtors, listed below. You must do
  this even if you filed such a notice prior to the Effective Date.

         PLEASE TAKE FURTHER NOTICE that the Plan and the Confirmation Order contain
  other provisions that may affect your rights. You are encouraged to review the Plan and the
  Confirmation Order in their entirety.




   US 5969520                                      2
Case 18-33678-sgj11 Doc 241 Filed 12/20/18   Entered 12/20/18 13:06:37      Page 128 of 128



  Dated: December [__], 2018
  Dallas, Texas
                                        VINSON & ELKINS LLP
                                        /s/
                                        Paul E. Heath (TX 09355050)
                                        Garrick C. Smith (TX 24088435)
                                        Trammell Crow Center
                                        2001 Ross Avenue, Suite 3900
                                        Dallas, TX 75201
                                        Tel: 214.220.7700
                                        Fax: 214.999.7787
                                        pheath@velaw.com; gsmith@velaw.com;

                                        - and -

                                        David S. Meyer (admitted pro hac vice)
                                        Jessica C. Peet (admitted pro hac vice)
                                        666 Fifth Avenue, 26th Floor
                                        New York, NY 10103-0040
                                        Tel: 212.237.0000
                                        Fax: 212.237.0100
                                        dmeyer@velaw.com; jpeet@velaw.com

                                        COUNSEL FOR THE DEBTORS




   US 5969520
